Exhibit 10.5

 

EXECUTION VERSION

 

 

 

 

 

$150,000,000

CREDIT AGREEMENT

Among

ABRAXAS ENERGY PARTNERS, L.P.

as Borrower,

THE LENDERS PARTY HERETO FROM TIME TO TIME

as Lenders,

and

SOCIÉTÉ GÉNÉRALE

as Administrative Agent and as Issuing Lender

May 25, 2007

 

 

SG Americas Securities, LLC as Sole Bookrunner and Arranger

 

 

HOUSTON\2059604.12



TABLE OF CONTENTS

Page

 

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1

 

 

Section 1.01

Certain Defined Terms

1

 

Section 1.02

Computation of Time Periods

22

 

Section 1.03

Accounting Terms; Changes in GAAP

22

 

Section 1.04

Types of Advances

22

 

Section 1.05

Miscellaneous

23

 

ARTICLE II

CREDIT FACILITIES

23

 

Section 2.01

Commitment for Advances

23

 

Section 2.02

Borrowing Base

24

 

Section 2.03

Method of Borrowing

27

 

Section 2.04

Reduction of the Commitments

30

 

Section 2.05

Prepayment of Advances

30

 

Section 2.06

Repayment of Advances

33

 

Section 2.07

Letters of Credit

33

 

Section 2.08

Fees

37

 

Section 2.09

Interest

37

 

Section 2.10

Payments and Computations

39

 

Section 2.11

Sharing of Payments, Etc

40

 

Section 2.12

Breakage Costs

40

 

Section 2.13

Increased Costs

40

 

Section 2.14

Taxes

42

 

ARTICLE III

CONDITIONS OF LENDING

44

 

Section 3.01

Conditions Precedent to Initial Borrowings and

 

the Initial Letter of Credit

44

 

Section 3.02

Conditions Precedent to All Borrowings

47

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

48

 

Section 4.01

Existence; Subsidiaries

48

 

Section 4.02

Power

48

 

Section 4.03

Authorization and Approvals

49

 

Section 4.04

Enforceable Obligations

49

 

Section 4.05

Financial Statements

49

 

Section 4.06

True and Complete Disclosure

50

 

Section 4.07

Litigation; Compliance with Laws

50

 

Section 4.08

Use of Proceeds

50

 

Section 4.09

Investment Company Act

51

 

Section 4.10

Federal Power Act

51

 

Section 4.11

Taxes

51

 

Section 4.12

Pension Plans

51

 

Section 4.13

Condition of Property; Casualties

52

 

HOUSTON\2059604



 

Section 4.14

No Burdensome Restrictions; No Defaults

52

 

Section 4.15

Environmental Condition

52

 

Section 4.16

Permits, Licenses, Etc

53

 

Section 4.17

Gas Contracts

54

 

Section 4.18

Liens; Titles, Leases, Etc

54

 

Section 4.19

Solvency and Insurance

54

 

Section 4.20

Hedging Agreements

54

 

Section 4.21

Material Agreements

54

 

ARTICLE V

AFFIRMATIVE COVENANTS

55

 

Section 5.01

Compliance with Laws, Etc

55

 

Section 5.02

Maintenance of Insurance

55

 

Section 5.03

Preservation of Existence, Etc

56

 

Section 5.04

Payment of Taxes, Etc

56

 

Section 5.05

Visitation Rights

57

 

Section 5.06

Reporting Requirements

57

 

Section 5.07

Maintenance of Property

61

 

Section 5.08

Agreement to Pledge

61

 

Section 5.09

Use of Proceeds

61

 

Section 5.10

Title Opinions

61

 

Section 5.11

Further Assurances; Cure of Title Defects

62

 

Section 5.12

Hedging Arrangements

62

 

Section 5.13

Deposit Accounts

62

 

ARTICLE VI

NEGATIVE COVENANTS

63

 

Section 6.01

Liens, Etc

63

 

Section 6.02

Debts, Guaranties, and Other Obligations

65

 

Section 6.03

Agreements Restricting Liens and Distributions

66

 

Section 6.04

Merger or Consolidation; Asset Sales

66

 

Section 6.05

Restricted Payments

66

 

Section 6.06

Investments

67

 

Section 6.07

Affiliate Transactions

68

 

Section 6.08

Compliance with ERISA

68

 

Section 6.09

Sale-and-Leaseback

69

 

Section 6.10

Change of Business

69

 

Section 6.11

Organizational Documents, Name Change

69

 

Section 6.12

Use of Proceeds; Letters of Credit

69

 

Section 6.13

Gas Imbalances, Take-or-Pay or Other Prepayments

69

 

Section 6.14

Limitation on Hedging

70

 

Section 6.15

Additional Subsidiaries

70

 

Section 6.16

Account Payables

70

 

Section 6.17

Current Ratio

70

 

Section 6.18

Interest Coverage Ratio

71

 

Section 6.19

Initial Acquisition Instruments/Private Placement Documents

71

 

ARTICLE VII

EVENTS OF DEFAULT; REMEDIES

71

 

ii

 



 

Section 7.01

Events of Default

71

 

Section 7.02

Optional Acceleration of Maturity

73

 

Section 7.03

Automatic Acceleration of Maturity

74

 

Section 7.04

Right of Setoff

74

 

Section 7.05

Non-exclusivity of Remedies

75

 

Section 7.06

Application of Proceeds

75

 

ARTICLE VIII

THE ADMINISTRATIVE AGENT AND THE ISSUING LENDER

76

 

Section 8.01

Appointment and Authority

76

 

Section 8.02

Rights as a Lender

76

 

Section 8.03

Exculpatory Provisions

76

 

Section 8.04

Reliance by Administrative Agent

77

 

Section 8.05

Delegation of Duties

77

 

Section 8.06

Successor Administrative Agent and Issuing Lender

78

 

Section 8.07

Non-Reliance on Administrative Agent and Other Lenders

79

 

Section 8.08

No Other Duties, etc

79

 

Section 8.09

Collateral Matters

79

 

ARTICLE IX

MISCELLANEOUS

80

 

Section 9.01

Amendments, Etc

80

 

Section 9.02

Notices, Etc

80

 

Section 9.03

No Waiver; Cumulative Remedies

82

 

Section 9.04

Costs and Expenses

82

 

Section 9.05

Indemnification

83

 

Section 9.06

Reimbursement by Lenders

83

 

Section 9.07

Waiver of Damages

84

 

Section 9.08

Successors and Assigns

84

 

Section 9.09

Confidentiality

87

 

Section 9.10

Counterparts; Effectiveness

87

 

Section 9.11

Survival of Representations, etc

87

 

Section 9.12

Severability

88

 

Section 9.13

Interest Rate Limitation

88

 

Section 9.14

Governing Law

88

 

Section 9.15

Submission to Jurisdiction; Waiver of Venue; Service of Process

88

 

Section 9.16

Waiver of Jury Trial

89

 

Section 9.17

USA Patriot Act

89

 

Section 9.18

Integration

89

 

iii

 





EXHIBITS:

 

Exhibit A

-

Form of Assignment and Acceptance

 

Exhibit B

-

Form of Compliance Certificate

 

Exhibit C

-

Form of Guaranty

 

Exhibit D

-

Form of Mortgage

 

Exhibit E

-

Form of Note

 

Exhibit F

-

Form of Notice of Borrowing

 

Exhibit G

-

Form of Notice of Conversion or Continuation

 

Exhibit H

-

Form of Pledge Agreement

 

Exhibit I

-

Form of Security Agreement

 

Exhibit J

-

Form of Transfer Letters

 

SCHEDULES:

 

Schedule I

-

Addresses and Commitments

 

Schedule 4.01

-

Subsidiaries

 

Schedule 4.05

-

Existing Debt

 

Schedule 4.07

-

Litigation

 

Schedule 4.17

-

Gas Imbalances

 

Schedule 4.20

-

Hedging Agreements

 

Schedule 4.21

-

Material Agreements

 

Schedule 6.07

-

Affiliate Transactions

 

iv

 



CREDIT AGREEMENT

This Credit Agreement dated as of May 25, 2007 is among ABRAXAS ENERGY PARTNERS,
L.P., a Delaware limited partnership (“Borrower”), the lenders party hereto from
time to time as Lenders (as defined below), and SOCIÉTÉ GÉNÉRALE, as
Administrative Agent (as defined below) and as Issuing Lender (as defined
below).

The Borrower, the Lenders, the Administrative Agent and the Issuing Lender
hereby agree to as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

Section 1.01      Certain Defined Terms. As used in this Agreement, the term
defined above shall have the meaning set forth therein and the following terms
shall have the following meanings:

“APC” means Abraxas Petroleum Corporation, a Nevada corporation.

“Acceptable Security Interest” in any Property means a Lien which (a) exists in
favor of the Administrative Agent for the benefit of the Secured Parties, (b) is
superior to all Liens or rights of any other Person in the Property encumbered
thereby other than Permitted Subject Liens, (c) secures the Obligations, and
(d) is perfected and enforceable.

“Acquisition” means the purchase by the Borrower or any of its Subsidiaries of
any business, including the purchase of associated assets or operations or of
stock (or other ownership interests) of a Person.

“Act” is defined in Section 9.17.

“Adjusted Reference Rate” means, for any day, the fluctuating rate per annum of
interest equal to the greater of (a) the Reference Rate in effect on such day
and (b) the Federal Funds Rate in effect on such day plus ½ of 1%.

“Administrative Agent” means Société Générale, in its capacity as agent pursuant
to Article VIII, and any successor agent pursuant to Section 8.06.

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

“Advance” means an advance by a Lender to the Borrower pursuant to Section
2.01(a) as part of a Borrowing and refers to a Reference Rate Advance or a
Eurodollar Rate Advance.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

HOUSTON\2059604

-1-



“Agreement” means this Credit Agreement, as the same may be amended,
supplemented, and otherwise modified from time to time.

“Applicable Lending Office” means (a) with respect to any Lender, the office,
branch, subsidiary, affiliate or correspondent bank of such Lender specified in
its Administrative Questionnaire or such other office, branch, subsidiary,
affiliate or correspondent bank as such Lender may from time to time specify to
the Borrower and the Administrative Agent from time to time and (b) with respect
to the Administrative Agent, the address specified for such Person on Schedule I
or to such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the other parties.

“Applicable Margin” means, with respect to any Advance, (a) during such times as
any Event of Default exists, 3% per annum plus the rate per annum set forth
below for the relevant Type of such Advance based on the present Utilization
applicable from time to time, and (b) at all other times, the rate per annum set
forth below for the relevant Type of such Advance based on the relevant
Utilization applicable from time to time. The Applicable Margin for any Advance
shall change when and as the relevant Utilization changes and when and as any
such Event of Default commences or terminates.

Utilization

Eurodollar Rate Advances

Base Rate Advances

Less than or equal to 25%

1.25%

0.25%

Greater than 25% but less than 50%

1.50%

0.50%

Equal to or greater than 50% but less than 75%.

1.75%

0.75%

Equal to or greater than 75% but less than or equal to 90%

2.00%

1.00%

Greater than 90%.

2.25%

1.25%

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Administrative Agent, in
substantially the form of the attached Exhibit A or any other form approved by
the Administrative Agent.

“Available Cash” means, with respect to any fiscal quarter:

(a)          the sum of (i) all cash and cash equivalents of the Borrower on
hand (other than Cash Security) at the end of such fiscal quarter and (ii) all
additional cash and cash equivalents the Borrower has on hand (other than Cash
Security) on the date of determination of Available Cash with respect to such
fiscal quarter resulting from working capital borrowings made subsequent to the
end of such fiscal quarter, less

 

HOUSTON\2059604

-2-



(b)          the amount of all cash reserves established by the board of
managers of, or the equivalent governing body of, the General Partner in their
reasonable discretion to (i) provide for the proper conduct of the business of
the Borrower and its Subsidiaries (including reserves for future maintenance and
capital expenditures including drilling and for anticipated future credit needs
of the Borrower and its Subsidiaries, if necessary), (ii) comply with applicable
law or any loan agreement, security agreement, mortgage, debt instrument or
other agreement or obligation to which the Borrower or any Subsidiary is a party
or bound by which it is bound or its assets are subject, (iii) provide payment
for any accrued and unpaid tax liabilities, and (iv) provide funds for
Restricted Payments with respect to any one or more of the next four fiscal
quarters.

“Borrower” shall have the meaning set forth in the preamble hereof.

“Borrowing” means, subject to Section 2.03(c)(ii), a borrowing consisting of
simultaneous Advances of the same Type made by each Lender pursuant to
Section 2.03(a), continued by each Lender pursuant to Section 2.03(b), or
Converted by each Lender to Advances of a different Type pursuant to
Section 2.03(b).

“Borrowing Base” means at any particular time, the Dollar amount determined in
accordance with Section 2.02 (and adjusted from time to time pursuant to Section
2.02 or Section 6.04(b) on account of Proven Reserves attributable to Oil and
Gas Properties of the Borrower and its Subsidiaries subject to an Acceptable
Security Interest and described in the most recent Independent Engineering
Report or Internal Engineering Report, as applicable, delivered to the
Administrative Agent and the Lenders pursuant to Section 2.02.

“Borrowing Base Deficiency” means the amount by which the aggregate outstanding
amount of the Advances plus the Letter of Credit Exposure exceeds the lesser of
(x) the Borrowing Base and (y) the aggregate Commitments.

“Business Day” means a day of the year on which banks are not required or
authorized to close in Houston, Texas and New York, New York, and, if the
applicable Business Day relates to any Eurodollar Rate Advances, on which
dealings are carried on by banks in the London interbank market.

“Capital Leases” means, as applied to any Person, any lease of any Property by
such Person as lessee which would, in accordance with GAAP, be required to be
classified and accounted for as a capital lease on the balance sheet of such
Person.

“Cash Collateral Account” means a special interest bearing cash collateral
account pledged by the Borrower to the Issuing Lender containing cash deposited
pursuant to Sections 2.05(b), 7.02(b), or 7.03(b) to be maintained with the
Issuing Lender in accordance with Section 2.07(g) and bear interest or be
invested in the Issuing Lender’s reasonable discretion.

“Cash Security” means (a) all cash and cash equivalents securing obligations of
Borrower or any Subsidiary, including obligations under Hedging Contracts and
obligations with respect to letters of credit but excluding Obligations, and (b)
all cash and cash equivalents held in the Cash Collateral Account.

 

HOUSTON\2059604

-3-



“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, state and local analogs, and all rules and
regulations and requirements thereunder in each case as now or hereafter in
effect.

“Change in Control” shall mean the occurrence of any of the following events:

(a)          the occurrence of any transaction, the result of which is that (i)
the General Partner is no longer the sole general partner of the Borrower, or
(ii) the Borrower ceases to own, either directly or indirectly, 100% of the
Equity Interest in any Subsidiary;

(b)          any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Exchange Act) other than a Permitted Holder becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act,
except that a person or group shall be deemed to have “beneficial ownership” of
all securities that such person or group has the right to acquire (such right,
an “option right”), whether such right is exercisable immediately or only after
the passage of time), directly or indirectly, of 25% or more of the Equity
Interest of the Borrower; provided, that a “group of persons” shall not include
the underwriter in any firm underwriting undertaken in connection with any
public offering of the Borrower; or

(c)          during any period of 12 consecutive months, a majority of the
members of the board of managers or other equivalent governing body of the
General Partner cease to be composed of individuals (i) who were members of that
board or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

 

“Closing Date” means the date of the consummation of the transactions
contemplated by the Contribution Agreement, and including without limitation,
the Initial Acquisition and the Private Placement.

 

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute.

“Collateral” means (a) all “Collateral”, “Pledged Collateral” and “Mortgaged
Properties” (as defined in each of the Mortgages, the Security Agreements, and
the Pledge Agreement, as applicable) or similar terms used in the Security
Instruments, and (b) all amounts contained in the Borrower’s and its
Subsidiaries’ bank accounts.

 

HOUSTON\2059604

-4-



“Commitment” means, for any Lender, the amount set opposite such Lender’s name
on the Schedule I as its Commitment, or if such Lender has entered into any
Assignment and Acceptance, as set forth for such Lender as its Commitment in the
Register maintained by the Administrative Agent pursuant to Section 9.08(c), as
such amount may be reduced or terminated pursuant to Section 2.04 or Article VII
or otherwise under this Agreement. The initial amount of the aggregate
Commitments is $150,000,000.

“Commitment Fee Rate” means the per annum commitment fee rate set forth below
and applicable from time to time. The Commitment Fee Rate shall change when and
as the relevant Utilization changes.

Utilization

Rate

Less than or equal to 25%

0.375%

Greater than 25% but less than 50%

0.375%

Equal to or greater than 50% but less than 75%.

0.375%

Equal to or greater than 75% but less than or equal to 90%

0.375%

Greater than 90%.

0.500%

 

“Commitment Termination Date” means the earlier of (a) the Maturity Date and (b)
the earlier termination in whole of the Commitments pursuant to Section 2.04 or
Article VII.

“Company Group” shall mean Borrower, General Partner and each of their
respective Subsidiaries.

“Compliance Certificate” means a compliance certificate in the form of the
attached Exhibit B signed by a Responsible Officer of the Borrower.

“Contribution Agreement” means that certain Contribution, Conveyance and
Assumption Agreement, dated as of May 25, 2007, entered into by and among APC,
the General Partner, the Borrower, Abraxas Energy Investments, LLC, a Texas
limited liability company, and the Operating Company, as amended in accordance
with the terms hereof.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controls”, “Controlled by”, “Controlling” and “Controlled” have meanings
correlative thereto. Without limiting the generality of the foregoing, a Person
shall be deemed to be Controlled by another Person if such other Person
possesses, directly or indirectly, the power to vote 10% or more of the
securities having ordinary voting power for the election of directors, managing
general partners or the equivalent.

 

“Controlled Group” means all members of a controlled group of corporations and
all businesses (whether or not incorporated) under common control which,
together with the Borrower, are treated as a single employer under Section 414
of the Code.

 

HOUSTON\2059604

-5-



“Convert,” “Conversion,” and “Converted” each refers to a conversion of Advances
of one Type into Advances of another Type pursuant to Section 2.03(b).

“Credit Extensions” means (a) an Advance made by any Lender, and (b) the
issuance, increase or extension of any Letter of Credit by the Issuing Lender.

“Debt,” for any Person, means without duplication: (a) indebtedness of such
Person for borrowed money; (b) obligations of such Person evidenced by bonds,
debentures, notes or other similar instruments; (c) obligations of such Person
to pay the deferred purchase price of Property or services (including
obligations that are non-recourse to the credit of such Person but are secured
by the assets of such Person, but excluding trade accounts payable); (d)
obligations of such Person as lessee under Capital Leases; (e) obligations of
such Person under letters of credit and agreements relating to the issuance of
letters of credit or acceptance financing; (f) obligations of such Person under
any Hedge Contract; (g) obligations of such Person owing in respect of
redeemable preferred stock or other preferred equity interest of such Person;
(h) any obligations of such Person owing in connection with any volumetric or
production prepayments; (i) obligations of such Person under direct or indirect
guaranties in respect of, and obligations (contingent or otherwise) of such
Person to purchase or otherwise acquire, or otherwise to assure a creditor
against loss in respect of, indebtedness or obligations of others of the kinds
referred to in clauses (a) through (h) above; (j) indebtedness or obligations of
others of the kinds referred to in clauses (a) through (i) secured by any Lien
on or in respect of any Property of such Person; and (k) all liabilities of such
Person in respect of unfunded vested benefits under any Plan.

“Default” means (a) an Event of Default or (b) any event or condition which with
notice or lapse of time or both would become an Event of Default.

“Disposition” means a sale, lease, transfer, assignment, Farmout, conveyance,
release, surrender, or other disposition of Property (including any working
interest, overriding royalty interest, production payments, net profits
interest, royalty interest, or mineral fee interest) in any transaction or
series of transactions.

“Dollars” and “$” means lawful money of the United States of America.

“EBITDA” means, for any period, without duplication, (a) consolidated Net Income
for such period plus (b) to the extent deducted in determining consolidated Net
Income, Interest Expense, taxes, depreciation, amortization, depletion, and
other non-cash charges for such period (including any provision for the
reduction in the carrying value of assets recorded in accordance with GAAP and
including non-cash charges resulting from the requirements of SFAS 133 or 143
and any non-cash expenses incurred pursuant to SFAS 123R) for such period minus
(c) all non-cash items of income which were included in determining such
consolidated Net Income (including non-cash income resulting from the
requirements of SFAS 133 or 143).

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, (d) a commercial bank organized under the laws of the United
States, or any state thereof, and having total assets in excess of $250,000,000
and approved by the Administrative Agent and the Issuing Lender in their sole
discretion, (e) a commercial bank organized under the laws of any other country
which is a member of the Organization for Economic Cooperation and

 

HOUSTON\2059604

-6-



Development or a political subdivision of any such country and which has total
assets in excess of $250,000,000, provided that such bank is acting through a
branch or agency located in the United States and such bank is approved by the
Administrative Agent and the Issuing Lender in their sole discretion, (f) a
finance company, insurance company, or other financial institution or fund that
is engaged in making, purchasing, or otherwise investing in commercial loans or
securities in the ordinary course of its business and having (together with its
Affiliates) total assets in excess of  $250,000,000 and approved by the
Administrative Agent and the Issuing Lender in their sole discretion, (g) any
other Person (other than a natural person) approved by (i) the Administrative
Agent and the Issuing Lender in their sole discretion and (ii) unless a Default
has occurred and is continuing at the time any assignment is effected pursuant
to this Agreement, the Borrower; provided that notwithstanding the foregoing,
“Eligible Assignee” shall not include the Borrower or any Affiliate or
Subsidiary of a Loan Party.

“Engineering Report” means either an Independent Engineering Report or an
Internal Engineering Report and includes the Initial Engineering Report where
applicable.

“Environment” or “Environmental” shall have the meanings set forth in 42 U.S.C.
9601(8) (1988).

“Environmental Claim” means any third party (including governmental agencies and
employees) action, lawsuit, claim, demand, regulatory action or proceeding,
order, decree, consent agreement or notice of potential or actual responsibility
or violation (including claims or proceedings under the Occupational Safety and
Health Acts or similar laws or requirements relating to health or safety of
employees) which seeks to impose liability under any Environmental Law.

“Environmental Law” means, as to the Borrower or its Subsidiaries, all Legal
Requirements or common law theories applicable to the Borrower or its
Subsidiaries arising from, relating to, or in connection with the Environment,
health, or safety, including CERCLA, relating to (a) pollution, contamination,
injury, destruction, loss, protection, cleanup, reclamation or restoration of
the air, surface water, groundwater, land surface or subsurface strata, or other
natural resources; (b) solid, gaseous or liquid waste generation, treatment,
processing, recycling, reclamation, cleanup, storage, disposal or
transportation; (c) exposure to pollutants, contaminants, hazardous, medical
infections, or toxic substances, materials or wastes; (d) the safety or health
of employees; or (e) the manufacture, processing, handling, transportation,
distribution in commerce, use, storage or disposal of hazardous, medical
infections, or toxic substances, materials or wastes.

“Environmental Liability” shall mean all liabilities, obligations, damages,
losses, claims, actions, suits, judgments, orders, fines, penalties, fees,
expenses and costs (including administrative oversight costs, natural resource
damages and remediation costs), whether contingent or otherwise, arising out of
or relating to (a) compliance or non-compliance with any Environmental Law, (b)
the generation, use, handling, transportation, storage, treatment or disposal of
any Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the
Release of any Hazardous Materials or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

 

HOUSTON\2059604

-7-



“Environmental Permit” means any permit, license, order, approval, registration
or other authorization under Environmental Law.

“Equity Interest” means, with respect to any Person, any shares, interests,
participation, or other equivalents (however designated) of corporate stock,
membership interests or partnership interests (or any other ownership interests)
of such Person.

“Equity Issuance Proceeds” means, with respect to the Private Placement, all
cash and cash equivalent investments received by the Borrower from such Private
Placement after payment of, or provision for, all underwriter and replacement
agent fees and expenses, printing costs, fees and expenses of accountants,
lawyers and other professional advisors, brokerage commissions and other
out-of-pocket fees and expenses actually incurred in connection with such
Private Placement.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means each member of a controlled group of corporations and
all businesses (whether or not incorporated) under common control which,
together with the Borrower, are treated as a single employer under Section 414
of the Code.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Federal Reserve Board (or any successor), as in effect from time to time.

“Eurodollar Rate” means, for the Interest Period for each Eurodollar Rate
Advance comprising the same Borrowing, the interest rate per annum (rounded
upward to the nearest whole multiple of 1/100 of 1% per annum) set forth on
Reuters Reference LIBOR01 as the London Interbank Offered Rate, for deposits in
Dollars at 11:00 a.m. (London, England time) two Business Days before the first
day of such Interest Period and for a period equal to such Interest Period;
provided, that, if no such quotation appears on the Reuters Reference LIBOR01,
the Eurodollar Rate shall be an interest rate per annum equal to the rate per
annum at which deposits in Dollars are offered by the principal office of
Société Générale in London, England to prime banks in the London interbank
market at 11:00 a.m. (London, England time) two Business Days before the first
day of such Interest Period in an amount substantially equal to the Eurodollar
Rate Advance to be maintained by the Lender that is the Administrative Agent in
respect of such Borrowing and for a period equal to such Interest Period.

“Eurodollar Rate Advance” means an Advance which bears interest as provided in
Section 2.09(b).

“Eurodollar Rate Reserve Percentage” of any Lender for the Interest Period for
any Eurodollar Rate Advance means the reserve percentage applicable during such
Interest Period (or if more than one such percentage shall be so applicable, the
daily average of such percentages for those days in such Interest Period during
which any such percentage shall be so applicable) under regulations issued from
time to time by the Federal Reserve Board for determining the maximum reserve
requirement (including any emergency, supplemental, or other marginal reserve
requirement) for such Lender with respect to liabilities or assets consisting of
or including Eurocurrency Liabilities having a term equal to such Interest
Period.

 

HOUSTON\2059604

-8-



“Event of Default” has the meaning specified in Section 7.01.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Lender or any other recipient of any payment to be made by or on
account of any obligation of any Borrower hereunder, (a) taxes imposed on or
measured by its overall net income (however denominated), and franchise or
“margin” or similar taxes imposed on it (in lieu of net income taxes), by the
jurisdiction (or any political subdivision thereof) under the laws of which such
recipient is organized or in which its principal office is located or, in the
case of any Lender, in which its applicable lending office is located, (b) any
branch profits taxes imposed by the United States of America or any similar tax
imposed by any other jurisdiction in which any Borrower is located and (c) in
the case of a Foreign Lender (other than an assignee request by the Borrower and
any Lender party to this Agreement on the Closing Date), any withholding tax
that is imposed on amounts payable to such Foreign Lender at the time such
Foreign Lender becomes a party hereto (or designates a new lending office) or is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with Section 2.14(e), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from any Borrower with respect to such withholding tax pursuant to
Section 2.14(a). Notwithstanding anything to the contrary contained in this
definition, “Excluded Taxes” shall not include any withholding tax imposed at
any time on payments made by or on behalf of a Borrower that is not a resident
of the United States for tax purposes to any Lender, Administrative Agent or
Issuing Lender hereunder or under any other Credit Document, provided that such
Lender, such Administrative Agent and such Issuing Lender shall have complied
with Section 2.14(e).

“Existing Indebtedness” means the indebtedness of Borrower under (a) that
certain Loan Agreement by and among APC, as borrower, the subsidiaries thereof
that are parties thereto, as guarantors, the lenders that are signatory thereto,
as lenders, and Wells Fargo Foothill, Inc., as the Arranger and Administrative
Agent, dated as of October 28, 2004, and (b) that certain Indenture, dated as of
October 28, 2004, among APC, each subsidiary guarantor named therein, and U.S.
Bank National Association, as trustee, as subject to the Existing Intercreditor
Agreement, as assumed by Borrower on the date hereof.

“Existing Intercreditor Agreement” means that certain Intercreditor, Security
and Collateral Agency Agreement dated as of October 28, 2004, among APC, as
borrower, the subsidiaries thereof listed on Schedule I thereto, as guarantors,
Wells Fargo Foothill, Inc., as revolving credit facility administrator agent,
Guggenheim Corporate Funding, LLC, as bridge loan administrative agent, and U.S.
Bank National Association, as trustee and collateral agent, as assumed by
Borrower on the date hereof.

“Expiration Date” means, with respect to any Letter of Credit, the date on which
such Letter of Credit will expire or terminate in accordance with its terms.

“Farmout” means an arrangement pursuant to agreement whereby the owner(s) of one
or more oil, gas and/or mineral lease or other oil and natural gas working
interest with respect to a property from which production of Hydrocarbons is
sought agrees to transfer or assign an

 

HOUSTON\2059604

-9-



interest in such property to one or more Persons in exchange for (a) drilling,
or participating in the cost of the drilling of (or agreeing to do so) one or
more wells, or undertaking other exploration or development activity or
participating in the cost of such activity, to attempt to obtain production of
Hydrocarbons from such property, or (b) obtaining production of Hydrocarbons
from such property, or participating in the costs of such production.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the immediately preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day which is a Business Day, the average of the quotations for any such day on
such transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any of its successors.

“Fee Letter” means that certain fee letter dated April 6, 2007 among APC,
Société Générale, and SG Americas Securities, LLC, as assigned by APC to the
Borrower pursuant to that certain letter agreement of even date herewith.

“Financial Statements” means the pro forma unaudited consolidated balance sheet
of the Borrower as of the Closing Date after giving effect to the initial
Borrowings made hereunder, and including the certification of a Responsible
Officer of the Borrower, all prepared in accordance with GAAP (except for the
absence of footnotes and adjustments typically made at year-end), the copies of
which have been delivered to the Administrative Agent and the Lenders.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States of America, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means United States generally accepted accounting principles as in effect
from time to time, applied on a basis consistent with the requirements of
Section 1.03.

“Gas Imbalance” means (a) a sale or utilization by Borrower or other members of
the Company Group of volumes of natural gas in excess of its gross working
interest, (b) receipt of volumes of natural gas into a gathering system and
redelivery by Borrower or other members of the Company Group of a larger or
smaller volume of natural gas under the terms of the applicable Transportation
Agreement, or (c) delivery to a gathering system of a volume of natural gas
produced by Borrower or a member of the Company Group that is larger or smaller
than the volume of natural gas such gathering system redelivers for the account
of Borrower or such member of the Company Group, as applicable.

 

HOUSTON\2059604

-10-



“General Partner” means Abraxas General Partner, LLC, a Delaware limited
liability company.

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Guarantor” means each entity, which may from time to time, execute a Guaranty
or a supplement to a Guaranty, including each Subsidiary of the Borrower and the
General Partner.

“Guaranty” means a Guaranty in substantially the form of the attached Exhibit C
and executed by a Guarantor.

“Hazardous Substance” means the substances identified as such pursuant to CERCLA
and those regulated under any other Environmental Law, including pollutants,
contaminants, petroleum, petroleum products, radionuclides, radioactive
materials, and medical and infectious waste.

“Hazardous Waste” means the substances regulated as such pursuant to any
Environmental Law.

“Hedge Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Hydrocarbon Hedge Agreement” means a Hedge Contract between the Borrower or one
of its Subsidiaries and any financial institution or other counterparty which is
intended to reduce or eliminate the risk of fluctuations in the price of
Hydrocarbons.

“Hydrocarbons” means oil, gas, coal seam gas, casinghead gas, drip gasoline,
natural gasoline, condensate, distillate, and all other liquid and gaseous
hydrocarbons produced or to be produced in conjunction therewith from a well
bore and all products, by-products, and other substances derived therefrom or
the processing thereof, and all other minerals and substances

 

HOUSTON\2059604

-11-



produced in conjunction with such substances, including sulfur, geothermal
steam, water, carbon dioxide, helium, and any and all minerals, ores, or
substances of value and the products and proceeds therefrom.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Independent Engineer” means DeGolyer and MacNaughton or any other third party
engineering firm acceptable to the Administrative Agent in its sole discretion.

“Independent Engineering Report” means a report, in form and substance
satisfactory to the Administrative Agent and each of the Lenders, prepared by an
Independent Engineer, addressed to the Administrative Agent and the Lenders with
respect to the Oil and Gas Properties owned by the Borrower or any of its
Subsidiaries (or to be acquired by the Borrower or any of its Subsidiaries, as
applicable) which are, or are to be, included in the Borrowing Base, which
report shall (a) specify the location, quantity, and type of the estimated
Proven Reserves attributable to such Oil and Gas Properties, (b) contain a
projection of the rate of production of such Oil and Gas Properties, (c) contain
an estimate of the net operating revenues to be derived from the production and
sale of Hydrocarbons from such Proven Reserves based on product price and cost
escalation assumptions specified by the Administrative Agent and the Lenders
which are consistent with the Administrative Agent’s and the Lenders’ customary
internal standards and practices for valuing and redetermining the value of Oil
and Gas Properties in connection with reserve based oil and gas loan
transactions, and (d) contain such other information as is customarily obtained
from and provided in such reports or is otherwise reasonably requested by the
Administrative Agent or any Lender.

“Information “ is defined in Section 9.09.

“Initial Acquisition” means the acquisition of certain Oil and Gas Properties by
the Borrower and its Subsidiaries pursuant to the Contribution Agreement.

“Initial Acquisition Instruments” means, collectively, the Contribution
Agreement, the Omnibus Agreement and all other documents, instruments, and
agreements executed and delivered by the sellers and other parties named in the
Contribution Agreement or the Borrower or any Guarantor in connection with the
Initial Acquisition.

“Initial Engineering Report” means an Independent Engineering Report dated as of
January 1, 2007 and covering the Proven Reserves of the Loan Parties (after
giving pro forma effect to the Initial Acquisition) and otherwise in form
acceptable to the Administrative Agent.

“Initial Funding Date” means the earlier of (a) the date on which the initial
Advances are made, and (b) the date the initial Letter of Credit is issued.

“Intercompany Debt” means Debt incurred by one or more Loan Parties and owing to
any other Loan Party or Loan Parties.

“Interest Expense” means, for the Borrower and its consolidated Subsidiaries for
any period, total interest, letter of credit fees, and other fees and expenses
incurred in connection with any Debt for such period, whether paid or accrued,
including, without limitation, all

 

HOUSTON\2059604

-12-



commissions, discounts and other fees and charges owed with respect to letters
of credit and bankers’ acceptance financing, imputed interest under Capital
Leases, and net costs under Interest Hedge Agreements, all as determined in
conformity with GAAP.

“Interest Hedge Agreement” means a Hedge Contract between the Borrower or one of
its Subsidiaries and one or more financial institutions providing for the
exchange of nominal interest obligations between the Borrower and such financial
institution or the cap of the interest rate on any Debt of the Borrower.

“Interest Period” means, for each Eurodollar Rate Advance comprising part of the
same Borrowing, the period commencing on the date of such Eurodollar Rate
Advance or the date of the Conversion of any Reference Rate Advance into a
Eurodollar Rate Advance and ending on the last day of the period selected by the
Borrower pursuant to the provisions below and Section 2.03 and, thereafter, each
subsequent period commencing on the last day of the immediately preceding
Interest Period and ending on the last day of the period selected by the
Borrower pursuant to the provisions below and Section 2.03. The duration of each
such Interest Period shall be one, two, three, or six months, in each case as
the Borrower may, upon notice received by the Administrative Agent not later
than 11:00 a.m. (New York time) on the third Business Day prior to the first day
of such Interest Period, select; provided, however, that:

(a)          the Borrower may not select any Interest Period which ends after
the Commitment Termination Date;

(b)          Interest Periods commencing on the same date for Advances
comprising part of the same Borrowing shall be of the same duration;

(c)          whenever the last day of any Interest Period would otherwise occur
on a day other than a Business Day, the last day of such Interest Period shall
be extended to occur on the next succeeding Business Day; provided, that, if
such extension would cause the last day of such Interest Period to occur in the
next following calendar month, the last day of such Interest Period shall occur
on the immediately preceding Business Day; and

(d)          any Interest Period which begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month in which it would have ended if there were a
numerically corresponding day in such calendar month.

“Internal Engineering Report” means a report, in form and substance satisfactory
to the Administrative Agent and each Lender, prepared by the Borrower and
certified by a Responsible Officer of the Borrower, addressed to the
Administrative Agent and the Lenders with respect to the Oil and Gas Properties
owned by the Borrower or any of its Subsidiaries (or to be acquired by the
Borrower or any of its Subsidiaries, as applicable) which are, or are to be,
included in the Borrowing Base, which report shall (a) specify the location,
quantity, and type of the estimated Proven Reserves attributable to such Oil and
Gas Properties, (b) contain a projection of the rate of production of such Oil
and Gas Properties, (c) contain an estimate of the net operating revenues to be
derived from the production and sale of Hydrocarbons from such Proven Reserves
based on product price and cost escalation assumptions specified by the
Administrative Agent

 

HOUSTON\2059604

-13-



and the Lenders which are consistent with the Administrative Agent’s and the
Lenders’ customary internal standards and practices for valuing and
redetermining the value of Oil and Gas Properties in connection with reserve
based oil and gas loan transactions, and (d) contain such other information as
is customarily obtained from and provided in such reports or is otherwise
reasonably requested by the Administrative Agent or any Lender.

“Issuing Lender” means Société Générale in its capacity as issuer of Letters of
Credit hereunder, and any successor Issuing Lender pursuant to Section 8.06.

“Leases” means all oil and gas leases, oil, gas and mineral leases, oil, gas and
casinghead gas leases, wellbore assignments or any other instruments,
agreements, or conveyances under and pursuant to which the owner thereof has or
obtains the right to enter upon lands and explore for, drill, and develop such
lands for the production of Hydrocarbons.

“Legal Requirement” means, as to any Person, any law, statute, ordinance,
decree, requirement, order, judgment, rule, regulation (or official
interpretation of any of the foregoing) of, and the terms of any license or
permit issued by, any Governmental Authority, including Regulations D, T, U, and
X, which is applicable to such Person.

“Lenders” means the lenders listed on the signature pages of this Agreement and
each Eligible Assignee that shall become a party to this Agreement pursuant to
Section 9.08.

“Lender Hedging Obligations” means all obligations arising from time to time
under Hedge Contracts entered into from time to time between any Loan Party and
a counterparty that is a Lender or an Affiliate of a Lender; provided that if
such counterparty ceases to be a Lender hereunder or an Affiliate of a Lender
hereunder, Lender Hedging Obligations shall only include such obligations to the
extent arising from transactions entered into at the time such counterparty was
a Lender hereunder or an Affiliate of a Lender hereunder.

“Letter of Credit” means, individually, any standby letter of credit issued by
the Issuing Lender for the account of the Borrower in connection with the
Commitments and which is subject to this Agreement, and “Letters of Credit”
means all such letters of credit collectively.

“Letter of Credit Application” means the Issuing Lender’s standard form letter
of credit application for standby letters of credit that has been executed by
the Borrower and accepted by the Issuing Lender in connection with the issuance
of a Letter of Credit.

“Letter of Credit Documents” means all Letters of Credit, Letter of Credit
Applications, and agreements, documents, and instruments entered into in
connection with or relating thereto.

“Letter of Credit Exposure” means, at any time, the sum of (a) the aggregate
undrawn maximum face amount of each Letter of Credit at such time plus (b) the
aggregate unpaid amount of all Reimbursement Obligations at such time.

“Letter of Credit Obligations” means any obligations of the Borrower under this
Agreement in connection with the Letters of Credit, including the Reimbursement
Obligations.

 

HOUSTON\2059604

-14-



“Lien” means any mortgage, lien, pledge, assignment, charge, deed of trust,
security interest, hypothecation, preference, deposit arrangement or encumbrance
(or other type of arrangement having the practical effect of the foregoing) to
secure or provide for the payment of any obligation of any Person, whether
arising by contract, operation of law, or otherwise (including the interest of a
vendor or lessor under any conditional sale agreement, synthetic lease, Capital
Lease, or other title retention agreement).

“Liquid Investments” means:

(a)          direct obligations of, or obligations the principal of and interest
on which are unconditionally guaranteed by, the United States maturing within
270 days from the date of any acquisition thereof;

(b)          (i) negotiable or nonnegotiable certificates of deposit, time
deposits, or other similar banking arrangements maturing within 270 days from
the date of acquisition thereof or which may be liquidated for the full amount
thereof without penalty or premium (“bank debt securities”), issued by (A) any
Lender (or any Affiliate of any Lender), or (B) any other bank or trust company
so long as either (i) such certificate of deposit is pledged to secure the
Borrower’s or any Subsidiaries’ ordinary course of business bonding
requirements, or (ii) the amount thereof is less than or equal to $100,000, or
any other bank or trust company, if at the time of deposit or purchase, such
bank debt securities are rated A or A2 or better by either Standard & Poor’s
Ratings Group or Moody’s Investors Service, Inc., and (ii) commercial paper
issued by (A) any Lender (or any Affiliate of any Lender) or (B) any other
Person if at the time of purchase such commercial paper is rated at the highest
or the second highest credit rating given by either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc., or upon the discontinuance of both of
such services, such other nationally recognized rating service or services, as
the case may be, as shall be selected by the Borrower with the consent of the
Required Lenders;

(c)          deposits in money market funds investing exclusively in investments
described in clauses (a) and (b) above;

(d)          repurchase agreements relating to investments described in clauses
(a) and (b) above with a market value at least equal to the consideration paid
in connection therewith, with any Person who regularly engages in the business
of entering into repurchase agreements and has a combined capital and surplus
and undivided profit of not less than $500,000,000.00, if at the time of
entering into such agreement the debt securities of such Person are rated at the
highest or the second highest credit rating given by either Standard & Poor’s
Ratings Group or Moody’s Investors Service, Inc.; and

(e)          such other instruments (within the meaning of Article 9 of the
Uniform Commercial Code in effect in New York) or investment property as the
Borrower may request and the Administrative Agent may approve in writing.

“Loan Documents” means this Agreement, the Notes, the Letter of Credit
Documents, the Guaranties, the Security Instruments, any Hedge Contract with a
Swap Counterparty, and each other agreement, instrument, or document executed by
the Borrower, any Guarantor, or any of

 

HOUSTON\2059604

-15-



the Borrower’s or a Guarantor’s Subsidiaries or any of their officers at any
time in connection with this Agreement.

“Loan Party” means the Borrower, the General Partner, or any Guarantor.

“Material Adverse Change” means (a) a material adverse change in the business,
assets (including the Oil and Gas Properties), condition (financial or
otherwise), results of operations or prospects of the Borrower individually, or
the Company Group, taken as a whole, since the Closing Date (but after giving
pro forma effect to the Initial Acquisition and the Private Placement) or (b) a
material adverse effect on the Borrower’s, individually, or the Company Group’s,
taken as a whole, ability to perform its obligations under this Agreement, any
Note, any Guaranty, or any other Loan Document.

“Maturity Date” means May 25, 2011.

“Maximum Rate” means the maximum nonusurious interest rate under applicable law
(determined under such laws after giving effect to any items which are required
by such laws to be construed as interest in making such determination, including
if required by such laws, certain fees and other costs).

“Mortgage” means the mortgage or deed of trust executed by any one or more of
the Loan Parties in favor of the Administrative Agent for the ratable benefit of
the Secured Parties in substantially the form of the attached Exhibit D or such
other form as may be requested by the Administrative Agent, together with any
assumptions or assignments of the obligations thereunder by the Borrower, any
Guarantor or any of their respective Subsidiaries.

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA.

“Net Income” means, with respect to the Borrower and its consolidated
Subsidiaries, for any period, the net income for such period after taxes, as
determined in accordance with GAAP, excluding, however, (a) extraordinary items,
including (i) any net non-cash gain or loss during such period arising from the
sale, exchange, retirement or other disposition of capital assets (such term to
include all fixed assets and all securities) other than in the ordinary course
of business, and (ii) any write-up or write-down of assets and (b) the
cumulative effect of any change in GAAP.

“Note” means a promissory note of the Borrower payable to the order of any
Lender in an amount not to exceed the Commitment of such Lender, in
substantially the form of the attached Exhibit E, evidencing indebtedness of the
Borrower to such Lender resulting from Advances owing to such Lender.

“Notice of Borrowing” means a notice of borrowing in the form of the attached
Exhibit F signed by a Responsible Officer of the Borrower.

“Notice of Conversion or Continuation” means a notice of conversion or
continuation in the form of the attached Exhibit G signed by a Responsible
Officer of the Borrower.

 

HOUSTON\2059604

-16-



“Obligations” means (a) all principal, interest, fees, reimbursements,
indemnifications, and other amounts payable by the Borrower, any Guarantor or
any of their respective Subsidiaries to the Administrative Agent, the Issuing
Lender or the Lenders under the Loan Documents (other than the Hedge Contracts
with a Swap Counterparty), including the Letter of Credit Obligations, and (b)
all Lender Hedging Obligations.

“Oil and Gas Business” means (a) the acquisition, exploration, exploitation,
development, operation and disposition of interests in Oil and Gas Properties
and Hydrocarbons, (b) the gathering, marketing, treating, processing, storage,
selling and transporting of any production from such interests or properties,
including the marketing of Hydrocarbons obtained from unrelated Persons, (c) any
business relating to or arising from exploration for or development, production,
treatment, processing, storage, transportation or marketing of oil, gas and
other minerals and products produced in association therewith, (d) any business
relating to oilfield sales and service, and (e) any activity that is ancillary
or necessary or desirable to facilitate the activities described in clauses (a)
through (d) of this definition.

“Oil and Gas Properties” means fee mineral interests, term mineral interests,
Leases, subleases, Farmouts, royalties, overriding royalties, net profit
interests, carried interests, production payments, back-in interests and
reversionary interests and similar mineral interests, and all unsevered and
unextracted Hydrocarbons in, under, or attributable to such oil and gas
Properties and interests.

“Omnibus Agreement” means the Omnibus Agreement dated May 25, 2007, among APC,
the General Partner, the Operating Company and the Borrower, as amended in
accordance with the terms hereof.

“Operating Company” means Abraxas Operating, LLC, a Delaware limited liability
company.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

 

“Participant” has the meaning assigned to such term in paragraph (d) of Section
9.08.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

“Permit” means any approval, certificate of occupancy, consent, waiver,
exemption, variance, franchise, order, permit, authorization, right or license
of or from any Governmental Authority, including an Environmental Permit.

“Permitted Holder” means any holder of Equity Interest in the Borrower on the
Closing Date.

“Permitted Liens” is defined in Section 6.01.

 

HOUSTON\2059604

-17-



“Permitted Subject Liens” means the Liens permitted under paragraphs (b), (c),
(d), (e), (f), and (h) of Section 6.01.

“Person” (whether or not capitalized) means an individual, partnership,
corporation (including a business trust), joint stock company, limited liability
company, limited liability partnership, trust, unincorporated association, joint
venture or other entity, Governmental Authority or other entity.

“Plan” means an employee benefit plan (other than a Multiemployer Plan)
maintained for employees of the Borrower or any member of the Controlled Group
and covered by Title IV of ERISA or subject to the minimum funding standards
under Section 412 of the Code.

“Pledge Agreement” means a Pledge Agreement in substantially the form of the
attached Exhibit H, executed by the Borrower or any of its Subsidiaries or any
of the Guarantors (other than the General Partner), if applicable, covering the
Equity Interests in the Operating Company and each direct or indirect Subsidiary
of Borrower or General Partner.

“Private Placement” means the private placement of the general and limited
partnership Equity Interests of the Borrower to APC and such other third parties
pursuant to the terms of Private Placement Agreement.

“Private Placement Agreement” means the Purchase Agreement among the Borrower,
the General Partner, APC, the Operating Company and the purchasers named therein
dated as of May 25, 2007 pursuant to which such purchasers will purchase or have
purchased the Common Units (as described therein) of the Borrower for an
aggregate purchase price of $100,000,117.28, as amended in accordance with the
terms hereof.

“Private Placement Documents” means, collectively, the Private Placement
Agreement and all other documents, instruments, and agreements executed and
delivered by the General Partner, APC and the purchasers named in the Private
Placement Agreement in connection with the Private Placement.

“Projections” means, for each of the fiscal years 2007, 2008 and 2009 during the
term of this Agreement, Borrower’s and the Company Group’s forecasted (a)
balance sheets, (b) profit and loss statements, and (c) cash flow statements,
based on good faith estimates and assumptions made by the management of the
General Partner on behalf of the Borrower.

“Projected Oil and Gas Production” means the projected production of oil or gas
(measured by volume unit or BTU equivalent, not sales price) for the term of the
contracts or a particular month, as applicable, from the Loan Parties’ Oil and
Gas Properties which are located in or offshore of the United States and which
have attributable to them proved developed producing oil or gas reserves, as
such proved developed producing production is projected in the Initial
Engineering Report or most recent Independent Engineering Report delivered
pursuant to Section 5.06(c) below, as applicable, after deducting projected
production from any properties or interests sold or under contract for sale that
had been included in such report and, other than as to the Initial Engineering
Report, after adding projected production from any properties or interests that
had not been reflected in such report but that are reflected in a separate or
supplemental

 

HOUSTON\2059604

-18-



Independent Engineering Reports meeting the requirements of such Section 5.06(c)
and that is otherwise satisfactory to Administrative Agent.

“Property” of any Person means any property or assets (whether real, personal,
or mixed, tangible or intangible) of such Person.

“Proven Reserves” means, at any particular time, the estimated quantities of
Hydrocarbons which geological and engineering data demonstrate with reasonable
certainty to be recoverable in future years from known reservoirs attributable
to Oil and Gas Properties included or to be included in the Borrowing Base under
then existing economic and operating conditions (i.e., prices and costs as of
the date the estimate is made).

“Pro Rata Share” means, with respect to any Lender, (a) with respect to amounts
owing under the Commitments, (i) if such Commitments have not been canceled, the
ratio (expressed as a percentage) of such Lender’s uncancelled Commitment at
such time to the aggregate uncancelled Commitments at such time, or (ii) if the
aggregate Commitments have been terminated, the ratio as determined pursuant to
the preceding clause (i) immediately prior to such termination or (b) with
respect to amounts owing generally under this Agreement and the other Loan
Documents, the ratio (expressed as a percentage) of aggregate Commitments of
such Lender to the aggregate Commitments of all the Lenders (or if such
Commitments have been terminated, the ratio (expressed as a percentage) of
Credit Extensions owing to such Lender to the aggregate Credit Extensions owing
to all such Lenders.

“Reference Rate” means a fluctuating interest rate per annum as shall be in
effect from time to time equal to the rate of interest publicly announced by
Société Générale as its reference rate, whether or not the Borrower has notice
thereof.

“Reference Rate Advance” means an Advance which bears interest as provided in
Section 2.09(a).

“Register” has the meaning set forth in paragraph (c) of Section 9.08.

“Regulations D, T, U, and X” mean Regulations D, T, U, and X of the Federal
Reserve Board, as the same is from time to time in effect, and all official
rulings and interpretations thereunder or thereof.

“Reimbursement Obligations” means all of the obligations of the Borrower to
reimburse the Issuing Lender for amounts paid by the Issuing Lender under
Letters of Credit as established by the Letter of Credit Applications and
Section 2.07(d).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Release” shall have the meaning set forth in CERCLA or under any other
Environmental Law.

 

HOUSTON\2059604

-19-



“Reportable Event” means a “reportable event” described in Section 4043 of ERISA
and the regulations issued thereunder.

“Required Lenders” means, at any time, Lenders holding at least 66 2/3 % of the
Commitments or, if the Commitments have been terminated or expired, the
outstanding principal amount of the Advances and Letter of Credit Exposure with
the aggregate amount of each Lender’s risk participation and funded
participation in Letter of Credit Obligations being deemed to be “held” by such
Lender for purposes of this definition).

“Response” shall have the meaning set forth in CERCLA or under any other
Environmental Law.

“Responsible Officer” means (a) with respect to any Person that is a
corporation, such Person’s Chief Executive Officer, President, Chief Financial
Officer, or Vice President, (b) with respect to any Person that is a limited
liability company, if such Person has officers, then such Person’s Chief
Executive Officer, President, Chief Financial Officer, or Vice President, and if
such Person is managed by members, then a Responsible Officer of such Person’s
managing member, and if such Person is managed by managers, then a manager (if
such manager is an individual) or a Responsible Officer of such manager (if such
manager is an entity), and (c) with respect to any Person that is a general
partnership or a limited liability partnership, the Responsible Officer of such
Person’s general partner or partners.

“Restricted Payment” means, with respect to any Person, (a) any direct or
indirect dividend or distribution (whether in cash, securities or other
Property) with respect to any Equity Interests, including any payment of any
kind or character (whether in cash, securities or other Property) in
consideration for or otherwise in connection with any retirement, purchase,
redemption or other acquisition of any Equity Interest of such Person, or any
options, warrants or rights to purchase or acquire any such Equity Interest of
such Person or (b) principal or interest payments (in cash, Property or
otherwise) on, or redemptions of, subordinated debt of such Person; provided,
that, the term “Restricted Payment” shall not include any dividend or
distribution payable solely in Equity Interests of such Person or warrants,
options or other rights to purchase such Equity Interests.

“SEC” means the United States Securities and Exchange Commission.

“Secured Parties” means the Administrative Agent, the Issuing Lender, the
Lenders, and the Persons that are owed Lender Hedging Obligations.

“Security Agreements” means the Security Agreements, each in substantially the
form of the attached Exhibit I, executed by the Borrower, any of its
Subsidiaries, or any of the Guarantors.

“Security Instruments” means, collectively: (a) the Mortgages, (b) the Transfer
Letters, (c) the Pledge Agreement, (d) the Security Agreements, (e) each other
agreement, instrument or document executed at any time in connection with the
Pledge Agreement, the Security Agreements, or the Mortgages, (f) each agreement,
instrument or document executed in connection with the Cash Collateral Account,
and (g) each other agreement, instrument or document executed at any time in
connection with securing the Obligations.

 

HOUSTON\2059604

-20-



“Solvent” means, with respect to any Person as of the date of any determination,
that on such date (a) the fair value of the Property of such Person (both at
fair valuation and at present fair saleable value) is greater than the total
liabilities, including contingent liabilities, of such Person, (b) the present
fair saleable value of the assets of such Person is not less than the amount
that will be required to pay the probable liability of such Person on its debts
as they become absolute and matured, (c) such Person is able to realize upon its
assets and pay its debts and other liabilities, contingent obligations, and
other commitments as they mature in the normal course of business, (d) such
Person does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature, and (e) such Person is not engaged in business or a transaction, and is
not about to engage in business or a transaction, for which such Person’s
Property would constitute unreasonably small capital after giving due
consideration to current and anticipated future capital requirements and current
and anticipated future business conduct and the prevailing practice in the
industry in which such Person is engaged. In computing the amount of contingent
liabilities at any time, such liabilities shall be computed at the amount which,
in light of the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
other Person the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
Person, a majority of whose outstanding Voting Securities (other than directors’
qualifying shares) shall at any time be owned by such parent or one or more
Subsidiaries of such parent. Unless otherwise specified, all references herein
to a “Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or
Subsidiaries of the Borrower.

“Swap Counterparty” means any Lender (or Affiliate of a Lender) that is party to
any Hedge Contract with the Borrower or any of its Subsidiaries.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Termination Event” means (a) a Reportable Event described in Section 4043 of
ERISA and the regulations issued thereunder (other than a Reportable Event not
subject to the provision for 30-day notice to the PBGC under such regulations),
(b) the withdrawal of the Borrower or any of its Affiliates from a Plan during a
plan year in which it was a “substantial employer” as defined in Section
4001(a)(2) of ERISA, (c) the filing of a notice of intent to terminate a Plan or
the treatment of a Plan amendment as a termination under Section 4041 of ERISA,
(d) the institution of proceedings to terminate a Plan by the PBGC, or (e) any
other event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any Plan.

“Transfer Letters” means, collectively, the letters in lieu of transfer orders
in substantially the form of the attached Exhibit J and executed by the
Borrower, any Guarantor or any of their respective Subsidiaries executing a
Mortgage.

 

HOUSTON\2059604

-21-



“Type” has the meaning set forth in Section 1.04.

“Unused Commitment Amount” means, with respect to a Lender at any time, the
lesser of (a) such Lender’s Commitment at such time and (b) such Lender’s Pro
Rata Share of the Borrowing Base then in effect at such time minus, in each
case the sum of (i) the aggregate outstanding principal amount of all Advances
owed to such Lender at such time plus (ii) such Lender’s Pro Rata Share of the
aggregate Letter of Credit Exposure at such time.

“Utilization” means the percentage obtained by dividing (a) the outstanding
principal amount of the Advances and the Letter of Credit Exposure at such time
by (b) the lesser of (i) the Commitments and (ii) the Borrowing Base in effect
at such time.

“Voting Securities” means (a) with respect to any corporation (including any
unlimited liability company), capital stock of such corporation having general
voting power under ordinary circumstances to elect directors of such corporation
(irrespective of whether at the time stock of any other class or classes shall
have or might have special voting power or rights by reason of the happening of
any contingency), (b) with respect to any partnership, any partnership interest
or other ownership interest having general voting power to elect the general
partner or other management of the partnership or other Person, and (c) with
respect to any limited liability company, membership certificates or interests
having general voting power under ordinary circumstances to elect managers of
such limited liability company.

Section 1.02     Computation of Time Periods. In this Agreement, with respect to
the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including” and the words “to” and “until”
each means “to but excluding”.

Section 1.03      Accounting Terms; Changes in GAAP. Except as otherwise
expressly provided herein, all accounting terms used herein shall be
interpreted, and all financial statements and certificates and reports as to
financial matters required to be delivered to the Lenders hereunder shall
(unless otherwise disclosed to the Lenders in writing at the time of delivery
thereof) be prepared, in accordance with GAAP applied on a basis consistent with
those used in the preparation of the latest financial statements furnished to
the Lenders hereunder (which prior to the delivery of the first financial
statements under Section 5.06, shall mean the Financial Statements). All
calculations made for the purposes of determining compliance with this Agreement
shall (except as otherwise expressly provided herein) be made by application of
GAAP applied on a basis consistent with that used in the preparation of the
annual or quarterly financial statements furnished to the Lenders pursuant to
Section 5.06 most recently delivered prior to or concurrently with such
calculations (or, prior to the delivery of the first financial statements under
Section 5.06, used in the preparation of the Financial Statements). In addition,
all calculations and defined accounting terms used herein shall, unless
expressly provided otherwise, when referring to any Person, where applicable,
refer to such Person on a consolidated basis and mean such Person and its
consolidated Subsidiaries.

Section 1.04     Types of Advances. Advances are distinguished by “Type.” The
“Type” of an Advance refers to the determination whether such Advance is a
Eurodollar Rate Advance or Reference Rate Advance.

 

HOUSTON\2059604

-22-



Section 1.05      Miscellaneous. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, paragraphs, Exhibits and Schedules shall be construed to refer to
Articles, Sections and paragraphs,of, and Exhibits and Schedules to, this
Agreement, (e) any reference to any law or regulation herein shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time and (f) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

ARTICLE II

CREDIT FACILITIES

 

Section 2.01

Commitment for Advances.

(a)          Advances. Each Lender severally agrees, on the terms and conditions
set forth in this Agreement (including without limitation, the terms set forth
in Section 3.01), to make Advances to the Borrower from time to time on any
Business Day during the period from the date of this Agreement until the
Commitment Termination Date in an amount for each Lender not to exceed such
Lender’s Unused Commitment Amount. Each Borrowing shall, in the case of
Borrowings consisting of Reference Rate Advances, be in an aggregate amount not
less than $250,000 and in integral multiples of $100,000 in excess thereof, and
in the case of Borrowings consisting of Eurodollar Rate Advances, be in an
aggregate amount not less than $500,000 and in integral multiples of $100,000 in
excess thereof, and in each case shall consist of Advances of the same Type made
on the same day by the Lenders ratably according to their respective
Commitments. Within the limits of each Lender’s Commitment, and subject to the
terms of this Agreement, the Borrower may from time to time borrow, prepay, and
reborrow Advances.

 

 

(b)

Evidence of Debt.

(i) The Advances made by each Lender shall be evidenced by the records
maintained by the Administrative Agent in the ordinary course of business. The
records maintained by the Administrative Agent shall be conclusive absent
manifest error of the amount of the Advances made by the Lenders to the Borrower
and the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts

 

HOUSTON\2059604

-23-



and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error. Upon the
request of any Lender to Borrower made through the Administrative Agent, the
Borrower shall execute and deliver to such Lender (through the Administrative
Agent) a Note, which shall evidence the obligation to the Borrower to repay to
such Lender’s Advances to such Borrower in addition to such records of
maintained by the Administrative Agent. Each Lender may attach schedules to a
Note and endorse thereon the date, Type (if applicable), amount, currency and
maturity of its Loans and payments with respect thereto, but such action or the
failure to do so shall not control over the records thereof maintained by the
Administrative Agent.

(ii)          In addition to the accounts and records referred to in subsection
(i), each Lender and the Administrative Agent shall maintain in accordance with
its usual practice accounts or records evidencing the purchases and sales by
such Lender of participations in Letters of Credit. In the event of any conflict
between the accounts and records maintained by the Administrative Agent and the
accounts and records of any Lender in respect of such matters, the accounts and
records of the Administrative Agent shall control in the absence of manifest
error.

 

Section 2.02

Borrowing Base.

(a)          Borrowing Base. The initial Borrowing Base in effect as of the date
of this Agreement has been set by the Administrative Agent and the Lenders and
acknowledged by the Borrower as $65,000,000. Such initial Borrowing Base shall
remain in effect until the next redetermination made pursuant to this Section
2.02 or Section 6.04(b). The Borrowing Base shall be determined in accordance
with the standards set forth in Section 2.02(d) and is subject to periodic
redetermination pursuant to Sections 2.02(b), 2.02(c) and 6.04(b).

 

(b)

Calculation of Borrowing Base.

(i)           The Borrower shall deliver to the Administrative Agent and each of
the Lenders on or before each February 28 or February 29, as applicable
(beginning February 29, 2008) an Independent Engineering Report dated effective
as of the immediately preceding December 31, and such other information as may
be reasonably requested by any Lender with respect to the Oil and Gas Properties
included or to be included in the Borrowing Base. Within thirty (30) days after
receipt of all such Engineering Report and information, the Administrative Agent
shall make an initial determination of the new Borrowing Base and upon such
initial determination shall promptly notify the Lenders in writing of its
initial determination of the proposed Borrowing Base. Subject to the last
sentence of this Section 2.02(b)(i), the Required Lenders shall approve or
reject the Administrative Agent’s initial determinations of the proposed
Borrowing Base by written notice to the Administrative Agent within fifteen (15)
days of the Administrative Agent’s notification of its initial determinations;
provided, however that, the failure by any Lender to confirm in writing the
Administrative Agent’s determination of the proposed Borrowing Base within such
fifteen (15) day period shall be deemed an approval of such proposed Borrowing
Base by such Lender. If the Required Lenders fail to approve any such proposed
Borrowing Base determined by the Administrative Agent hereunder in such fifteen
(15)

 

HOUSTON\2059604

-24-



day period, then the Administrative Agent shall poll the Lenders to ascertain
the highest proposed Borrowing Base then acceptable to the Required Lenders for
purposes of this Section 2.02(b)(i) and, subject to the last sentence of this
Section 2.02(b)(i), such amounts shall become the new Borrowing Base, effective
on the date specified in this Section 2.02(b)(i). Until such approval or deemed
approval, the Borrowing Base in effect before the proposed Borrowing Base shall
remain in effect. Upon agreement by the Administrative Agent and the Required
Lenders of the new Borrowing Base, the Administrative Agent shall, by written
notice to the Borrower and the Lenders, designate the new Borrowing Base
available to the Borrower. Such designation shall be effective as of the
Business Day specified in such written notice (or, if no effective date is
specified in such written notice, the next Business Day following delivery of
such written notice) and such new Borrowing Base shall remain in effect until
the next determination or redetermination of the Borrowing Base in accordance
with this Agreement. Notwithstanding anything contained herein to the contrary,
(A) any determination or redetermination of the Borrowing Base resulting in any
increase of the Borrowing Base in effect immediately prior to such determination
or redetermination shall require the written approval (and not deemed approval)
of all the Lenders in their sole discretion but subject to paragraph (d) of this
Section 2.02, and (B) in no event shall the determined or redetermined Borrowing
Base exceed the aggregate Commitments of the Lenders.

(ii)          The Borrower shall deliver to the Administrative Agent and each
Lender on or before each August 31, beginning August 31, 2007, an Internal
Engineering Report dated effective as of the immediately preceding June 30, and
such other information as may be reasonably requested by the Administrative
Agent or any Lender with respect to the Oil and Gas Properties included or to be
included in the Borrowing Base. Within thirty (30) days after receipt of all
such Engineering Report and information, the Administrative Agent shall make an
initial determination of the new Borrowing Base and upon such initial
determination shall promptly notify the Lenders in writing of its initial
determination of the proposed Borrowing Base. Subject to the last sentence of
this Section 2.02(b)(ii), the Required Lenders shall approve or reject the
Administrative Agent’s initial determinations of the proposed Borrowing Base by
written notice to the Administrative Agent within fifteen (15) days of the
Administrative Agent’s notification of its initial determinations; provided,
however that, the failure by any Lender to confirm in writing the Administrative
Agent’s determination of the proposed Borrowing Base within such fifteen (15)
day period shall be deemed an approval of the such proposed Borrowing Base by
such Lender. If the Required Lenders fail to approve any such proposed Borrowing
Base determined by the Administrative Agent hereunder in such fifteen (15) day
period, then the Administrative Agent shall poll the Lenders to ascertain the
highest proposed Borrowing Base then acceptable to the Required Lenders for
purposes of this Section 2.02(b)(ii) and, subject to the last sentence of this
Section 2.02(b)(ii), such amounts shall become the new Borrowing Base, effective
on the date specified in this Section 2.02(b)(ii). Until such approval or deemed
approval, the Borrowing Base in effect before the proposed Borrowing Base shall
remain in effect. Upon agreement by the Administrative Agent and the Required
Lenders of the new Borrowing Base, the Administrative Agent shall, by written
notice to the Borrower and the Lenders, designate the new Borrowing Base
available to the Borrower. Such designation shall be effective as of the
Business Day specified in such written notice (or, if no effective date is
specified in such written notice, the next Business Day following delivery of
such written notice) and such new Borrowing Base shall remain in effect until
the next determination or redetermination of the Borrowing Base in accordance
with this Agreement. Notwithstanding

 

HOUSTON\2059604

-25-



anything contained herein to the contrary, (A) any determination or
redetermination of the Borrowing Base resulting in any increase of the Borrowing
Base in effect immediately prior to such determination or redetermination shall
require the written approval (and not deemed approval) of all the Lenders in
their sole discretion but subject to paragraph (d) of this Section 2.02, and (B)
in no event shall the determined or redetermined Borrowing Base exceed the
aggregate Commitments of the Lenders.

(iii)        In the event that the Borrower does not furnish to the
Administrative Agent and the Lenders the Independent Engineering Report,
Internal Engineering Report or other information specified in clauses (i) and
(ii) above by the date specified therein, the Administrative Agent and the
Lenders may nonetheless redetermine the Borrowing Base and redesignate the
Borrowing Base from time-to-time thereafter in their sole discretion until the
Administrative Agent and the Lenders receive the relevant Independent
Engineering Report, Internal Engineering Report, or other information, as
applicable, whereupon the Administrative Agent and the Lenders shall redetermine
the Borrowing Base as otherwise specified in this Section 2.02.

(iv)         Each delivery of an Engineering Report by the Borrower to the
Administrative Agent and the Lenders shall constitute a representation and
warranty by the Borrower to the Administrative Agent and the Lenders that (A)
the Borrower and its Subsidiaries, as applicable, own the Oil and Gas Properties
specified therein subject to an Acceptable Security Interest and free and clear
of any Liens (except Permitted Liens), and (B) on and as of the date of such
Engineering Report each Oil and Gas Property described as “proved developed”
therein was developed for oil and/or gas, and the wells pertaining to such Oil
and Gas Properties that are described therein as producing wells (“Wells”), were
each producing oil and/or gas in paying quantities, except for Wells that were
utilized as water or gas injection wells or as water disposal wells.
Additionally, the Borrower shall deliver with each such Engineering Report a
list of any Proven Reserves that have been sold or acquired by the Borrower and
its Subsidiaries since the date of the last Engineering Report delivered to the
Administrative Agent; provided that, such requirement shall not constitute nor
be construed as a consent to any sale or proposed sale that would not be
permitted under the terms of this Agreement.

(c)          Interim Redetermination. In addition to the Borrowing Base
redeterminations provided for in Section 2.02(b), the Administrative Agent and
the Lenders may (i) in their sole discretion make one additional redetermination
of the Borrowing Base during any six-month period between scheduled
redeterminations and (ii) at the request of the Borrower make one additional
redetermination of the Borrowing Base during any six-month period between
scheduled redeterminations, and in any case, based on such information as the
Administrative Agent and the Lenders deem relevant (but in accordance with
Section 2.02(d)). Additionally, the Administrative Agent and the Lenders may
request (A) an additional redetermination in connection with any sale or
proposed sale of Oil and Gas Properties of the Borrower or any of its
Subsidiaries having a market value that would, when aggregated with all other
such sales that have been consummated since the date of the last
redetermination, equal or exceed an amount equal to 5% of the Borrowing Base
then in effect; provided that, such request shall not constitute nor be
construed as a consent to any sale or proposed sale that would not be permitted
under the terms of this Agreement, and (B) an additional redetermination if the
net aggregate amount of Gas Imbalances with respect to the Oil and Gas
Properties of the Borrower and its Subsidiaries

 

HOUSTON\2059604

-26-



exceeds at any time an amount equal to 1% of the Proven Reserves that are
categorized as “proved, developed and producing” on the most recently delivered
Engineering Report; provided that, such request shall not constitute nor be
construed as a consent to or a waiver of any Default or Event of Default
occurring as a result of any such Gas Imbalance. The party requesting the
redetermination shall give the other parties at least 10 days’ prior written
notice that a redetermination of the Borrowing Base pursuant to this paragraph
(c) is to be performed. In connection with any redetermination of the Borrowing
Base under this Section 2.02(c), the Borrower shall provide the Administrative
Agent and the Lenders with such information regarding the Borrower and its
Subsidiaries’ business (including its Oil and Gas Properties, the Proven
Reserves, and production relating thereto) as the Administrative Agent or any
Lender may request, including, without limitation, an updated Independent
Engineering Report. The Administrative Agent shall promptly notify the Borrower
in writing of each redetermination of the Borrowing Base pursuant to this
Section 2.02(c) and the amount of the Borrowing Base as so redetermined.

(d)          Standards for Redetermination. Each redetermination of the
Borrowing Base by the Administrative Agent and the Lenders pursuant to this
Section 2.02 shall be made (i) in the sole discretion of the Administrative
Agent and the Lenders (but in accordance with the other provisions of this
Section 2.02(d)), (ii) in accordance with the Administrative Agent’s and the
Lenders’ customary internal standards and practices for valuing and
redetermining the value of Oil and Gas Properties in connection with reserve
based oil and gas loan transactions, (iii) in conjunction with the most recent
Independent Engineering Report or Internal Engineering Report, as applicable, or
other information received by the Administrative Agent and the Lenders relating
to the Proven Reserves of the Borrower and its Subsidiaries, and (iv) based upon
the estimated value of the Proven Reserves owned by the Borrower and its
Subsidiaries as determined by the Administrative Agent and the Lenders. In
valuing and redetermining the Borrowing Base, the Administrative Agent and the
Lenders may also consider the business, financial condition, and Debt
obligations of the Borrower and its Subsidiaries and such other factors as the
Administrative Agent and the Lenders customarily deem appropriate. In that
regard, the Borrower acknowledges that the determination of the Borrowing Base
reflects a loan amount to market value percentage differential which is
essential for the adequate protection of the Administrative Agent and the
Lenders. No Proven Reserves shall be included or considered for inclusion in the
Borrowing Base unless the Administrative Agent and the Lenders shall have
received, at the Borrower’s expense, evidence of title satisfactory in form and
substance to the Administrative Agent that the Administrative Agent has an
Acceptable Security Interest in the Oil and Gas Properties relating thereto
pursuant to the Security Instruments. At all times after the Administrative
Agent has given the Borrower notification of a redetermination of the Borrowing
Base under this Section 2.02, the Borrowing Base shall be equal to the
redetermined amount or such lesser amount designated by the Borrower and
disclosed in writing to the Administrative Agent and the Lenders until the
Borrowing Base is subsequently redetermined in accordance with this Section
2.02.

 

Section 2.03

Method of Borrowing.

(a)          Notice. Each Borrowing shall be made pursuant to a Notice of
Borrowing (or by telephone notice promptly confirmed in writing by a Notice of
Borrowing), given not later than 11:00 a.m. (New York time) (i) on the third
Business Day before the date of the proposed

 

HOUSTON\2059604

-27-



Borrowing, in the case of a Borrowing comprised of Eurodollar Rate Advances or
(ii) on the Business Day of the proposed Borrowing, in the case of a Borrowing
comprised of Reference Rate Advances, by the Borrower to the Administrative
Agent, which shall in turn give to each Lender prompt notice of such proposed
Borrowing by facsimile. Each Notice of Borrowing shall be in writing (by
facsimile or otherwise) specifying the information required therein. In the case
of a proposed Borrowing comprised of Eurodollar Rate Advances, the
Administrative Agent shall promptly notify each Lender of the applicable
interest rate under Section 2.09(b). Each Lender shall, before 12:00 noon (New
York time) on the date of such Borrowing, make available for the account of its
Applicable Lending Office to the Administrative Agent at its address referred to
in Section 9.02, or such other location as the Administrative Agent may specify
by notice to the Lenders, in same day funds, in the case of a Borrowing, such
Lender’s Pro Rata Share of such Borrowing. After the Administrative Agent’s
receipt of such funds and upon fulfillment of the applicable conditions set
forth in Article III, the Administrative Agent shall make such funds available
to the Borrower at its account with the Administrative Agent.

(b)          Conversions and Continuations. The Borrower may elect to Convert or
continue any Borrowing under this Section 2.03 by delivering an irrevocable
Notice of Conversion or Continuation to the Administrative Agent at the
Administrative Agent’s office no later than 11:00 a.m. (New York time) (i) on
the date which is at least three Business Days in advance of the proposed
Conversion or continuation date in the case of a Conversion to or a continuation
of a Borrowing comprised of Eurodollar Rate Advances and (ii) on the Business
Day of the proposed Conversion, in the case of a Conversion to a Borrowing
comprised of Reference Rate Advances. Each such Notice of Conversion or
Continuation shall be in writing (by facsimile or otherwise) specifying the
information required therein. Promptly after receipt of a Notice of Conversion
or Continuation under this Section, the Administrative Agent shall provide each
Lender with a copy thereof and, in the case of a Conversion to or a continuation
of a Borrowing comprised of Eurodollar Rate Advances, notify each Lender of the
applicable interest rate under Section 2.09(b).

(c)          Certain Limitations. Notwithstanding anything to the contrary
contained in paragraphs (a) and (b) above:

(i)           at no time shall there be more than six Interest Periods
applicable to outstanding Eurodollar Rate Advances and the Borrower may not
select Eurodollar Rate Advances for any Borrowing at any time that a Default has
occurred and is continuing;

(ii)          if any Lender shall, at least one Business Day before the date of
any requested Borrowing, Conversion, or continuation, notify the Administrative
Agent that the introduction of or any change in or in the interpretation of any
law or regulation makes it unlawful, or that any central bank or other
Governmental Authority asserts that it is unlawful, for such Lender or its
Applicable Lending Office to perform its obligations under this Agreement to
make Eurodollar Rate Advances or to fund or maintain Eurodollar Rate Advances,
the right of the Borrower to select Eurodollar Rate Advances from such Lender
shall be suspended until such Lender shall notify the Administrative Agent that
the circumstances causing such suspension no longer exist, and the Advance made
by such Lender in respect of such Borrowing, Conversion, or continuation shall
be a Reference Rate Advance;

 

HOUSTON\2059604

-28-



(iii)        if the Administrative Agent is unable to determine the Eurodollar
Rate for Eurodollar Rate Advances comprising any requested Borrowing, the right
of the Borrower to select Eurodollar Rate Advances for such Borrowing or for any
subsequent Borrowing shall be suspended until the Administrative Agent shall
notify the Borrower and the Lenders that the circumstances causing such
suspension no longer exist, and each Advance comprising such Borrowing shall be
a Reference Rate Advance;

(iv)         if the Required Lenders shall, at least one Business Day before the
date of any requested Borrowing, notify the Administrative Agent that the
Eurodollar Rate for Eurodollar Rate Advances comprising such Borrowing will not
adequately reflect the cost to such Lenders of making or funding their
respective Eurodollar Rate Advances, as the case may be, for such Borrowing, the
right of the Borrower to select Eurodollar Rate Advances for such Borrowing or
for any subsequent Borrowing shall be suspended until the Administrative Agent
shall notify the Borrower and the Lenders that the circumstances causing such
suspension no longer exist, and each Advance comprising such Borrowing shall be
a Reference Rate Advance; and

(v)          if the Borrower shall fail to select the duration or continuation
of any Interest Period for any Eurodollar Rate Advances in accordance with the
provisions contained in the definition of “Interest Period” in Section 1.01 and
paragraph (b) of this Section 2.03, the Administrative Agent shall forthwith so
notify the Borrower and the Lenders and such Advances shall be made available to
the Borrower on the date of such Borrowing as Reference Rate Advances or, if an
existing Advance, Convert into Reference Rate Advances.

(d)          Notices Irrevocable. Each Notice of Borrowing and Notice of
Conversion or Continuation shall be irrevocable and binding on the Borrower. In
the case of any Borrowing for which the related Notice of Borrowing specifies is
to be comprised of Eurodollar Rate Advances, the Borrower shall indemnify each
Lender against any loss, out-of-pocket cost, or expense incurred by such Lender
as a result of any failure by the Borrower to fulfill on or before the date
specified in such Notice of Borrowing for such Borrowing the applicable
conditions set forth in Article III including any loss (including any loss of
anticipated profits), cost, or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to fund the
Advance to be made by such Lender as part of such Borrowing when such Advance,
as a result of such failure, is not made on such date.

(e)           Funding by Lenders; Presumption by Administrative Agent. Unless
the Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with paragraph (a) of this Section 2.03 and may, in reliance upon
such assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount with interest thereon, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of payment to the Administrative Agent, at (i) in the case of a payment to be
made by such Lender, the greater of the Federal Funds Rate and a rate determined
by the

 

HOUSTON\2059604

-29-



Administrative Agent in accordance with banking industry rules on interbank
compensation and (ii) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Advances. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Advance included
in such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

(f)           Lender Obligations Several. The failure of any Lender to make the
Advance to be made by it as part of any Borrowing shall not relieve any other
Lender of its obligation, if any, to make its Advance on the date of such
Borrowing. No Lender shall be responsible for the failure of any other Lender to
make the Advance to be made by such other Lender on the date of any Borrowing.

 

Section 2.04

Reduction of the Commitments.

(a)          The Borrower shall have the right, upon at least three Business
Days’ irrevocable notice to the Administrative Agent, to terminate in whole or
reduce ratably in part the unused portion of the Commitments; provided, that,
each partial reduction shall be in the aggregate amount of $5,000,000 or in
integral multiples of $1,000,000 in excess thereof.

(b)          Any reduction and termination of the Commitments pursuant to this
Section 2.04 shall be applied ratably to each Lender’s Commitment and shall be
permanent, with no obligation of the Lenders to reinstate such Commitments.

 

Section 2.05

Prepayment of Advances.

(a)          Optional. The Borrower may prepay the Advances, after giving by
11:00 a.m. (New York time): (i) in the case of Eurodollar Rate Advances, at
least three Business Days’ or (ii) in the case of Reference Rate Advances, same
Business Day’s, irrevocable prior written notice to the Administrative Agent
stating the proposed date and aggregate principal amount of such prepayment. If
any such notice is given, the Borrower shall prepay the Advances in whole or
ratably in part in an aggregate principal amount equal to the amount specified
in such notice, together with accrued interest to the date of such prepayment on
the principal amount prepaid and amounts, if any, required to be paid pursuant
to Section 2.12 as a result of such prepayment being made on such date;
provided, however, that each partial prepayment with respect to: (A) any amounts
prepaid in respect of Eurodollar Rate Advances shall be applied to Eurodollar
Rate Advances comprising part of the same Borrowing; (B) any prepayments made in
respect of Reference Rate Advances shall be made in minimum amounts of $250,000
and in integral multiples of $100,000 in excess thereof, and (C) any prepayments
made in respect of any Borrowing comprised of Eurodollar Rate Advances shall be
made in an aggregate principal amount of at least $500,000 and in integral
multiples of $100,000 in excess thereof and in an aggregate principal amount
such that after giving effect thereto such Borrowing shall have a remaining
principal amount outstanding with respect to such Borrowing of at least
$100,000. Full prepayments of any Borrowing are permitted without restriction of
amounts.

 

HOUSTON\2059604

-30-



 

(b)

Mandatory.

(i)           Borrowing Base Deficiency. Subject to Section 2.05(b)(ii), if a
Borrowing Base Deficiency exists, then after receipt of written notice from the
Administrative Agent regarding such deficiency, the Borrower shall,

(A) (1) within 3 days after the date such deficiency notice is received by the
Borrower, deliver a written notice to the Administrative Agent indicating its
intent to prepay Advances or, if the Advances have been repaid in full, make
deposits into the Cash Collateral Account to provide cash collateral for the
Letter of Credit Exposure, such that the Borrowing Base Deficiency is cured, and
(2) make such payments and deposits within 10 days after the date such
deficiency notice is received by the Borrower;

(B) (1) within 3 days after the date such deficiency notice is received by the
Borrower, deliver a written notice to the Administrative Agent indicating its
intent to pledge as Collateral for the Obligations additional Oil and Gas
Properties acceptable to the Required Lenders in their sole discretion such that
the Borrowing Base Deficiency is cured, and (2) deliver such additional
Collateral within 30 days after the date such deficiency notice is received by
the Borrower;

(C) (1) within 3 days after the date such deficiency notice is received by the
Borrower, deliver a written notice to the Administrative Agent indicating the
Borrower’s election to repay the Advances and make deposits into the Cash
Collateral Account to provide cash collateral for the Letters of Credit, each in
six equal consecutive monthly installments equal to one-sixth of such Borrowing
Base Deficiency with the first such installment due 30 days after the date such
deficiency notice is received by the Borrower from the Administrative Agent and
each following installment due 30 days after the preceding installment due date,
and (2) make such payments and deposits within such time periods; or

(D) (1) within 3 days after the date such deficiency notice is received by the
Borrower to the Administrative Agent, deliver a written notice to the
Administrative Agent indicating the Borrower’s election to combine the options
provided in clause (B) and clause (C) above, and also indicating the amount to
be prepaid in installments and the amount to be provided as additional
Collateral, and (2) make such six equal consecutive monthly installments and
deliver such additional Collateral within the time required under clause (B) and
clause (C) above.

The failure of the Borrower to deliver any such election notice or to perform
the actions chosen to remedy a Borrowing Base Deficiency under this Section
2.05(b)(i) shall constitute an Event of Default.

(ii)          Asset Disposition. Upon any adjustments to the Borrowing Base
pursuant to Section 6.04(b) in connection with a Disposition, if a Borrowing
Base Deficiency exists, then the Borrower shall prepay Advances or, if the
Advances have been repaid in full, make deposits

 

HOUSTON\2059604

-31-



into the Cash Collateral Account to provide cash collateral for the Letter of
Credit Exposure, such that the Borrowing Base Deficiency is cured. The Borrower
shall be obligated to make such prepayment and/or deposit of cash collateral on
the date it or any Subsidiary receives cash proceeds as a result of such
Disposition; provided that all payments required to be made pursuant to this
Section 2.05(b)(ii) must be made on or prior to the Commitment Termination Date.

(iii)        Reduction of Commitments. On the date of each reduction of the
aggregate Commitments pursuant to Section 2.04, the Borrower agrees to make a
prepayment in respect of the outstanding amount of the Advances to the extent,
if any, that the aggregate unpaid principal amount of all Advances plus the
Letter of Credit Exposure exceeds the lesser of (A) the aggregate Commitments,
as so reduced, and (B) the Borrowing Base. Each prepayment pursuant to this
Section 2.05(c) shall be accompanied by accrued interest on the amount prepaid
to the date of such prepayment and amounts, if any, required to be paid pursuant
to Section 2.12 as a result of such prepayment being made on such date. Each
prepayment under this Section 2.05(c) shall be applied to the Advances as
determined by the Administrative Agent and agreed to by the Lenders in their
sole discretion.

(iv)         Illegality. If any Lender shall notify the Administrative Agent and
the Borrower that the introduction of or any change in or in the interpretation
of any law or regulation makes it unlawful, or that any central bank or other
Governmental Authority asserts that it is unlawful for such Lender or its
Applicable Lending Office to perform its obligations under this Agreement to
maintain any Eurodollar Rate Advances of such Lender then outstanding hereunder,
(i) the Borrower shall, no later than 11:00 a.m. (New York time) (A) if not
prohibited by law, on the last day of the Interest Period for each outstanding
Eurodollar Rate Advance made by such Lender or (B) if required by such notice,
on the second Business Day following its receipt of such notice, prepay all of
the Eurodollar Rate Advances made by such Lender then outstanding, together with
accrued interest on the principal amount prepaid to the date of such prepayment
and amounts, if any, required to be paid pursuant to Section 2.12 as a result of
such prepayment being made on such date, (ii) such Lender shall simultaneously
make a Reference Rate Advance to the Borrower on such date in an amount equal to
the aggregate principal amount of the Eurodollar Rate Advances prepaid to such
Lender, and (iii) the right of the Borrower to select Eurodollar Rate Advances
from such Lender for any subsequent Borrowing shall be suspended until such
Lender shall notify the Administrative Agent that the circumstances causing such
suspension no longer exist.

(c)          Interests, Costs and Application of Payments. Each prepayment
pursuant to any provision of this Section 2.05 shall be accompanied by accrued
interest on the amount prepaid to the date of such prepayment and amounts, if
any, required to be paid pursuant to Section 2.12 as a result of such prepayment
being made on such date. Each prepayment under this Section 2.05(b) (other than
paragraph (iv) above) shall be applied to the Advances as determined by the
Administrative Agent and agreed to by the Lenders in their sole discretion.

(d)          No Additional Right; Ratable Prepayment. The Borrower shall have no
right to prepay any principal amount of any Advance except as provided in this
Section 2.05, and all notices given pursuant to this Section 2.05 shall be
irrevocable and binding upon the Borrower. Each payment of any Advance pursuant
to this Section 2.05 shall be made in a manner such that all Advances comprising
part of the same Borrowing are paid in whole or ratably in part.

 

HOUSTON\2059604

-32-



Section 2.06      Repayment of Advances. The Borrower shall repay to the
Administrative Agent for the ratable benefit of the Lenders the outstanding
principal amount of each Advance, together with any accrued interest thereon, on
the Maturity Date or such earlier date pursuant to Section 7.02 or Section 7.03.

 

Section 2.07

Letters of Credit.

(a)          Commitment. From time to time from the date of this Agreement until
30 days prior to the Maturity Date, at the request of the Borrower, the Issuing
Lender shall, on the terms and conditions set forth in this Agreement (including
without limitation, the terms of Section 3.01), issue, increase, or extend the
Expiration Date of, Letters of Credit for the account of the Borrower on any
Business Day. No Letter of Credit will be issued, increased, or extended:

(i)           if such issuance, increase, or extension would cause the Letter of
Credit Exposure to exceed the lesser of (A) $5,000,000 and (B) the Unused
Commitment Amount;

(ii)          if such Letter of Credit has an Expiration Date later than the
earlier of (A) one year after the date of issuance thereof and (B) 30 days prior
to the Maturity Date;

(iii)        unless such Letter of Credit Documents are in form and substance
acceptable to the Issuing Lender in its sole discretion;

(iv)         unless such Letter of Credit is a standby letter of credit not
supporting the repayment of indebtedness for borrowed money of any Person;

(v)          unless the Borrower has delivered to the Issuing Lender a completed
and executed Letter of Credit Application; and

(vi)         unless such Letter of Credit is governed by (1) the Uniform Customs
and Practice for Documentary Credits (1993 Revision), International Chamber of
Commerce Publication No. 500, or (2) the International Standby Practices
(ISP98), International Chamber of Commerce Publication No. 590, in either case,
including any subsequent revisions thereof approved by a Congress of the
International Chamber of Commerce and adhered to by the Issuing Lender.

If the terms of any Letter of Credit Application referred to in the foregoing
clause (v) conflicts with the terms of this Agreement, the terms of this
Agreement shall control.

(b)          Participations. Upon the date of the issuance or increase of a
Letter of Credit, the Issuing Lender shall be deemed to have sold to each other
Lender having a Commitment and each other Lender having a Commitment shall have
been deemed to have purchased from the Issuing Lender a participation in the
related Letter of Credit Obligations equal to such Lender’s Pro Rata Share at
such date and such sale and purchase shall otherwise be in accordance with the
terms of this Agreement. The Issuing Lender shall promptly notify each such
participant Lender having a Commitment by telephone, or telecopy of each Letter
of Credit issued, increased, or extended or converted and the actual dollar
amount of such Lender’s participation in such Letter of Credit.

 

HOUSTON\2059604

-33-



(c)          Issuing. Each Letter of Credit shall be issued, increased, or
extended pursuant to a Letter of Credit Application (or by telephone notice
promptly confirmed in writing by a Letter of Credit Application), given not
later than 11:00 a.m. (New York time) on the third Business Day before the date
of the proposed issuance, increase, or extension of the Letter of Credit, and
the Issuing Lender shall give to each other Lender prompt notice thereof by
telephone, or telecopy. Each Letter of Credit Application shall be delivered by
facsimile or by mail specifying the information required therein; provided,
that, if such Letter of Credit Application is delivered by facsimile, the
Borrower shall follow such facsimile with an original by mail. After the Issuing
Lender’s receipt of such Letter of Credit Application (by facsimile or by mail)
and upon fulfillment of the applicable conditions set forth in Article III, the
Issuing Lender shall issue, increase, or extend such Letter of Credit for the
account of the Borrower. Each Letter of Credit Application shall be irrevocable
and binding on the Borrower.

 

(d)

Reimbursement.

(i)           Obligation. The Borrower hereby agrees to pay on demand to the
Issuing Lender an amount equal to any amount paid by the Issuing Lender under
any Letter of Credit. In the event the Issuing Lender makes a payment pursuant
to a request for draw presented under a Letter of Credit and such payment is not
promptly reimbursed by the Borrower upon demand, the Issuing Lender shall give
the Administrative Agent notice of the Borrower’s failure to make such
reimbursement and the Administrative Agent shall promptly notify each Lender
having a Commitment of the amount necessary to reimburse the Issuing Lender.
Upon such notice from the Administrative Agent, each Lender shall promptly
reimburse the Issuing Lender for such Lender’s Pro Rata Share of such amount,
and such reimbursement shall be deemed for all purposes of this Agreement to be
an Advance to the Borrower transferred at the Borrower’s request to the Issuing
Lender. If such reimbursement is not made by any Lender to the Issuing Lender on
the same day on which the Administrative Agent notifies such Lender to make
reimbursement to the Issuing Lender hereunder, such Lender shall pay interest on
its Pro Rata Share thereof to the Issuing Lender at a rate per annum equal to
the Federal Funds Rate. The Borrower hereby unconditionally and irrevocably
authorizes, empowers, and directs the Administrative Agent and the Lenders to
record and otherwise treat such reimbursements to the Issuing Lender as
Reference Rate Advances under a Borrowing requested by the Borrower to reimburse
the Issuing Lender which have been transferred to the Issuing Lender at the
Borrower’s request.

(ii)          Lenders’ Obligations. Each Lender’s obligation to make Advances or
to purchase and fund risk participations in Letters of Credit pursuant to this
Section 2.07(d) shall be absolute and unconditional and shall not be affected by
any circumstance, including (a) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Issuing Lender, any Loan
Party, or any other Person for any reason whatsoever, (b) the occurrence or
continuance of a Default, or (c) any other occurrence, event or condition,
whether or not similar to any of the foregoing. No such funding of risk
participations shall relieve or otherwise impair the obligation of the Borrower
to pay the Reimbursement Obligations together with interest as provided herein.
Nothing herein is intended to release the Borrower’s obligations under any
Letter of Credit Application, but only to provide an additional method of
payment therefor. The making of any Borrowing under Section 2.07(d)(i) shall not
constitute a cure or waiver of any Default or Event of Default, other than the
payment Default or Event of Default

 

HOUSTON\2059604

-34-



which is satisfied by the application of the amounts deemed advanced hereunder,
caused by a Borrower’s failure to comply with the provisions of this Agreement
or the Letter of Credit Application.

(e)          Obligations Unconditional. The obligations of the Borrower under
this Agreement in respect of each Letter of Credit shall be unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following circumstances:

(i)           any lack of validity or enforceability of any Letter of Credit
Documents;

(ii)          any amendment or waiver of, or any consent to or departure from,
any Letter of Credit Documents;

(iii)        the existence of any claim, set-off, defense, or other right which
the Borrower may have at any time against any beneficiary or transferee of such
Letter of Credit (or any Persons for whom any such beneficiary or any such
transferee may be acting), the Issuing Lender, or any other Person, whether in
connection with this Agreement, the transactions contemplated in this Agreement
or in any Letter of Credit Documents, or any unrelated transaction;

(iv)         any statement or any other document presented under such Letter of
Credit proving to be forged, fraudulent, invalid, or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;

(v)          payment by the Issuing Lender under such Letter of Credit against
presentation of a draft or certificate which does not comply with the terms of
such Letter of Credit; or

(vi)         any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing;

provided, however, that nothing contained in this paragraph (e) shall be deemed
to constitute a waiver of any remedies of the Borrower in connection with the
Letters of Credit or the Borrower’s rights under Section 2.07(f).

(f)           Liability of Issuing Lender. The Borrower assumes all risks of the
acts or omissions of any beneficiary or transferee of any Letter of Credit with
respect to its use of such Letter of Credit. Neither the Issuing Lender nor any
of its officers or directors shall be liable or responsible for:

(i)           the use which may be made of any Letter of Credit or any acts or
omissions of any beneficiary or transferee in connection therewith;

(ii)          the validity, sufficiency, or genuineness of documents, or of any
endorsement thereon, even if such documents should prove to be in any or all
respects invalid, insufficient, fraudulent, or forged;

 

HOUSTON\2059604

-35-



(iii)         payment by the Issuing Lender against presentation of documents
which do not comply with the terms of a Letter of Credit, including failure of
any documents to bear any reference or adequate reference to the relevant Letter
of Credit; or

(iv)         any other circumstances whatsoever in making or failing to make
payment under any Letter of Credit (INCLUDING THE ISSUING LENDER’S OWN
NEGLIGENCE),

except that, notwithstanding the provisions in paragraphs (e) or (f) of this
Section 2.07, the Borrower shall have a claim against the Issuing Lender, and
the Issuing Lender shall be liable to the Borrower, to the extent of any direct,
as opposed to consequential, damages suffered by the Borrower which the Borrower
proves were caused by the Issuing Lender’s willful misconduct or gross
negligence. In furtherance and not in limitation of the foregoing, the Issuing
Lender may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary.

 

(g)

Cash Collateral Account.

(i)           If the Borrower is required to deposit funds in the Cash
Collateral Account pursuant to Section 2.05(b), 7.02(b), or 7.03(b), then the
Borrower and the Issuing Lender shall establish the Cash Collateral Account and
the Borrower shall execute any documents and agreements, including the
Administrative Agent’s standard form assignment of deposit accounts, that the
Administrative Agent requests in connection therewith to establish the Cash
Collateral Account and grant the Administrative Agent a first priority security
interest in such account and the funds therein. The Borrower hereby pledges to
the Administrative Agent and grants the Administrative Agent a security interest
in the Cash Collateral Account, whenever established, all funds held in the Cash
Collateral Account from time to time, and all proceeds thereof as security for
the payment of the Obligations.

(ii)          So long as no Default or Event of Default exists, (A) the
Administrative Agent may apply the funds held in the Cash Collateral Account
only to the reimbursement of any Letter of Credit Obligations, and (B) the
Administrative Agent shall release to the Borrower at the Borrower’s written
request any funds held in the Cash Collateral Account in an amount up to but not
exceeding the excess, if any (immediately prior to the release of any such
funds), of the total amount of funds held in the Cash Collateral Account over
the Letter of Credit Exposure. During the existence of any Event of Default, the
Administrative Agent may apply any funds held in the Cash Collateral Account to
the Obligations in any order determined by the Administrative Agent, regardless
of any Letter of Credit Exposure that may remain outstanding. The Administrative
Agent may in its sole discretion at any time release to the Borrower any funds
held in the Cash Collateral Account.

(iii)        The Administrative Agent shall exercise reasonable care in the
custody and preservation of any funds held in the Cash Collateral Account and
shall be deemed to have exercised such care if such funds are accorded treatment
substantially equivalent to that which the Administrative Agent accords its own
Property, it being understood that the Administrative Agent shall not have any
responsibility for taking any necessary steps to preserve rights against any
parties with respect to any such funds.

 

HOUSTON\2059604

-36-



(h)          Letters of Credit Issued for Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary of a Loan Party, the
Borrower shall be obligated to reimburse the Issuing Lender hereunder for any
and all drawings under such Letter of Credit issued hereunder by the Issuing
Lender. Borrower hereby acknowledges that the issuance of Letters of Credit for
the account of any of Subsidiary of a Loan Party inures to the benefit of the
Borrower, and that the Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries.

 

Section 2.08

Fees.

(a)          Commitment Fee. The Borrower agrees to pay to the Administrative
Agent for the account of each Lender having a Commitment a commitment fee at a
per annum rate equal to the Commitment Fee Rate on the average daily Unused
Commitment Amount of such Lender, from the date of this Agreement until the
Commitment Termination Date. The commitment fees shall be due and payable
quarterly in arrears on the last day of each March, June, September, and
December commencing on June 30, 2007, and continuing thereafter through and
including the Commitment Termination Date.

 

(b)

Letter of Credit Fees.

(i)           The Borrower agrees to pay (A) to the Administrative Agent for the
pro rata benefit of the Lenders having a Commitment a per annum letter of credit
fee for each Letter of Credit issued hereunder in an amount equal to the greater
of (y) a per annum rate equal to the Applicable Margin then in effect for
Eurodollar Rate Advances on the face amount of such Letter of Credit for the
period such Letter of Credit is to be outstanding and (z) $500.00, and (B) to
the Issuing Lender, a fronting fee for each Letter of Credit equal to .125% per
annum on the face amount of such Letter of Credit. Each such fee shall be
payable annually in advance on the date of the issuance of the Letter of Credit,
and, in the case of an increase or extension only, on the date of such increase
or such extension.

(ii)          The Borrower also agrees to pay to the Issuing Lender such other
usual and customary fees associated with any transfers, amendments, drawings,
negotiations or reissuances of any Letters of Credit.

(c)          Upfront Fee. The Borrower agrees to pay to the Administrative Agent
the fees described in the Fee Letter.

(d)          Borrowing Base Increase Fees. The Borrower agrees to pay to the
Administrative Agent for the account of the Lenders having a Commitment in
connection with any increase of the Borrowing Base, a borrowing base increase
fee on the amount of such increase. The borrowing base increase fee shall be in
an amount equal to .20% multiplied by the amount of the increase and shall be
due and payable on the date that the increase to the Borrowing Base becomes
effective.

Section 2.09      Interest. The Borrower shall pay interest on the unpaid
principal amount of each Advance made by each Lender from the date of such
Advance until such principal amount shall be paid in full, at the following
rates per annum:

 

HOUSTON\2059604

-37-



(a)          Reference Rate Advances. If such Advance is a Reference Rate
Advance, a rate per annum equal at all times to the Adjusted Reference Rate in
effect from time to time plus the Applicable Margin in effect from time to time,
payable quarterly in arrears on the last day of each March, June, September, and
December and on the date such Reference Rate Advance shall be paid in full.

(b)          Eurodollar Rate Advances. If such Advance is a Eurodollar Rate
Advance, a rate per annum equal at all times during the Interest Period for such
Advance to the Eurodollar Rate for such Interest Period plus the Applicable
Margin in effect from time to time, payable on the last day of such Interest
Period and, in the case of any Interest Period longer than three months in
duration, on the third monthly anniversary of the beginning of such Interest
Period as well as the last day of such Interest Period.

(c)          Additional Interest on Eurodollar Rate Advances. The Borrower shall
pay to each Lender, so long as any such Lender shall be required under
regulations of the Federal Reserve Board to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency Liabilities,
additional interest on the unpaid principal amount of each Eurodollar Rate
Advance of such Lender, from the effective date of such Advance until such
principal amount is paid in full, at an interest rate per annum equal at all
times to the remainder obtained by subtracting (i) the Eurodollar Rate for the
Interest Period for such Advance from (ii) the rate obtained by dividing such
Eurodollar Rate by a percentage equal to 100% minus the Eurodollar Rate Reserve
Percentage of such Lender for such Interest Period, payable on each date on
which interest is payable on such Advance. Such additional interest payable to
any Lender shall be determined by such Lender and notified to the Borrower
through the Administrative Agent (such notice to include the calculation of such
additional interest, which calculation shall be conclusive in the absence of
manifest error).

 

(d)

Usury Recapture.

(i)           If, with respect to any Lender or the Issuing Lender, the
effective rate of interest contracted for under the Loan Documents, including
the stated rates of interest and fees contracted for hereunder and any other
amounts contracted for under the Loan Documents which are deemed to be interest,
at any time exceeds the Maximum Rate, then the outstanding principal amount of
the loans made by such Lender or Issuing Lender, as applicable, hereunder shall
bear interest at a rate which would make the effective rate of interest for such
Lender or Issuing Lender, as applicable, under the Loan Documents equal the
Maximum Rate until the difference between the amounts which would have been due
at the stated rates and the amounts which were due at the Maximum Rate (the
“Lost Interest”) has been recaptured by such Lender or Issuing Lender, as
applicable.

(ii)          If, when the loans and reimbursement obligations made hereunder
are repaid in full, the Lost Interest has not been fully recaptured by such
Lender or Issuing Lender, as applicable, pursuant to the preceding paragraph,
then, to the extent permitted by law, for the loans and other credit extensions
made hereunder by such Lender or Issuing Lender, as applicable, the interest
rates charged under Section 2.09 hereunder shall be retroactively increased such
that the effective rate of interest under the Loan Documents was at the Maximum
Rate since the effectiveness of this Agreement to the extent necessary to
recapture the Lost

 

HOUSTON\2059604

-38-



Interest not recaptured pursuant to the preceding sentence and, to the extent
allowed by law, the Borrower shall pay to such Lender or Issuing Lender, as
applicable, the amount of the Lost Interest remaining to be recaptured by such
Lender or Issuing Lender, as applicable.

 

Section 2.10

Payments and Computations.

(a)          Payment Procedures. The Borrower shall make each payment under this
Agreement not later than 11:00 a.m. (New York time) on the day when due in
Dollars to the Administrative Agent at 1221 Avenue of the Americas, New York,
New York 10020 (or such other location as the Administrative Agent shall
designate in writing to the Borrower) in same day funds without deduction,
setoff, or counterclaim of any kind. The Administrative Agent shall promptly
thereafter cause to be distributed like funds relating to the payment of
principal, interest or fees ratably (other than amounts payable solely to the
Administrative Agent, the Issuing Lender, or a specific Lender pursuant to
Section 2.08(c), 2.09(c), 2.12, 2.13, 2.14, 9.04, 9.05, or 9.06, but after
taking into account payments effected pursuant to Section 7.04) in accordance
with each Lender’s Pro Rata Share to the Lenders for the account of their
respective Applicable Lending Offices, and like funds relating to the payment of
any other amount payable to any Lender or the Issuing Lender to such Lender for
the account of its Applicable Lending Office, in each case to be applied in
accordance with the terms of this Agreement.

(b)          Computations. All computations of interest based on the Reference
Rate and of fees (other than Letter of Credit fees) shall be made by the
Administrative Agent on the basis of a year of 365 or 366 days, as the case may
be, and all computations of interest based on the Eurodollar Rate and the
Federal Funds Rate and Letter of Credit fees shall be made by the Administrative
Agent, on the basis of a year of 360 days, in each case for the actual number of
days (including the first day, but excluding the last day) occurring in the
period for which such interest or fees are payable. Each determination by the
Administrative Agent of an interest rate or fee shall be conclusive and binding
for all purposes, absent manifest error.

(c)          Non-Business Day Payments. Whenever any payment shall be stated to
be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or fees, as the case may be;
provided, however, that if such extension would cause payment of interest on or
principal of Eurodollar Rate Advances to be made in the next following calendar
month, such payment shall be made on the immediately preceding Business Day.

(d)          Payments by Borrower; Presumptions by Administrative Agent. Unless
the Administrative Agent shall have received notice from the Borrower prior to
the date on which any payment is due to the Administrative Agent for the account
of the Lenders or the Issuing Lender hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the Issuing Lender, as the case may be,
the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Lender, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or the Issuing Lender, with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater

 

HOUSTON\2059604

-39-



of the Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

Section 2.11      Sharing of Payments, Etc. If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of its Advances or other obligations
hereunder resulting in such Lender’s receiving payment of a proportion of the
aggregate amount of its Advances and accrued interest thereon or other such
obligations greater than its pro rata share thereof as provided herein, then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Advances and such other obligations of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Advances and other
amounts owing them, provided that: (i) if any such participations are purchased
and all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest; and (ii) the provisions of this Section
shall not be construed to apply to (x) any payment made by the Borrower pursuant
to and in accordance with the express terms of this Agreement or (y) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Advances or participations in the Letter of Credit
Obligations to any assignee or participant, other than to the Borrower or any
Subsidiary thereof (as to which the provisions of this Section shall apply). The
Borrower consents to the foregoing and agrees, to the extent it may effectively
do so under applicable Legal Requirement, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

Section 2.12     Breakage Costs. If (a) any payment of principal of any
Eurodollar Rate Advance is made other than on the last day of the Interest
Period for such Advance, whether as a result of any payment pursuant to
Section 2.05, the acceleration of the maturity of the Obligations pursuant to
Article VII, or otherwise, or (b) the Borrower fails to make a principal or
interest payment with respect to any Eurodollar Rate Advance on the date such
payment is due and payable, the Borrower shall, within 10 days of any written
demand sent by any Lender to the Borrower through the Administrative Agent, pay
to the Administrative Agent for the account of such Lender any amounts required
to compensate such Lender for any additional losses, out-of-pocket costs or
expenses which it may reasonably incur as a result of such payment or
nonpayment, including any loss (including loss of anticipated profits), cost or
expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by any Lender to fund or maintain such Advance.

 

Section 2.13

Increased Costs.

 

(a)

Increased Costs Generally. If any Change in Law shall:

(i)           impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for

 

HOUSTON\2059604

-40-



the account of, or credit extended or participated in by, any Lender (except any
reserve requirement reflected in the Eurodollar Rate Reserve Percentage) or the
Issuing Lender;

(ii)          subject any Lender or the Issuing Lender to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any Eurodollar Rate Advance made by it,
or change the basis of taxation of payments to such Lender or the Issuing Lender
in respect thereof (except for Indemnified Taxes or Other Taxes covered by
Section 2.14 and the imposition of, or any change in the rate of, any Excluded
Tax payable by such Lender or the Issuing Lender); or

(iii)        impose on any Lender or the Issuing Lender or the London interbank
market any other condition, cost or expense affecting this Agreement or
Eurodollar Rate Advances made by such Lender or any Letter of Credit or
participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Advance (or of maintaining
its obligation to make any such Advance), or to increase the cost to such Lender
or the Issuing Lender of participating in, issuing or maintaining any Letter of
Credit (or of maintaining its obligation to participate in or to issue any
Letter of Credit), or to reduce the amount of any sum received or receivable by
such Lender or the Issuing Lender hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender or the Issuing Lender, the
Borrower will pay to such Lender or the Issuing Lender, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing
Lender, as the case may be, for such additional costs incurred or reduction
suffered.

(b)          Capital Requirements. If any Lender or the Issuing Lender
determines that any Change in Law affecting such Lender or the Issuing Lender or
any lending office of such Lender or such Lender’s or the Issuing Lender’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s or the Issuing Lender’s
capital or on the capital of such Lender’s or the Issuing Lender’s holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender or the Advances made by, or participations in Letters of Credit held by,
such Lender, or the Letters of Credit issued by the Issuing Lender, to a level
below that which such Lender or the Issuing Lender or such Lender’s or the
Issuing Lender’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or the Issuing Lender’s policies and
the policies of such Lender’s or the Issuing Lender’s holding company with
respect to capital adequacy), then from time to time the Borrower will pay to
such Lender or the Issuing Lender, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Lender or such Lender’s or
the Issuing Lender’s holding company for any such reduction suffered.

(c)          Certificates for Reimbursement. A certificate of a Lender or the
Issuing Lender setting forth the amount or amounts necessary to compensate such
Lender or the Issuing Lender or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section and delivered to the Borrower
shall be conclusive absent manifest error. The Borrower shall pay such Lender or
the Issuing Lender, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.

 

HOUSTON\2059604

-41-



(d)          Delay in Requests. Failure or delay on the part of any Lender or
the Issuing Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or the Issuing Lender’s right to demand
such compensation.

 

Section 2.14

Taxes.

(a)          Payments Free of Taxes. Any and all payments by or on account of
any obligation of the Borrower hereunder or under any other Loan Document shall
be made free and clear of and without reduction or withholding for any
Indemnified Taxes or Other Taxes, provided that if the Borrower shall be
required by applicable Legal Requirement to deduct any Indemnified Taxes
(including any Other Taxes) from such payments, then (i) the sum payable shall
be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent, Lender or Issuing Lender, as the case may be, receives
an amount equal to the sum it would have received had no such deductions been
made, (ii) the Borrower shall make such deductions and (iii) the Borrower shall
timely pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable Legal Requirement.

(b)          Payment of Other Taxes by the Borrower. Without limiting the
provisions of paragraph (a) above, the Borrower shall timely pay any Other Taxes
to the relevant Governmental Authority in accordance with applicable Legal
Requirement.

(c)          Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, each Lender and the Issuing Lender, within 10 days after
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by the Administrative
Agent, such Lender or the Issuing Lender, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender or
the Issuing Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender or the Issuing
Lender, shall be conclusive absent manifest error.

(d)          Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(e)          Status of Lenders. Any Foreign Lender that is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which the Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law or reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed

 

HOUSTON\2059604

-42-



documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate of withholding. In addition, any
Lender, if requested by the Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.

Without limiting the generality of the foregoing, in the event that the Borrower
is resident for tax purposes in the United States of America, any Foreign Lender
shall deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:

(i)           duly completed copies of Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States of America is a party,

 

(ii)

duly completed copies of Internal Revenue Service Form W-8ECI,

(iii)        in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) duly completed copies of Internal Revenue Service Form W-8BEN, or

(iv)         any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made.

(f)           Treatment of Certain Refunds. If the Administrative Agent, a
Lender or the Issuing Lender determines, in its sole discretion, that it has
received a refund of any Taxes or Other Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section, it shall pay to the Borrower an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by the Borrower under this Section with respect to
the Taxes or Other Taxes giving rise to such refund), net of all reasonable
out-of-pocket expenses of the Administrative Agent, such Lender or the Issuing
Lender, as the case may be, and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund), provided
that the Borrower, upon the request of the Administrative Agent, such Lender or
the Issuing Lender, agrees to repay the amount paid over to the Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent, such Lender or the Issuing Lender in the
event the Administrative Agent, such Lender or the Issuing Lender is required to
repay such refund to such Governmental Authority. This paragraph

 

HOUSTON\2059604

-43-



shall not be construed to require the Administrative Agent, any Lender or the
Issuing Lender to make available its tax returns (or any other information
relating to its taxes that it deems confidential) to the Borrower or any other
Person.

ARTICLE III

CONDITIONS OF LENDING

Section 3.01      Conditions Precedent to Initial Borrowings and the Initial
Letter of Credit. The obligations of each Lender to make its initial Advance and
the Issuing Lender to issue any initial Letter of Credit shall be subject to the
conditions precedent that:

(a)          Documentation. The Administrative Agent shall have received the
following duly executed by all the parties thereto, in form and substance
satisfactory to the Administrative Agent, the Issuing Lender and the Lenders,
and, where applicable, in sufficient copies for each Lender:

(i)           this Agreement, a Note payable to the order of each requesting
Lender in the amount of its Commitment, the Security Agreements, the Guaranties,
the Pledge Agreements, and Mortgages encumbering substantially all of the
Borrower’s and its Subsidiaries’ personal property and encumbering at least 90%
of all of the Loan Parties’ Proven Reserves (as set forth in the Initial
Engineering Report) and Oil and Gas Properties in connection therewith
(including the Oil and Gas Properties to be acquired under the Initial
Acquisition), and each of the other Loan Documents, and all attached exhibits
and schedules;

(ii)          a favorable opinion of the Borrower’s and the Guarantors’ primary
counsel dated as of the date of this Agreement in form and covering such matters
as the Administrative Agent may reasonably request;

(iii)         copies, certified as of the date of this Agreement by a
Responsible Officer of the General Partner of (A) the resolutions of the board
of managers of the General Partner approving the Loan Documents to which the
Borrower or the General Partner is a party, (B) the articles or certificate of
formation of the General Partner and the company agreement of the General
Partner, (C) the certificate of limited partnership of the Borrower, (D) the
partnership agreement of the Borrower, and (E) all other documents evidencing
other necessary corporate action and governmental approvals, if any, with
respect to this Agreement, the Notes, and the other Loan Documents;

(iv)         certificates of the secretary or assistant secretary of the General
Partner certifying the names and true signatures of the officers of the General
Partner authorized to sign this Agreement, the Notes, Notices of Borrowing,
Notices of Conversion or Continuation, and the other Loan Documents to which the
Borrower or the General Partner is a party;

(v)          other than as otherwise required under clause (iii) above, copies,
certified as of the date of this Agreement by a Responsible Officer or the
secretary or an assistant secretary of each Guarantor of (A) the resolutions of
the Board of Directors (or other applicable governing body) of such Guarantor
approving the Loan Documents to which it is a party, (B) the articles or
certificate (as applicable) of incorporation (or organization) and bylaws of
such Guarantor, and (C) all other documents evidencing other necessary corporate
action and

 

HOUSTON\2059604

-44-



governmental approvals, if any, with respect to the Guaranty, the Security
Instruments, and the other Loan Documents to which such Guarantor is a party;

(vi)         a certificate of the secretary or an assistant secretary of each
Guarantor certifying the names and true signatures of officers of such Guarantor
authorized to sign the Guaranty, Security Instruments and the other Loan
Documents to which such Guarantor is a party;

(vii)       a certificate dated as of the Initial Funding Date from a
Responsible Officer of the Borrower stating that (A) all representations and
warranties of the Borrower set forth in this Agreement are true and correct in
all material respects; (B) no Default has occurred and is continuing; and
(C) the conditions in this Section 3.01 have been met;

(viii)      appropriate UCC-1 and UCC-3, as applicable, Financing Statements
covering the Collateral for filing with the appropriate authorities and any
other documents, agreements or instruments necessary to create an Acceptable
Security Interest in such Collateral;

(ix)         property insurance certificates naming the Administrative Agent
loss payee and liability insurance certificates naming the Administrative Agent
as additional insured, as applicable, and evidencing insurance which meets the
requirements of this Agreement and the Security Instruments (including business
interruption insurance), and which is otherwise satisfactory to the
Administrative Agent;

 

(x)

the Initial Engineering Report;

(xi)         stock, membership or partnership certificates required in
connection with the Pledge Agreements and stock powers executed in blank for
each such stock certificate;

(xii)       copies, certified by a Responsible Officer of the Borrower, of all
of the Initial Acquisition Instruments and the Private Placement Documents,
together with all amendments, modifications or waivers thereto in effect on the
effective date of this Agreement;

(xiii)      a Compliance Certificate completed and executed by a Responsible
Officer of the General Partner showing the calculation of, and Borrower’s pro
forma compliance with Section 6.17 as of the Initial Funding Date after giving
effect to the Initial Acquisition, the Private Placement and the Borrowings
requested and made on the Initial Funding Date;

(xiv)      certificates of good standing and existence for each Loan Party in
(a) the state, province or territory in which each such Person is organized and
(b) each state, province or territory in which such good standing is necessary,
which certificates shall be dated a date not earlier than 30 days prior to the
date hereof; and

(xv)        such other documents, governmental certificates, agreements and lien
searches as the Administrative Agent or any Lender may reasonably request.

(b)          Payment of Fees. On the date of this Agreement, the Borrower shall
have paid the fees required by Section 2.08(c) and all costs and expenses that
have been invoiced and are payable pursuant to Section 9.04.

 

HOUSTON\2059604

-45-



(c)          Delivery of Financial Information. The Administrative Agent and the
Lenders shall have received true and correct copies of (i) the Financial
Statements, (ii) the Projections, and (iii) such other financial information as
the Lenders may reasonably request.

(d)          Security Instruments. The Administrative Agent shall have received
all appropriate evidence required by the Administrative Agent and the Lenders in
their sole discretion necessary to determine that the Administrative Agent (for
its benefit and the benefit of the Lenders) shall have an Acceptable Security
Interest in the Collateral and that all actions or filings necessary to protect,
preserve and validly perfect such Liens have been made, taken or obtained, as
the case may be, and are in full force and effect.

(e)          Title. The Administrative Agent shall be satisfied in its sole
discretion with the title to the Oil and Gas Properties included in the
Borrowing Base and that such Oil and Gas Properties constitute a percentage of
such Collateral reasonably satisfactory to the Administrative Agent, including
mortgagee’s title opinions in favor of the Administrative Agent and the Lenders
in form and substance satisfactory to the Administrative Agent and issued by
title counsel satisfactory to the Administrative Agent covering such percentage
of the present value of Proven Reserves set forth on the Independent Engineering
Report delivered to the Administrative Agent prior to the effective date of this
Agreement acceptable to the Administrative Agent.

(f)           Environmental. The Administrative Agent shall have received
reports as it may reasonably require and shall be satisfied with the condition
of the Oil and Gas Properties with respect to the Borrower’s compliance with
Environmental Laws.

 

(g)

No Default. No Default shall have occurred and be continuing.

(h)          Representations and Warranties. The representations and warranties
contained in Article IV and in each other Loan Document shall be true and
correct in all material respects.

(i)           Material Adverse Change. No event or circumstance that could cause
a Material Adverse Change shall have occurred.

(j)           No Proceeding or Litigation; No Injunctive Relief. No action,
suit, investigation or other proceeding (including the enactment or promulgation
of a statute or rule) by or before any arbitrator or any Governmental Authority
shall be threatened or pending and no preliminary or permanent injunction or
order by a state or federal court shall have been entered (i) in connection with
this Agreement or any transaction contemplated hereby or (ii) which, in any
case, in the judgment of the Administrative Agent, could reasonably be expected
to result in a Material Adverse Change.

(k)          Consents, Licenses, Approvals, etc. The Administrative Agent shall
have received true copies (certified to be such by the Borrower or other
appropriate party) of all consents, licenses and approvals required in
accordance with applicable Legal Requirement, or in accordance with any
document, agreement, instrument or arrangement to which the Borrower, any
Guarantor or any of their respective Subsidiaries is a party, in connection with
the execution, delivery, performance, validity and enforceability of this
Agreement, the other Loan Documents, the Initial Acquisition Instruments and the
Private Placement Documents. In addition, the

 

HOUSTON\2059604

-46-



Borrower, the Guarantors and their respective Subsidiaries shall have all such
material consents, licenses and approvals required in connection with the
continued operation of the Borrower, such Guarantors and such Subsidiaries and
such approvals shall be in full force and effect, and all applicable waiting
periods shall have expired without any action being taken or threatened by any
competent authority which would restrain, prevent or otherwise impose adverse
conditions on this Agreement and the actions contemplated hereby. The
Administrative Agent shall be satisfied that the consummation of the Initial
Acquisition does not contravene any law or any contractual restriction binding
on or affecting the Borrower or any Subsidiary, APC or any other party to the
Initial Acquisition Instruments.

(l)           Material Contracts. The Borrower shall have delivered to the
Administrative Agent copies of all material contracts, agreements or instruments
listed on the attached Schedule 4.21.

(m)         Notice of Borrowing. The Administrative Agent shall have received a
Notice of Borrowing from the Borrower in the form of Exhibit F, with appropriate
insertions and executed by a duly authorized Responsible Officer of the
Borrower.

(n)          Initial Acquisition. All conditions to the consummation and
effectiveness of the Initial Acquisition (other than the payment of the purchase
price) shall have been met. Furthermore, the Administrative Agent shall have
received payoff letters in form and substance reasonably satisfactory to the
Administrative Agent covering all Debt secured by liens which encumber any of
the Properties being purchased by the Borrower or any of its Subsidiaries under
the Initial Acquisition.

(o)          Capitalization of Borrower. The Borrower shall have completed the
Private Placement and received Equity Issuance Proceeds resulting therefrom
equal to or greater than $90,000,000.

(p)          Existing Credit Documents. The Administrative Agent shall have
received sufficient evidence satisfactory to it indicating that simultaneously
with the making of the initial Advances hereunder, (i) the Existing Indebtedness
(including, without limitation, any obligations of any Loan Party in respect of
guaranties and security agreements executed in connection with such Existing
Indebtedness) shall have been terminated, and (ii) acceptable provisions have
been made for the termination of the Liens securing the same.

(q)          USA Patriot Act. The Borrower has delivered to each Lender that is
subject to the Act such information requested by such Lender in order to comply
with the Act.

(r)           Hedging Contracts. The Borrower shall have entered into the
Hydrocarbon Hedge Agreements required under Section 5.12 below.

Section 3.02      Conditions Precedent to All Borrowings. The obligation of each
Lender to make an Advance on the occasion of each Borrowing and of the Issuing
Lender to issue, increase, or extend any Letter of Credit shall be subject to
the further conditions precedent that on the date of such Borrowing or the date
of the issuance, increase, or extension of such Letter of Credit:

 

HOUSTON\2059604

-47-



(a)          the following statements shall be true (and each of the giving of
the applicable Notice of Borrowing, Notice of Conversion or Continuation, or
Letter of Credit Application and the acceptance by the Borrower of the proceeds
of such Borrowing or the issuance, increase, or extension of such Letter of
Credit shall constitute a representation and warranty by the Borrower that on
the date of such Borrowing or on the date of such issuance, increase, or
extension of such Letter of Credit, as applicable, such statements are true):

(i)           the representations and warranties contained in Article IV of this
Agreement and the representations and warranties contained in the Security
Instruments, the Guaranties, and each of the other Loan Documents are true and
correct in all material respects on and as of the date of such Borrowing or the
date of the issuance, increase, or extension of such Letter of Credit, before
and after giving effect to such Borrowing or to the issuance, increase, or
extension of such Letter of Credit and to the application of the proceeds from
such Borrowing, as though made on and as of such date; and

(ii)          no Default has occurred and is continuing or would result from
such Borrowing or from the application of the proceeds therefrom, or would
result from the issuance, increase, or extension of such Letter of Credit; and

(b)          the Administrative Agent shall have received such other approvals,
opinions, or documents reasonably deemed necessary or desirable by any Lender as
a result of circumstances occurring after the date of this Agreement, as any
Lender through the Administrative Agent may reasonably request.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants as follows:

Section 4.01     Existence; Subsidiaries. The Borrower is a limited partnership
duly organized, validly existing and in good standing under the laws of Delaware
and in good standing and qualified to do business in each other jurisdiction
where its ownership or lease of Property or conduct of its business requires
such qualification. Each Subsidiary of the Borrower is duly organized, validly
existing, and in good standing under the laws of its jurisdiction of formation
and in good standing and qualified to do business in each jurisdiction where its
ownership or lease of Property or conduct of its business requires such
qualification. The General Partner is a limited liability company duly
organized, validly existing and in good standing under the laws of Delaware and
in good standing and qualified to do business in each jurisdiction where its
ownership or lease of Property or conduct of its business requires such
qualification. As of the date of this Agreement, Schedule 4.01 sets forth the
capital structure of the Borrower and the Subsidiaries of the Borrower.

Section 4.02      Power. The execution, delivery, and performance by the
Borrower of this Agreement, the Notes, and the other Loan Documents to which it
is a party and by the Guarantors of the Guaranties and the other Loan Documents
to which they are a party and the consummation of the transactions contemplated
hereby and thereby (a) are within the Borrower’s and such Guarantors’ governing
powers, (b) have been duly authorized by all necessary

 

HOUSTON\2059604

-48-



governing action, (c) do not contravene (i) the Borrower’s or any Guarantor’s
certificate or articles of incorporation, bylaws, limited liability company
agreement, or other similar governance documents or (ii) any law or any
contractual restriction binding on or affecting the Borrower or any Guarantor,
and (d) will not result in or require the creation or imposition of any Lien
prohibited by this Agreement. At the time of each Advance and the issuance,
extension or increase of a Letter of Credit, such Advance and such Letter of
Credit, and the use of the proceeds of such Advance and such Letter of Credit,
will be within the Borrower’s governing powers, will have been duly authorized
by all necessary governing action, will not contravene (i) the Borrower’s
articles or certificate of incorporation or other organizational documents or
(ii) any law or any contractual restriction binding on or affecting the Borrower
and will not result in or require the creation or imposition of any Lien
prohibited by this Agreement.

Section 4.03      Authorization and Approvals. No consent, order, authorization,
or approval or other action by, and no notice to or filing with, any
Governmental Authority or any other Person is required for the due execution,
delivery, and performance by the Borrower of this Agreement, the Notes, or the
other Loan Documents to which the Borrower is a party or by each Guarantor of
its Guaranty or the other Loan Documents to which it is a party or the
consummation of the transactions contemplated thereby. At the time of each
Borrowing and each issuance, increase or extension of a Letter of Credit, no
authorization or approval or other action by, and no notice to or filing with,
any Governmental Authority will be required for such Borrowing or such issuance,
increase or extension of such Letter of Credit or the use of the proceeds of
such Borrowing or such Letter of Credit.

Section 4.04     Enforceable Obligations. This Agreement, the Notes, and the
other Loan Documents to which the Borrower is a party have been duly executed
and delivered by the Borrower and the Guaranties and the other Loan Documents to
which each Guarantor is a party have been duly executed and delivered by such
Guarantors. Each Loan Document is the legal, valid, and binding obligation of
the Borrower and any Guarantor which is a party to it enforceable against the
Borrower and each such Guarantor in accordance with its terms, except as such
enforceability may be limited by any applicable bankruptcy, insolvency,
reorganization, moratorium, or similar law affecting creditors’ rights generally
and by general principles of equity.

 

Section 4.05

Financial Statements.

(a)          The Borrower has delivered to the Administrative Agent and the
Lenders copies of the Financial Statements, and the Financial Statements present
fairly the financial condition of Borrower and its Subsidiaries as of their
respective dates and for their respective periods in accordance with GAAP. As of
the date of the Financial Statements, there were no material contingent
obligations, liabilities for taxes, unusual forward or long-term commitments, or
unrealized or anticipated losses of the Borrower, except as disclosed therein in
accordance with GAAP and adequate reserves for such items have been made in
accordance with GAAP.

(b)          All projections, estimates, and pro forma financial information
furnished by the Borrower were prepared on the basis of assumptions, data,
information, tests, or conditions believed to be reasonable at the time such
projections, estimates, and pro forma financial information were furnished.

 

HOUSTON\2059604

-49-



(c)          Since the date of the Financial Statements, no event or
circumstance that could reasonably be expected to cause a Material Adverse
Change has occurred.

(d)          As of the date of this Agreement, neither the Borrower nor any of
its Subsidiaries has any Debt other than the Debt listed on Schedule 4.05.

Section 4.06   True and Complete Disclosure. All factual information (excluding
estimates) heretofore or contemporaneously furnished by or on behalf of the
Borrower or any of the Guarantors in writing to any Lender or the Administrative
Agent for purposes of or in connection with this Agreement, any other Loan
Document or any transaction contemplated hereby or thereby is, and all other
such factual information hereafter furnished by or on behalf of the Borrower and
the Guarantors in writing to the Administrative Agent or any of the Lenders
shall be, true and accurate in all material respects on the date as of which
such information is dated or certified and does not contain any untrue statement
of a material fact or omit to state any material fact necessary to make the
statements contained therein not misleading at such time. All projections,
estimates, and pro forma financial information furnished by the Borrower were
prepared on the basis of assumptions, data, information, tests, or conditions
believed to be reasonable at the time such projections, estimates, and pro forma
financial information were furnished.

 

Section 4.07

Litigation; Compliance with Laws.

(a)          Other than as set forth in Schedule 4.07, there is no pending or,
to the best knowledge of the Borrower, threatened action or proceeding affecting
the Borrower or any of the Guarantors before any court, Governmental Authority
or arbitrator which could reasonably be expected to cause a Material Adverse
Change or which purports to affect the legality, validity, binding effect or
enforceability of this Agreement, any Note, or any other Loan Document.
Additionally, there is no pending or, to the best knowledge of the Borrower,
threatened action or proceeding instituted against the Borrower or any of the
Guarantors which seeks to adjudicate the Borrower or any of the Guarantors as
bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief, or composition of it or its debts
under any law relating to bankruptcy, insolvency or reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee or other similar official for it or for any substantial part
of its Property.

(b)          The Borrower and its Subsidiaries have complied in all material
respects with all material statutes, rules, regulations, orders and restrictions
of any Governmental Authority having jurisdiction over the conduct of their
respective businesses or the ownership of their respective Property.

Section 4.08     Use of Proceeds. The proceeds of the Advances will be used by
the Borrower for the purposes described in Section 5.09. The Borrower is not
engaged in the business of extending credit for the purpose of purchasing or
carrying margin stock (within the meaning of Regulation U). No proceeds of any
Advance will be used to purchase or carry any margin stock in violation of
Regulation T, U or X.

 

HOUSTON\2059604

-50-



Section 4.09      Investment Company Act. Neither the Borrower nor any of the
Guarantors is an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

Section 4.10      Federal Power Act. No Credit Party and no Subsidiary of a
Credit Party is subject to regulation under the Federal Power Act, as amended or
any other Legal Requirement which regulates the incurring by such Person of
Debt, including Legal Requirements relating to common contract carriers or the
sale of electricity, gas, steam, water or other public utility services.

 

Section 4.11

Taxes.

(a)          Reports and Payments. All Returns (as defined below in clause (c)
of this Section 4.11) required to be filed by or on behalf of the Borrower, the
Guarantors, or any member of the Controlled Group (hereafter collectively called
the “Tax Group”) have been duly filed on a timely basis or appropriate
extensions have been obtained and such Returns are and will be true, complete
and correct, except where the failure to so file would not be reasonably
expected to cause a Material Adverse Change; and all Taxes shown to be payable
on the Returns or on subsequent assessments with respect thereto will have been
paid in full on a timely basis, and no other Taxes will be payable by the Tax
Group with respect to items or periods covered by such Returns, except in each
case to the extent of (i) reserves reflected in the Financial Statements or
subsequent financial statements delivered under Section 5.06 or (ii) taxes that
are being contested in good faith. The reserves for accrued Taxes reflected in
the financial statements delivered to the Lenders under this Agreement are
adequate in the aggregate for the payment of all unpaid Taxes, whether or not
disputed, for the period ended as of the date thereof and for any period prior
thereto, and for which the Tax Group may be liable in its own right, as
withholding agent or as a transferee of the assets of, or successor to, any
Person, except for such Taxes or reserves therefor, the failure to pay or
provide for which does not and would not reasonably be expected to cause a
Material Adverse Change.

(b)          Taxes Definition. “Taxes” in this Section 4.11 shall mean all
taxes, charges, fees, levies, or other assessments imposed by any federal,
state, local, or foreign taxing authority, including income, gross receipts,
excise, real or personal property, sales, occupation, use, service, leasing,
environmental, value added, transfer, payroll, and franchise taxes (and
including any interest, penalties, or additions to tax attributable to or
imposed on or with respect to any such assessment).

(c)          Returns Definition. “Returns” in this Section 4.11 shall mean any
federal, state, local, or foreign report, estimate, declaration of estimated
Tax, information statement or return relating to, or required to be filed in
connection with, any Taxes, including any information return or report with
respect to backup withholding or other payments of third parties.

Section 4.12      Pension Plans. All Plans are in compliance in all material
respects with all applicable provisions of ERISA. No Termination Event has
occurred with respect to any Plan, and each Plan has complied with and been
administered in all material respects in accordance with applicable provisions
of ERISA and the Code. No “accumulated funding deficiency” (as defined in
Section 302 of ERISA) has occurred, and for plan years after December 31, 2007,
no

 

HOUSTON\2059604

-51-



unpaid minimum required contribution exists, and there has been no excise tax
imposed under Section 4971 of the Code. No Reportable Event has occurred with
respect to any Multiemployer Plan, and each Multiemployer Plan has complied with
and been administered in all material respects in accordance with applicable
provisions of ERISA and the Code. The present value of all benefits vested under
each Plan (based on the assumptions used to fund such Plan) did not, as of the
last annual valuation date applicable thereto, exceed the value of the assets of
such Plan allocable to such vested benefits by more than $1,000,000. Neither the
Borrower nor any member of the Controlled Group has had a complete or partial
withdrawal from any Multiemployer Plan for which there is any withdrawal
liability in excess of $1,000,000. As of the most recent valuation date
applicable thereto, neither the Borrower nor any member of the Controlled Group
would become subject to any liability under ERISA in excess of $1,000,000 if the
Borrower or any member of the Controlled Group has received notice that any
Multiemployer Plan is insolvent or in reorganization. Based upon GAAP existing
as of the date of this Agreement and current factual circumstances, the Borrower
has no reason to believe that the annual cost during the term of this Agreement
to the Borrower or any member of the Controlled Group for post-retirement
benefits to be provided to the current and former employees of the Borrower or
any member of the Controlled Group under Plans that are welfare benefit plans
(as defined in Section 3(1) of ERISA) could, in the aggregate, reasonably be
expected to cause a Material Adverse Change.

Section 4.13     Condition of Property; Casualties. Each of the Borrower and the
Guarantors has good and defensible title to all of its Properties free and clear
of all Liens except for Permitted Liens. The material Properties used or to be
used in the continuing operations of the Borrower and each of the Guarantors are
in good repair, working order and condition, ordinary wear and tear excepted.
Since the date of the Financial Statements, neither the business nor the
material Properties of the Borrower and each of the Guarantors, taken as a
whole, has been materially and adversely affected as a result of any fire,
explosion, earthquake, flood, drought, windstorm, accident, strike or other
labor disturbance, embargo, requisition or taking of Property or cancellation of
contracts, Permits, or concessions by a Governmental Authority, riot, activities
of armed forces, or acts of God or of any public enemy.

 

Section 4.14

No Burdensome Restrictions; No Defaults.

(a)          Neither the Borrower nor any Guarantor is a party to any indenture,
loan, or credit agreement or any lease or other agreement or instrument or
subject to any charter or corporate restriction or provision of applicable Legal
Requirement that could reasonably be expected to cause a Material Adverse
Change. Neither the Borrower nor any of its Subsidiaries is in default under or
with respect to any contract, agreement, lease, or other instrument to which the
Borrower or any Subsidiary is a party and which could reasonably be expected to
cause a Material Adverse Change or under any agreement in connection with any
Debt. Neither the Borrower nor any of its Subsidiaries has received any notice
of default under any material contract, agreement, lease, or other instrument to
which the Borrower or such Subsidiary is a party.

 

(b)

No Default has occurred and is continuing.

 

Section 4.15

Environmental Condition.

 

HOUSTON\2059604

-52-



(a)          Permits, Etc. The Borrower and the Guarantors, or to the extent
that the right of operation is vested in others, such operators on behalf of the
Borrower and the Guarantors, (i) have obtained all Environmental Permits
necessary for the ownership and operation of their respective Properties and the
conduct of their respective businesses except where the failure to obtain such
Environmental Permit could not reasonably be expected to cause a Material
Adverse Change; (ii) have at all times been and are in compliance with all terms
and conditions of such Permits and with all other requirements of applicable
Environmental Laws except where the failure to be in compliance could not
reasonably be expected to cause a Material Adverse Change; (iii) have not
received notice of any material violation or alleged violation of any
Environmental Law or Permit; and (iv) are not subject to any actual or
contingent Environmental Claim, which could reasonably be expected to cause a
Material Adverse Change.

(b)          Certain Liabilities. To the Borrower’s actual knowledge, none of
the present or previously owned or operated Property of the Borrower or any
Guarantor or of any of their former Subsidiaries, wherever located: (i) has been
placed on or proposed to be placed on the National Priorities List, the
Comprehensive Environmental Response Compensation Liability Information System
list, or their state or local analogs, or have been otherwise investigated,
designated, listed, or identified as a potential site for removal, remediation,
cleanup, closure, restoration, reclamation, or other response activity under any
Environmental Laws; (ii) is subject to a Lien, arising under or in connection
with any Environmental Laws, that attaches to any revenues or to any Property
owned or operated by the Borrower or any of the Guarantors, wherever located,
which could reasonably be expected to cause a Material Adverse Change; or
(iii) has been the site of any Release of Hazardous Substances or Hazardous
Wastes from present or past operations which has caused at the site or at any
third-party site any condition that has resulted in or could reasonably be
expected to result in the need for Response that would cause a Material Adverse
Change.

(c)          Certain Actions. Without limiting the foregoing: (i) all necessary
notices have been properly filed, and no further action is required under
current Environmental Law as to each Response or other restoration or remedial
project undertaken by the Borrower or the Guarantors (or to the extent that the
right of operation is vested in others, undertaken by such operators on behalf
of the Borrower or the Guarantors), or any of their former Subsidiaries on any
of their presently or formerly owned or operated Property and (ii) the present
and, to the Borrower’s knowledge, future liability, if any, of the Borrower and
the Guarantors which could reasonably be expected to arise in connection with
requirements under Environmental Laws will not result in a Material Adverse
Change.

Section 4.16      Permits, Licenses, Etc. The Borrower and the Guarantors, or to
the extent that the right of operation is vested in others, such operators on
behalf of the Borrower and the Guarantors, possess all authorizations, Permits,
licenses, patents, patent rights or licenses, trademarks, trademark rights,
trade name rights and copyrights which are material to the conduct of their
business. The Borrower and the Guarantors, or to the extent that the right of
operation is vested in others, such operators on behalf of the Borrower and the
Guarantors, manage and operate their business in all material respects in
accordance with all applicable Legal Requirements and good industry practices.

 

HOUSTON\2059604

-53-



Section 4.17     Gas Contracts. Other than as set forth in Schedule 4.17,
neither the Borrower nor any of the Guarantors, as of the date hereof and as of
the Initial Funding Date: (a) is obligated in any material respect by virtue of
any prepayment made under any contract containing a “take-or-pay” or
“prepayment” provision or under any similar agreement to deliver hydrocarbons
produced from or allocated to any of the Borrower’s and its Subsidiaries’ Oil
and Gas Properties at some future date without receiving full payment therefor
at the time of delivery, or (b) has produced gas, in any material amount,
subject to, and none of the Borrower’s and the Guarantors’ Oil and Gas
Properties is subject to, balancing rights of third parties or subject to
balancing duties under governmental requirements, in each case other than in the
ordinary course of business and which prepayments and balancing rights, in the
aggregate, do not result in the Borrower or any Guarantor having net aggregate
liability at any time in excess of an amount equal to 1% of the Proven Reserves
categorized as “proved, developed and producing” on the most recently delivered
Engineering Report.

Section 4.18     Liens; Titles, Leases, Etc. None of the Property of the
Borrower or any of the Guarantors is subject to any Lien other than Permitted
Liens. On the date of this Agreement, all governmental actions and all other
filings, recordings, registrations, third party consents and other actions which
are necessary to create and perfect the Liens provided for in the Security
Instruments will have been made, obtained and taken in all relevant
jurisdictions. All Leases and agreements for the conduct of business of the
Borrower and the Guarantors are valid and subsisting, in full force and effect
and there exists no default or event of default or circumstance which with the
giving of notice or lapse of time or both would give rise to a default under any
such Leases or agreements which could reasonably be expected to cause a Material
Adverse Change. Neither the Borrower nor any of the Guarantors is a party to any
agreement or arrangement (other than this Agreement and the Security
Instruments), or subject to any order, judgment, writ or decree, which either
restricts or purports to restrict its ability to grant Liens to secure the
Obligations against their respective assets or Properties.

Section 4.19      Solvency and Insurance. Before and after giving effect to the
making of the initial Advances and before and after giving effect to the Initial
Acquisition and the Private Placement, each of the Borrower and its Subsidiaries
is Solvent. Additionally, each of the Borrower and its Subsidiaries carry
insurance required under Section 5.02.

Section 4.20      Hedging Agreements. Schedule 4.20 sets forth, as of the date
hereof and as of the Initial Funding Date, a true and complete list of all
Interest Hedge Agreements, Hydrocarbon Hedge Agreements, and any other Hedge
Contract of the Borrower and each Guarantor, the material terms thereof
(including the type, term, effective date, termination date and notional amounts
or volumes), the net mark to market value thereof, all credit support agreements
relating thereto (including any margin required or supplied), and the
counterparty to each such agreement.

Section 4.21      Material Agreements. Schedule 4.21 sets forth a complete and
correct list of all material agreements, leases, indentures, purchase
agreements, obligations in respect of letters of credit, guarantees, joint
venture agreements, and other instruments in effect or to be in effect as of the
date hereof and as of the Initial Funding Date (other than the agreements set
forth in Schedule 4.20) providing for, evidencing, securing or otherwise
relating to any Debt of the Borrower or any of the Guarantors, and all
obligations of the Borrower or any of the Guarantors

 

HOUSTON\2059604

-54-



to issuers of surety or appeal bonds issued for account of the Borrower or any
such Guarantor, and such list correctly sets forth the names of the debtor or
lessee and creditor or lessor with respect to the Debt or lease obligations
outstanding or to be outstanding and the Property subject to any Lien securing
such Debt or lease obligation. Also set forth on Schedule 4.21 is a complete and
correct list of all material agreements and other instruments of the Borrower
and the Guarantors relating to the purchase, transportation by pipeline, gas
processing, marketing, sale and supply of natural gas and other Hydrocarbons.
Except as detailed otherwise in Schedule 4.21, the Borrower has heretofore
delivered to the Administrative Agent and the Lenders a complete and correct
copy of all such material credit agreements, indentures, purchase agreements,
contracts, letters of credit, guarantees, joint venture agreements, or other
instruments, including any modifications or supplements thereto, as in effect on
the date hereof and as of the Initial Funding Date.

ARTICLE V

AFFIRMATIVE COVENANTS

So long as any Obligation or any Letter of Credit shall remain outstanding, any
Letter of Credit Exposure shall exist, or any Lender shall have any Commitment
hereunder, the Borrower agrees, unless the Required Lenders shall otherwise
consent in writing, to comply with the following covenants:

Section 5.01      Compliance with Laws, Etc. The Borrower shall comply, and
cause each of its Subsidiaries to comply, in all material respects with all
Legal Requirements. Without limiting the generality and coverage of the
foregoing, the Borrower shall comply, and shall cause each of its Subsidiaries
to comply, in all material respects, with all Environmental Laws and all laws,
regulations, or directives with respect to equal employment opportunity and
employee safety in all jurisdictions in which the Borrower, or any of its
Subsidiaries do business; provided, however, that this Section 5.01 shall not
prevent the Borrower or any of its Subsidiaries from, in good faith and with
reasonable diligence, contesting the validity or application of any such laws or
regulations by appropriate legal proceedings. Without limitation of the
foregoing, the Borrower shall, and shall cause each of its Subsidiaries to,
(a) maintain and possess all authorizations, Permits, licenses, trademarks,
trade names, rights and copyrights which are material to the conduct of its
business and (b) obtain, as soon as practicable, all consents or approvals
required from the United States or any states of the United States (or other
Governmental Authorities) necessary to grant the Administrative Agent an
Acceptable Security Interest in the Borrower’s and its Subsidiaries’ Oil and Gas
Properties.

 

Section 5.02

Maintenance of Insurance.

(a)          The Borrower shall, and shall cause each of its Subsidiaries to,
procure and maintain or shall cause to be procured and maintained continuously
in effect policies of insurance in form and amounts and issued by companies,
associations or organizations reasonably satisfactory to the Administrative
Agent covering such casualties, risks, perils, liabilities and other hazards
reasonably required by the Administrative Agent, including business interruption
insurance. In addition, the Borrower shall, and shall cause each of its
Subsidiaries to, comply with all requirements regarding insurance contained in
the Security Instruments.

 

HOUSTON\2059604

-55-



(b)          All certified copies of policies or certificates thereof, and
endorsements and renewals thereof shall be delivered to and retained by the
Administrative Agent. All policies of insurance shall either have attached
thereto a Lender’s loss payable endorsement for the benefit of the
Administrative Agent, as loss payee in form reasonably satisfactory to the
Administrative Agent or shall name the Administrative Agent as an additional
insured, as applicable. The Borrower shall furnish the Administrative Agent with
a certificate of insurance or a certified copy of all policies of insurance
required. All policies or certificates of insurance shall set forth the
coverage, the limits of liability, the name of the carrier, the policy number,
and the period of coverage. In addition, all policies of insurance required
under the terms hereof shall contain an endorsement or agreement by the insurer
that any loss shall be payable in accordance with the terms of such policy
notwithstanding any act of negligence of the Borrower, or a Subsidiary or any
party holding under the Borrower or a Subsidiary which might otherwise result in
a forfeiture of the insurance and the further agreement of the insurer waiving
all rights of setoff, counterclaim or deductions against the Borrower and its
Subsidiaries. Without limiting the generality of the foregoing provisions,
Administrative Agent will be named as an additional insured and will be provided
a waiver of subrogation on the Borrower’s general liability and umbrella
policies. All such policies shall contain a provision that notwithstanding any
contrary agreements between the Borrower, its Subsidiaries, and the applicable
insurance company, such policies will not be canceled, allowed to lapse without
renewal, surrendered or amended (which provision shall include any reduction in
the scope or limits of coverage) without at least 30 days’ prior written notice
to the Administrative Agent unless such is cancelled for non-payment of premium
and then the Administrative Agent will be given 10 days notice of cancellation.
In the event that, notwithstanding the “lender’s loss payable endorsement”
requirement of this Section 5.02, the proceeds of any insurance policy described
above are paid to the Borrower or a Subsidiary and any Obligations are
outstanding, the Borrower shall deliver such proceeds to the Administrative
Agent immediately upon receipt.

Section 5.03      Preservation of Existence, Etc. The Borrower shall preserve
and maintain, and cause each of its Subsidiaries to preserve and maintain, its
partnership, corporate or limited liability company, as applicable, existence,
rights, franchises, and privileges in the jurisdiction of its formation, and
qualify and remain qualified, and cause each such Subsidiary to qualify and
remain qualified, as a foreign entity in each jurisdiction in which
qualification is necessary or desirable in view of its business and operations
or the ownership of its Properties, and, in each case, where failure to qualify
or preserve and maintain its rights and franchises could reasonably be expected
to cause a Material Adverse Change.

Section 5.04      Payment of Taxes, Etc. The Borrower shall pay and discharge,
and cause each of its Subsidiaries to pay and discharge, before the same shall
become delinquent, (a) all taxes, assessments, and governmental charges or
levies imposed upon it or upon its income or profits or Property that are
material in amount, prior to the date on which penalties attach thereto and
(b) all lawful claims that are material in amount which, if unpaid, might by law
become a Lien upon its Property; provided, however, that neither the Borrower
nor any such Subsidiary shall be required to pay or discharge any such tax,
assessment, charge, levy, or claim which is being contested in good faith and by
appropriate proceedings, and with respect to which reserves in conformity with
GAAP have been provided.

 

HOUSTON\2059604

-56-



Section 5.05     Visitation Rights. At any reasonable time and from time to
time, upon reasonable notice, the Borrower shall, and shall cause its
Subsidiaries to, permit the Administrative Agent and any Lender or any of their
respective agents or representatives thereof, to (a) examine and make copies of
and abstracts from the records and books of account of, and visit and inspect at
their reasonable discretion the Properties of, the Borrower and any such
Subsidiary, and (b) discuss the affairs, finances and accounts of the Borrower
and any such Subsidiary with any of their respective officers or directors.

Section 5.06      Reporting Requirements. The Borrower shall furnish to the
Administrative Agent and each Lender (unless otherwise provided below):

(a)          Annual Financials. As soon as available and in any event not later
than 120 days after the end of each fiscal year (commencing with fiscal year
ending December 31, 2007) of the Borrower and its consolidated Subsidiaries (or
such later date authorized by the SEC; provided that, the Borrower shall have
delivered proper and timely notices of late filings filed with the SEC and also
delivered such to the Administrative Agent and such later date may not be a date
later than 120 days after the end of such fiscal year): (i) the Form 10-K filed
with the SEC for such fiscal year end, (ii) to the extent not otherwise provided
in such Form 10-K, a copy of the annual audit report for such year for the
Borrower and such consolidated Subsidiaries, including therein the Borrower’s
and such consolidated Subsidiaries’ balance sheets as of the end of such fiscal
year and the Borrower’s and such consolidated Subsidiaries’ statements of
income, cash flows, and retained earnings, in each case certified by independent
certified public accountants of national standing reasonably acceptable to the
Administrative Agent and including any management letters delivered by such
accountants to the Borrower or any Subsidiary in connection with such audit,
(iii) a certificate of such accounting firm to the Administrative Agent and the
Lenders stating that, in the course of the regular audit of the business of the
Borrower and its consolidated Subsidiaries, if any, which audit was conducted by
such accounting firm in accordance with generally accepted auditing standards,
such accounting firm has obtained no knowledge that a Default has occurred and
is continuing, or if, in the opinion of such accounting firm, a Default has
occurred and is continuing, a statement as to the nature thereof, and (iv) a
Compliance Certificate executed by a Responsible Officer of the Borrower;

(b)          Quarterly Financials. As soon as available and in any event not
later than 60 days after the end of each of the first three fiscal quarters of
each fiscal year (commencing with fiscal quarter ending June 30, 2007) of the
Borrower and its consolidated Subsidiaries (or such later date authorized by the
SEC; provided that, the Borrower shall have delivered proper and timely notices
of late filings filed with the SEC and also delivered such to the Administrative
Agent and such later date may not be a date later than 90 days after the end of
such fiscal quarter): (i) the Form 10-Q filed with the SEC for such fiscal
quarter end, (ii) the extent not otherwise provided in such Form 10-Q, unaudited
balance sheet and the unaudited statements of income, cash flows, and retained
earnings of each such Person for the period commencing at the end of the
previous year and ending with the end of such fiscal quarter, all in reasonable
detail and duly certified with respect to such consolidated statements (subject
to the absence of footnotes and to year-end audit adjustments) by a Responsible
Officer of the Borrower as having been prepared in accordance with GAAP; and
(iii) a Compliance Certificate executed by a Responsible Officer of the
Borrower;

 

HOUSTON\2059604

-57-



 

(c)

Oil and Gas Reserve Reports.

(i)           As soon as available but in any event on or before February 28th
(or 29th, as applicable) of each year, an Independent Engineering Report dated
effective as of December 31 for the immediately preceding year;

(ii)          As soon as available but in any event on or before August 31st of
each year an Internal Engineering Report dated effective as of the immediately
preceding June 30;

(iii)         Such other information as may be reasonably requested by the
Administrative Agent or any Lender with respect to the Oil and Gas Properties
included or to be included in the Borrowing Base;

(iv)         With the delivery of each Engineering Report, a certificate from a
Responsible Officer of the Borrower certifying that, to the best of his
knowledge and in all material respects: (a) the information contained in the
Engineering Report and any other information delivered in connection therewith
is true and correct in all material respects, (b) the Borrower or its
Subsidiary, as applicable, owns good and defensible title to the Oil and Gas
Properties evaluated in such Engineering Report, and such Properties are subject
to an Acceptable Security Interest and are free of all Liens except for
Permitted Liens, (c) except as set forth on an exhibit to the certificate, on a
net basis there are no Gas Imbalances, take or pay or other prepayments with
respect to its Oil and Gas Properties evaluated in such Engineering Report which
would require the Borrower or any of its Subsidiaries to deliver Hydrocarbons
produced from such Oil and Gas Properties at some future time without then or
thereafter receiving full payment therefor, (d) none of its Oil and Gas
Properties have been sold since the date of the last Borrowing Base
determination except as set forth on an exhibit to the certificate, which
certificate shall list all of its Oil and Gas Properties sold and in such detail
as reasonably required by the Required Lenders, (e) attached to the certificate
is a list of its Oil and Gas Properties added to and deleted from the
immediately prior Engineering Report and a list showing any change in working
interest or net revenue interest in its Oil and Gas Properties occurring and the
reason for such change, (f) attached to the certificate is a list of all Persons
disbursing proceeds to the Borrower or to its Subsidiary, as applicable, from
its Oil and Gas Properties, (g) except as set forth on a schedule attached to
the certificate, 90% of the present value of the Proven Reserves evaluated by
such Engineering Report are pledged as Collateral for the Obligations and
attached to the certificate is a schedule detailing compliance with Section
5.08, and (h) attached to the certificate is a monthly cash flow budget for the
12 months following the delivery of such certificate setting forth the
Borrower’s projections for production volumes, revenues, expenses, taxes and
budgeted capital expenditures during such period;

(d)          Production Reports. As soon as available and in any event within 60
days after the end of each fiscal quarter, commencing with the fiscal quarter
ending June 30, 2007, a report certified by a Responsible Officer of the
Borrower in form and substance satisfactory to the Administrative Agent prepared
by the Borrower (i) covering each of the Oil and Gas Properties of the Borrower
and its Subsidiaries and detailing on a quarterly basis (A) the production,
revenue, and price information and associated operating expenses for each such
quarter, (B) any changes to any producing reservoir, production equipment, or
producing well during each such quarter, which changes could cause a Material
Adverse Change, and (C) any sales of the

 

HOUSTON\2059604

-58-



Borrower’s or any Subsidiaries’ Oil and Gas Properties during each such, (ii)
setting forth a true and complete list of all Hedge Contracts of the Borrower
and its Subsidiaries and detailing the material terms thereof (including the
type, term, effective date, termination date and notional amounts or volumes),
the net mark to market value thereof, all credit support agreements relating
thereto (including any margin required or supplied), and the counterparty to
each such agreement, and (iii) demonstrating the Borrower’s compliance with
Section 5.12 hereof.

(e)          Defaults. As soon as practicable and in any event within five days
after (i) the occurrence of any Default or (ii) the occurrence of any default
under any instrument or document evidencing Debt of the Borrower or any
Subsidiary, in each case known to any officer of the Borrower or any of its
Subsidiaries which is continuing on the date of such statement, a statement of a
Responsible Officer of the Borrower setting forth the details of such Default or
default, as applicable, and the actions which the Borrower or such Subsidiary
has taken and proposes to take with respect thereto;

(f)           Termination Events. As soon as practicable and in any event (i)
within 30 days after (A) the Borrower knows or has reason to know that any
Termination Event described in clause (a) of the definition of Termination Event
with respect to any Plan has occurred, or (B) the Borrower acquires knowledge
that any member of the Controlled Group knows that any Termination Event
described in clause (a) of the definition of Termination Event with respect to
any Plan has occurred, and (ii) within 10 days after (A) the Borrower knows or
has reason to know that any other Termination Event with respect to any Plan has
occurred, or (B) the Borrower acquires knowledge that any of its Affiliates
knows that any other Termination Event with respect to any Plan has occurred, a
statement of a Responsible Officer of the Borrower describing such Termination
Event and the action, if any, which the Borrower or such Affiliate proposes to
take with respect thereto;

(g)          Termination of Plans. Promptly and in any event within two Business
Days after (i) receipt thereof by the Borrower from the PBGC, or (ii) the
Borrower acquires knowledge of any Controlled Group member’s receipt thereof
from the PBGC, copies of each notice received by the Borrower or any such member
of the Controlled Group of the PBGC’s intention to terminate any Plan or to have
a trustee appointed to administer any Plan;

(h)          Other ERISA Notices. Promptly and in any event within five Business
Days after (i) receipt thereof by the Borrower from a Multiemployer Plan
sponsor, or (ii) the Borrower acquires knowledge of any Controlled Group
member’s receipt thereof from a Multiemployer Plan sponsor, a copy of each
notice received by the Borrower or any member of the Controlled Group concerning
the imposition or amount of withdrawal liability pursuant to Section 4202 of
ERISA;

(i)           Environmental Notices. Promptly upon the receipt thereof by the
Borrower or any of its Subsidiaries, a copy of any form of request, notice,
summons or citation received from the Environmental Protection Agency, or any
other Governmental Authority, concerning (i) violations or alleged violations of
Environmental Laws, which seeks to impose liability therefor and could cause a
Material Adverse Change, (ii) any action or omission on the part of the Borrower
or any Subsidiary or any of their former Subsidiaries in connection with
Hazardous Waste or Hazardous Substances which could reasonably result in the
imposition of liability

 

HOUSTON\2059604

-59-



therefor that could cause a Material Adverse Change, including any information
request related to, or notice of, potential responsibility under CERCLA, or
(iii) concerning the filing of a Lien upon, against or in connection with the
Borrower or any Subsidiary or their former Subsidiaries, or any of their leased
or owned Property, wherever located;

(j)           Other Governmental Notices. Promptly and in any event within five
Business Days after receipt thereof by the Borrower or any Subsidiary, a copy of
any notice, summons, citation, or proceeding seeking to modify in any material
respect, revoke, or suspend any material contract, license, permit or agreement
with any Governmental Authority;

(k)          Material Changes. Prompt written notice of any condition or event
of which the Borrower has knowledge, which condition or event has resulted or
may reasonably be expected to result in (i) a Material Adverse Change (other
than global changes in the Oil and Gas Business or the world economy generally)
or (ii) a breach of or noncompliance with any material term, condition, or
covenant of any material contract to which the Borrower or any of its
Subsidiaries is a party or by which they or their Properties may be bound;

(l)           Disputes, Etc. Prompt written notice of (i) any claims, legal or
arbitration proceedings, proceedings before any Governmental Authority, or
disputes, or to the knowledge of the Borrower threatened, or affecting the
Borrower, or any of its Subsidiaries which, if adversely determined, could
reasonably be expected to cause a Material Adverse Change, or any material labor
controversy of which the Borrower or any of its Subsidiaries has knowledge
resulting in or reasonably considered to be likely to result in a strike against
the Borrower or any of its Subsidiaries and (ii) any claim, judgment, Lien or
other encumbrance (other than a Permitted Lien) affecting any Property of the
Borrower or any Subsidiary if the value of the claim, judgment, Lien, or other
encumbrance affecting such Property shall exceed $1,000,000;

(m)         Other Accounting Reports. Promptly upon receipt thereof, a copy of
each other report or letter submitted to the Borrower or any Subsidiary by
independent accountants in connection with any annual, interim or special audit
made by them of the books of the Borrower and its Subsidiaries, and a copy of
any response by the Borrower or any Subsidiary of the Borrower, or the Board of
Managers (or other applicable governing body) of the Borrower or any Subsidiary
of the Borrower, to such letter or report;

(n)          Notices Under Other Loan Agreements. Promptly after the furnishing
thereof, copies of any statement, report or notice furnished to any Person
pursuant to the terms of any indenture, loan or credit or other similar
agreement, other than this Agreement and not otherwise required to be furnished
to the Lenders pursuant to any other provision of this Section 5.06;

(o)          SEC Filings. Promptly after the sending or filing thereof, copies
of all proxy material, reports and other information which the Borrower or any
of its Subsidiaries sends to or files with the SEC or sends to the limited
partners of the Borrower or the holders of Equity Interests in any of its
Subsidiaries;

(p)          Dividends. Within five (5) Business Days prior to making any
Restricted Payment permitted pursuant to Section 6.05, Borrower shall provide
the Administrative Agent with written notice of its intent to make such
Restricted Payment, the amount thereof, and the

 

HOUSTON\2059604

-60-



anticipated date of such Restricted Payment, together with the certificate of a
Responsible Officer of the General Partner certifying as to the calculation of
Available Cash, including a detailed calculation of the amount of each of the
cash and cash equivalents and amount of each of the cash reserves required to
derive the amount of Available Cash; and

(q)          Other Information. Such other information respecting the business
or Properties, or the condition or operations, financial or otherwise, of the
Borrower or any of its Subsidiaries, as any Lender through the Administrative
Agent may from time to time reasonably request.

The Administrative Agent agrees to provide the Lenders with copies of any
material notices and information delivered solely to the Administrative Agent
pursuant to the terms of this Agreement.

Section 5.07      Maintenance of Property. Subject to Section 6.04, the Borrower
shall, and shall cause each of its Subsidiaries to, maintain their owned,
leased, or operated Property in good condition and repair, ordinary wear and
tear excepted; and shall abstain, and cause each of its Subsidiaries to abstain
from, knowingly or willfully permitting the commission of waste or other injury,
destruction, or loss of natural resources, or the occurrence of pollution,
contamination, or any other condition in, on or about the owned or operated
Property involving the Environment that could reasonably be expected to result
in Response activities and that could reasonably be expected to cause a Material
Adverse Change.

Section 5.08      Agreement to Pledge. The Borrower shall, and shall cause each
Subsidiary to, grant to the Administrative Agent an Acceptable Security Interest
in all personal Property of the Borrower or any Subsidiary now owned or
hereafter acquired, and shall, and shall cause each Subsidiary to, grant to the
Administrative Agent an Acceptable Security Interest in at least 90% of the
present value of the Proven Reserves of the Borrower and its Subsidiaries based
on its most recently delivered Engineering Report.

Section 5.09      Use of Proceeds. The Borrower shall use the proceeds of the
Advances to (a) refinance the Existing Indebtedness, (b) fund the acquisition,
exploration, development, maintenance and production of Oil and Gas Properties,
(c) refinance matured Letter of Credit Obligations, (d) fund Restricted Payments
which are permitted hereunder and (e) other working capital and general
corporate purposes; provided that, if Utilization is equal to or greater than
90% before or after giving effect to the requested Advance, then no proceeds of
any Advance may be used to fund Restricted Payments. The Letters of Credit shall
be used solely for the support of: (i) hedging obligations incurred by Borrower
and its Subsidiaries in the ordinary course of business, and (ii) other
obligations incurred by Borrower and its Subsidiaries in the ordinary course of
business.

Section 5.10      Title Opinions. The Borrower shall from time to time upon the
reasonable request of the Administrative Agent, take such actions and execute
and deliver such documents and instruments as the Administrative Agent shall
require to ensure that the Administrative Agent shall, at all times, have
received satisfactory title evidence (including, if requested, supplemental or
new title opinions addressed to it) covering at least 90% of the present value
of the Proven Reserves of the Borrower and its Subsidiaries as reasonably
determined by the Administrative Agent and at least 90% of the present value of
the Proven Reserves which are

 

HOUSTON\2059604

-61-



categorized as “proved, developed and producing”, which title opinions shall be
in form and substance acceptable to the Administrative Agent in its sole
discretion and shall include opinions regarding the before payout and after
payout ownership interests held by the Borrower and the Borrower’s Subsidiaries,
for all wells located on the Oil and Gas Properties covered thereby as to the
ownership of Oil and Gas Properties of the Borrower and its Subsidiaries, and
reflecting that the Administrative Agent has an Acceptable Security Interest in
such Oil and Gas Properties of the Borrower and its Subsidiaries.

Section 5.11      Further Assurances; Cure of Title Defects. The Borrower shall,
and shall cause each Subsidiary to, cure promptly any defects in the creation
and issuance of the Notes and the execution and delivery of the Security
Instruments and this Agreement. The Borrower hereby authorizes the Lenders or
the Administrative Agent to file any financing statements without the signature
of the Borrower to the extent permitted by applicable Legal Requirement in order
to perfect or maintain the perfection of any security interest granted under any
of the Loan Documents. The Borrower at its expense will, and will cause each
Subsidiary to, promptly execute and deliver to the Administrative Agent upon
request all such other documents, agreements and instruments to comply with or
accomplish the covenants and agreements of the Borrower or any Subsidiary, as
the case may be, in the Security Instruments and this Agreement, or to further
evidence and more fully describe the collateral intended as security for the
Obligations, or to correct any omissions in the Security Instruments, or to
state more fully the security obligations set out herein or in any of the
Security Instruments, or to perfect, protect or preserve any Liens created
pursuant to any of the Security Instruments, or to make any recordings, to file
any notices or obtain any consents, all as may be necessary or appropriate in
connection therewith or to enable the Administrative Agent to exercise and
enforce its rights and remedies with respect to any Collateral. Within 30 days
after (a) a request by the Administrative Agent or the Lenders to cure any title
defects or exceptions which are not Permitted Liens raised by such information
or (b) a notice by the Administrative Agent that the Borrower has failed to
comply with Section 5.10, the Borrower shall (i) cure such title defects or
exceptions which are not Permitted Liens or substitute acceptable Oil and Gas
Properties with no title defects or exceptions except for Permitted Liens
covering Collateral of an equivalent value and (ii) deliver to the
Administrative Agent satisfactory title evidence (including supplemental or new
title opinions meeting the foregoing requirements) in form and substance
acceptable to the Administrative Agent in its reasonable business judgment as to
the Borrower’s and its Subsidiaries’ ownership of such Oil and Gas Properties
and the Administrative Agent’s Liens and security interests therein as are
required to maintain compliance with Section 5.10.

Section 5.12      Hedging Arrangements. The Borrower shall, on or before the
date of this Agreement enter into, and from and after the date hereof maintain,
Hydrocarbon Hedge Agreements (a) covering, in the aggregate, notional volumes
equal to at least 75% of the Projected Oil and Gas Production (as set forth in
the Initial Engineering Report) for the term of such Hydrocarbon Hedge
Agreements which are categorized as “proved, developed and producing”, (b)
covering the period commencing on October 1, 2007 and ending on December 31,
2010, (c) with such minimum floor prices as are acceptable to the Administrative
Agent and (d) otherwise in form and substance satisfactory to the Administrative
Agent.

Section 5.13    Deposit Accounts. The Borrower shall, and shall cause each of
its Subsidiaries to, (i) maintain their principal operating accounts and other
deposit accounts with

 

HOUSTON\2059604

-62-



the Administrative Agent or any Lender or any other bank that has executed an
account control agreement reasonably acceptable in form and substance to the
Administrative Agent, or (ii) within 60 days from the date hereof, provide an
account control agreement reasonably acceptable in form and substance to the
Administrative Agent and executed by each depository bank that holds any
operating accounts or deposit accounts of the Borrower or any Guarantor and in
existence on the date hereof.

ARTICLE VI

NEGATIVE COVENANTS

So long as any Obligation or any Letter of Credit shall remain outstanding, any
Letter of Credit Exposure shall exist, or any Lender shall have any Commitment
hereunder, the Borrower agrees, unless the Required Lenders shall otherwise
consent in writing, to comply with the following covenants:

Section 6.01      Liens, Etc. The Borrower shall not create, assume, incur, or
suffer to exist, or permit any of its Subsidiaries to create, assume, incur, or
suffer to exist, any Lien on or in respect of any of its Property whether now
owned or hereafter acquired, or assign any right to receive income, except that
the Borrower and its Subsidiaries may create, incur, assume, or suffer to exist
(all of which shall be referred to as “Permitted Liens”):

 

(a)

Liens securing the Obligations;

(b)          purchase money Liens or purchase money security interests upon or
in any equipment acquired or held by the Borrower or any of its Subsidiaries in
the ordinary course of business prior to or at the time of the Borrower’s or
such Subsidiary’s acquisition of such equipment; provided, that, the Debt
secured by such Liens (i) was incurred solely for the purpose of financing the
acquisition of such equipment, and does not exceed the aggregate purchase price
of such equipment, (ii) is secured only by such equipment and not by any other
assets of the Borrower and its Subsidiaries, and (iii) is not increased in
amount;

(c)          Liens for taxes, assessments, or other governmental charges or
levies not yet due or that (provided foreclosure, sale, or other similar
proceedings shall not have been initiated) are being contested in good faith by
appropriate proceedings, and such reserve as may be required by GAAP shall have
been made therefor;

(d)          Liens in favor of vendors, carriers, warehousemen, repairmen,
mechanics, workmen, materialmen, suppliers, laborers, construction, or similar
Liens arising by operation of law in the ordinary course of business in respect
of obligations that are not yet due or that are being contested in good faith by
appropriate proceedings, provided, that, such reserve as may be required by GAAP
shall have been made therefor;

(e)          Liens to operators and non-operators under joint operating
agreements arising in the ordinary course of the business of the Borrower or the
relevant Subsidiary to secure amounts owing, which amounts are not yet due or
are being contested in good faith by appropriate proceedings, if such reserve as
may be required by GAAP shall have been made therefor;

 

HOUSTON\2059604

-63-



(f)           royalties, overriding royalties, net profits interests, production
payments, reversionary interests, calls on production, preferential purchase
rights and other burdens on or deductions from the proceeds of production, that
do not secure Debt for borrowed money and that are taken into account in
computing the net revenue interests and working interests of the Borrower or any
of its Subsidiaries warranted in the Security Instruments;

(g)          Liens arising in the ordinary course of business out of pledges or
deposits under workers’ compensation laws, unemployment insurance, old age
pensions or other social security or retirement benefits, or similar legislation
or to secure public or statutory obligations of the Borrower;

(h)          Liens arising under operating agreements, unitization and pooling
agreements and orders, Farmout agreements, gas balancing agreements and other
similar agreements, in each case that are customary in the Oil and Gas Business
and that are entered into in the ordinary course of business that are taken into
account in computing the net revenue interests and working interests of the
Borrower or any of its Subsidiaries warranted in the Security Instruments, to
the extent that any such Lien referred to in this clause does not materially
impair the use of the Property covered by such Lien for the purposes for which
such Property is held by the Borrower or any Subsidiary or materially impair the
value of such Property subject thereto;

(i)           easements, rights-of-way, and other similar encumbrances, and
minor defects in the chain of title that are customarily accepted in the oil and
gas financing industry, none of which interfere with the ordinary conduct of the
business of Borrower or any Subsidiary or materially detract from the value or
use of the Property to which they apply;

(j)           Liens in favor of landlords or lessors under operating leases or
Capital Leases of a Loan Party; provided that (i) any such Lien shall secure
only the obligations of such Loan Party arising under the applicable operating
lease or Capital Lease, and (ii) the Debt under such Capital Leases is permitted
under Section 6.02 below;

(k)          Liens on cash or securities pledged to secure performance of bids,
tenders, performance bonds, surety and appeals bonds, or regulatory compliance
or other obligations of a like nature incurred in the ordinary course of
business and not in connection with the borrowing of money;

(l)           Liens in favor of collecting or payor banks having a right of
setoff, revocation, refund or chargeback with respect to money or instruments of
any of the Company Group on deposit with or in possession of such bank;

(m)         Liens on cash and Liquid Investments securing the performance
obligations of Borrower under any Hedge Contract (subject to the limitations set
forth in Section 6.14);

(n)          Liens in favor of Persons financing unpaid insurance premiums so
long as (i) such Liens are limited to insurance policies with respect to which
such premiums are financed, and (ii) the obligations secured by such Liens do
not exceed $500,000 in the aggregate;

 

HOUSTON\2059604

-64-



(o)          Subject to paragraphs  (c) and (d) of this Section 6.01,
non-consensual statutory Liens on pipeline or pipeline facilities, Hydrocarbons
or Properties of the Company Group which arise out of operation of law and are
not in connection with the borrowing of money;

 

(p)

Liens described in Schedule 4.05; and

(q)          Liens not otherwise permitted under this Agreement incurred in the
ordinary course of business securing Debt in an aggregate principal amount at
any time outstanding not to exceed $250,000.

Section 6.02     Debts, Guaranties, and Other Obligations. The Borrower shall
not, and shall not permit any of its Subsidiaries to, create, assume, suffer to
exist, or in any manner become or be liable in respect of, any Debt except:

 

(a)

Debt of the Borrower and its Subsidiaries under the Loan Documents;

(b)          Debt listed on Schedule 4.05; provided, that, the amount of such
Debt may not be increased;

(c)          Debt in the form of obligations for the deferred purchase price of
Property or services incurred in the ordinary course of business which are not
yet due and payable or are being contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with GAAP have been
established;

(d)          Debt secured by the Liens permitted under paragraph (b) of
Section 6.01; provided that, the sum of such Debt and other unsecured Debt
permitted under paragraph  6.02(g) does not exceed $250,000 at any time;

(e)          Debt under Hydrocarbon Hedge Agreements or Interest Hedge
Agreements which are not prohibited by the terms of Section 6.14;

(f)           Debt consisting of sureties or bonds provided to any Governmental
Authority or other Person and assuring payment of contingent liabilities of the
Borrower in connection with the operation of the Oil and Gas Properties,
including with respect to plugging, facility removal and abandonment of its Oil
and Gas Properties;

 

(g)

Intercompany Debt;

(h)          Debt constituting letters of credit for the account of any member
of the Company Group provided as security (i) for any matter which is a Lien
permitted under paragraphs (d), (k), (m) or (n) or Section 6.01; provided that
the amount of such Debt shall not exceed the obligations secured by such Lien,
and (ii) to secure payment obligations in connection with self-insurance or
similar requirements in the ordinary course of business;

(i)           Debt arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business if extinguished within two (2) Business
Days of incurrence and does not exceed $50,000; and

 

HOUSTON\2059604

-65-



(j)           Debt not otherwise permitted under this Section 6.02, provided,
that (i) such Debt is not secured by any Lien, and (ii) the aggregate of amount
of such Debt plus the aggregate amount of Debt permitted under Section 6.02(d)
shall not to exceed $250,000 at any time.

Section 6.03     Agreements Restricting Liens and Distributions. The Borrower
shall not, nor shall it permit any of its Subsidiaries to, create, incur, assume
or permit to exist any contract, agreement or understanding (other than this
Agreement and the Security Instruments) which in any way prohibits or restricts
the granting, conveying, creation or imposition of any Lien on any of its
Property, whether now owned or hereafter acquired, to secure the Obligations or
restricts any Subsidiary from paying dividends to the Borrower, or which
requires the consent of or notice to other Persons in connection therewith.

 

Section 6.04

Merger or Consolidation; Asset Sales.

(a)          The Borrower shall not, nor shall it permit any of its Subsidiaries
to merge or consolidate with or into any other Person other than the merger of a
Loan Party with and into the Borrower or another Loan Party.

(b)          The Borrower shall not, nor shall it permit any of its Subsidiaries
to enter into or effect a Disposition of any of its Properties other than: (i)
the sale of Hydrocarbons in the ordinary course of business, (ii) the
Disposition of equipment that is (A) obsolete, worn out, depleted or uneconomic
and disposed of in the ordinary course of business, (B) no longer necessary for
the business of such Person or (C) contemporaneously replaced by equipment of at
least comparable use, (iii) Farmouts of undeveloped acreage and assignments in
connection with such Farmouts, (iv) Dispositions of Oil and Gas Properties or
any interest therein or Subsidiaries owning Oil and Gas Properties provided that
(A) 100% of the consideration received in respect of such Disposition shall be
cash, (B) the consideration received in respect of such Disposition shall be
equal to or greater than the fair market value of the Oil and Gas Property,
interest therein or Subsidiary subject of such Disposition (as reasonably
determined by the board of managers or the equivalent governing body of the
General Partner and, if requested by the Administrative Agent, the Borrower
shall deliver a certificate of a Responsible Officer of the Borrower certifying
to that effect), (C) if such Disposition of Oil and Gas Property or Subsidiary
owning Oil and Gas Properties included in the most recently delivered
Engineering Report during any period between two successive scheduled
redeterminations of the Borrowing Base has a fair market value (as determined by
the Administrative Agent), individually or in the aggregate, in excess of 5% of
the Borrowing Base in effect at the time such Disposition is effected, the
Borrowing Base shall be reduced, effective immediately upon such Disposition, by
an amount equal to the value, if any, assigned such Property as determined by
the Required Lenders in the most recently delivered Engineering Report and (D)
if any such Disposition is of a Subsidiary owning Oil and Gas Properties, such
Disposition shall include all the Equity Interests of such Subsidiary; and (v)
any Disposition of Properties not otherwise regulated by Section 6.04(b) and
having a fair market value not to exceed $250,000 during any 12-month period.

Section 6.05      Restricted Payments. The Borrower shall not, nor shall it
permit any of its Subsidiaries to, make any Restricted Payments except that

 

HOUSTON\2059604

-66-



(a)          any Subsidiary may declare and make Restricted Payments to the
Borrower or any other Loan Party, and

(b)          the Borrower may declare and pay quarterly cash distributions to
its equity interest holders of Available Cash so long as before and after giving
effect to such distribution and any redetermination of the Borrowing Base as a
result of such distribution (i) no Default exists, (ii) no Borrowing Base
Deficiency exists, and (iii) the Unused Commitment Amount, as it may have been
redetermined, is greater than or equal to 10% of the lesser of (A) the then
effective Borrowing Base or (B) the aggregate Commitments.

Section 6.06    Investments. The Borrower shall not, nor shall it permit any of
its Subsidiaries to, make or permit to exist any loans, advances, or capital
contributions to, or make any investment in (including the making of any
Acquisition), or purchase or commit to purchase any stock or other securities or
evidences of indebtedness of or interests in any Person, except:

 

(a)

Liquid Investments;

(b)          trade and customer accounts receivable which are for goods
furnished or services rendered in the ordinary course of business and are
payable in accordance with customary trade terms;

 

(c)

creation of any additional Subsidiaries in compliance with Section 6.15;

(d)          investments in negotiable instruments for collection in the
ordinary course of business;

(e)          investments made in the ordinary course of business and of a nature
that is customary in the Oil and Gas Business as a means of actively exploiting,
exploring for, acquiring, developing, processing, gathering, marketing or
transporting oil and gas through agreements, transactions, interests or
arrangements which provide for the sharing of risks or costs or satisfy other
objectives of the Oil and Gas Business, jointly with third parties, including
entering into operating agreements, working interests, royalty interests,
mineral leases, processing agreements, Farmouts, farm-in agreements, division
orders, contracts for the sale, transportation or exchange of oil and natural
gas, unitization and pooling declarations and agreements and area of mutual
interest agreements, production sharing agreements or other similar or customary
agreement, transactions, properties, interest and investments and expenditures
in connection therewith; provided that (i) no such investments includes an
investment in any Equity Interest in a Person, (ii) any Debt incurred or Lien
granted or permitted to exist pursuant to such Investments is otherwise
permitted under Section 6.01 and Section 6.02, respectively, and (iii) such
investments are taken into account in computing the net revenue interests and
working interests of the Borrower or any of its Subsidiaries warranted in the
Security Instruments;

 

(f)

Investments in Intercompany Debt; and

(g)          Investments not otherwise permitted under this Section 6.06 in an
aggregate amount not to exceed $500,000.

 

HOUSTON\2059604

-67-



Section 6.07     Affiliate Transactions. Other than as set forth on Schedule
6.07, the Borrower shall not, nor shall it permit any of its Subsidiaries to,
directly or indirectly, enter into or permit to exist any transaction or series
of transactions (including the purchase, sale, lease or exchange of Property,
the making of any investment, the giving of any guaranty, the assumption of any
obligation or the rendering of any service) with any of their Affiliates unless
such transaction or series of transactions is on terms no less favorable to the
Borrower or the Subsidiary, as applicable, than those that could be obtained in
a comparable arm’s length transaction with a Person that is not such an
Affiliate.

Section 6.08      Compliance with ERISA. The Borrower shall not, nor shall it
permit any of its Subsidiaries to, directly or indirectly, (a) engage in, or
permit any Subsidiary or ERISA Affiliate to engage in, any transaction in
connection with which the Borrower, any Subsidiary or any ERISA Affiliate could
be subjected to either a civil penalty assessed pursuant to section 502(c), (i)
or (l) of ERISA or a tax imposed by Chapter 43 of Subtitle D of the Code, in
either case, in excess of $1,000,000; (b) terminate, or permit any Subsidiary or
ERISA Affiliate to terminate, any Plan in a manner, or take any other action
with respect to any Plan, which could result in any liability to the Borrower,
any Subsidiary or any ERISA Affiliate to the PBGC in excess of $1,000,000; (c)
fail to make, or permit any Subsidiary or ERISA Affiliate to fail to make, full
payment when due of all amounts which, under the provisions of any Plan,
agreement relating thereto or applicable Legal Requirement, the Borrower, a
Subsidiary or any ERISA Affiliate is required to pay as contributions thereto;
(d) permit to exist, or allow any Subsidiary or ERISA Affiliate to permit to
exist, any accumulated funding deficiency (or unpaid minimum required
contribution for plan years after December 31, 2007) within the meaning of
Section 302 of ERISA or section 412 of the Code, whether or not waived, with
respect to any Plan; (e) permit, or allow any Subsidiary or ERISA Affiliate to
permit, the actuarial present value of the benefit liabilities (as “actuarial
present value of the benefit liabilities” shall have the meaning specified in
section 4041 of ERISA) under any Plan maintained by the Borrower, any Subsidiary
or any ERISA Affiliate which is regulated under Title IV of ERISA to exceed the
current value of the assets (computed on a plan termination basis in accordance
with Title IV of ERISA) of such Plan allocable to such benefit liabilities by
more than $1,000,000; (f) contribute to or assume an obligation to contribute
to, or permit any Subsidiary or ERISA Affiliate to contribute to or assume an
obligation to contribute to, any Multiemployer Plan in excess of $1,000,000; (g)
acquire, or permit any Subsidiary or ERISA Affiliate to acquire, an interest in
any Person that causes such Person to become an ERISA Affiliate with respect to
the Borrower, any Subsidiary or any ERISA Affiliate if such Person sponsors,
maintains or contributes to, or at any time in the six-year period preceding
such acquisition has sponsored, maintained, or contributed to, (1) any
Multiemployer Plan under which any Subsidiary or ERISA Affiliate would have an
obligation to contribute more than $1,000,000, or (2) any other Plan that is
subject to Title IV of ERISA under which the actuarial present value of the
benefit liabilities under such Plan exceeds the current value of the assets
(computed on a plan termination basis in accordance with Title IV of ERISA) of
such Plan allocable to such benefit liabilities by more than $1,000,000; (h)
incur, or permit any Subsidiary or ERISA Affiliate to incur, a liability to or
on account of a Plan under section 515, 4062, 4063, 4064, 4201 or 4204 of ERISA;
(i) contribute to or assume an obligation to contribute to, or permit any
Subsidiary or ERISA Affiliate to contribute to or assume an obligation to
contribute to, any employee welfare benefit plan, as defined in section 3(1) of
ERISA, including any such plan maintained to provide benefits to former
employees of such entities, that may not be terminated by such entities in their
sole discretion at any time without

 

HOUSTON\2059604

-68-



any material liability; (j) amend or permit any Subsidiary or ERISA Affiliate to
amend, a Plan resulting in an increase in current liability such that the
Borrower, any Subsidiary or any ERISA Affiliate is required to provide security
to such Plan under section 401(a)(29) of the Code; or (k) permit to exist any
occurrence of any Reportable Event (as defined in Title IV of ERISA), or any
other event or condition, which presents a material (in the opinion of the
Required Lenders) risk of such a termination by the PBGC of any Plan.

Section 6.09      Sale-and-Leaseback. The Borrower shall not, nor shall it
permit any of its Subsidiaries to, sell or transfer to a Person any Property,
whether now owned or hereafter acquired, if at the time or thereafter the
Borrower or a Subsidiary shall lease as lessee such Property or any part thereof
or other Property which the Borrower or a Subsidiary intends to use for
substantially the same purpose as the Property sold or transferred.

Section 6.10      Change of Business. The Borrower shall not, nor shall it
permit any of its Subsidiaries to, make any material change in the character of
its business as an independent oil and gas exploration and production company,
nor will the Borrower or any Subsidiary operate or carry on business in any
jurisdiction other than the United States or Canada.

Section 6.11     Organizational Documents, Name Change. The Borrower shall not,
nor shall it permit any of its Subsidiaries to, amend, supplement, modify or
restate their articles or certificate of incorporation, bylaws, limited
liability company agreements, or other equivalent organizational documents or
amend its name or change its jurisdiction of incorporation, organization or
formation, in any case, without prior written notice to, and prior consent of,
the Administrative Agent.

Section 6.12      Use of Proceeds; Letters of Credit. The Borrower will not
permit the proceeds of any Advance or Letters of Credit to be used for any
purpose other than those permitted by Section 5.09. The Borrower will not engage
in the business of extending credit for the purpose of purchasing or carrying
margin stock (within the meaning of Regulation U). Neither the Borrower nor any
Person acting on behalf of the Borrower has taken or shall take, nor permit any
of the Borrower’s Subsidiaries to take any action which might cause any of the
Loan Documents to violate Regulation T, U or X or any other regulation of the
Board of Governors of the Federal Reserve System or to violate Section 7 of the
Securities Exchange Act of 1934 or any rule or regulation thereunder, in each
case as now in effect or as the same may hereinafter be in effect, including the
use of the proceeds of any Advance or Letters of Credit to purchase or carry any
margin stock in violation of Regulation T, U or X.

Section 6.13     Gas Imbalances, Take-or-Pay or Other Prepayments. The Borrower
shall not, nor shall it permit any of its Subsidiaries to, allow Gas Imbalances,
take-or-pay or other prepayments with respect to the Oil and Gas Properties of
the Borrower or any Subsidiary which would require the Borrower or any
Subsidiary to deliver their respective Hydrocarbons produced on a monthly basis
from such Oil and Gas Properties at some future time without then or thereafter
receiving full payment therefor other than Gas Imbalances, take-or-pay or other
prepayments incurred in the ordinary course of business and which Gas
Imbalances, take-or-pay, or other prepayments and balancing rights, in the
aggregate, do not result in the Borrower or any Guarantor having net aggregate
liability at any time in excess of an amount equal to 1% of the

 

HOUSTON\2059604

-69-



Proven Reserves that are categorized as “proved , developed and producing” on
the most recently delivered Engineering Report.

Section 6.14      Limitation on Hedging. The Borrower shall not, nor shall it
permit any of its Subsidiaries to:

(a)          purchase, assume, or hold a speculative position in any commodities
market or futures market or enter into any Hedge Contract for speculative
purposes, or

(b)          other than Hedge Contracts entered into with a Lender or an
Affiliate of a Lender, be party to or otherwise enter into any Hydrocarbon Hedge
Agreement, Interest Hedge Agreement or any other Hedge Contract which (i) is
entered into for reasons other than as a part of its normal business operations
as a risk management strategy and/or hedge against changes resulting from market
conditions related to the Borrower’s operations, (ii) fixes a price for a term
of more than 4 years, (iii) covers an aggregate monthly production (determined,
in the case of contracts that are not settled on a monthly basis, by a monthly
proration acceptable to Administrative Agent) for any single month which exceeds
90% of such Loan Party’s aggregate Projected Oil and Gas Production for such
month, (iii) except for the Collateral under the Security Documents with respect
to Lender Hedging Obligations and letters of credit up to $500,000 in the
aggregate with respect to Hedge Contracts entered into from time to time with a
counterparty that is not a Lender or an Affiliate of a Lender, requires such
Loan Party to put up money, assets, or other security against the event of its
nonperformance prior to actual default by such Loan Party in performing its
obligations thereunder, or (iv) is with a counterparty or has a guarantor of the
obligation of the counterparty who (unless such counterparty is a Lender or one
of its Affiliates) at the time the contract is made has long-term obligations
rated less than A- or A3, respectively, by Standard & Poor’s Ratings Group or
Moody’s Investors Service, Inc.

Section 6.15      Additional Subsidiaries. The Borrower shall not, nor shall it
permit any of its Subsidiaries to, create or acquire any additional Subsidiaries
without (a) prior written notice to the Administrative Agent and the Required
Lenders, (b) such new Subsidiary executing and delivering to the Administrative
Agent, at its request, a Guaranty, a Pledge Agreement (if applicable), a
Security Agreement and a Mortgage (if applicable), and such other Security
Instruments as the Administrative Agent or the Required Lenders may reasonably
request, (c) the equity holder of such Subsidiary executing and delivering to
the Administrative Agent a Pledge Agreement pledging 100% of the Equity Interest
owned by such equity holder of such Subsidiary along with the certificates
pledged thereby, if any, and appropriately executed stock powers in blank, if
applicable, and (d) the delivery by the Borrower and such Subsidiary of any
certificates, opinions of counsel, title opinions or other documents as the
Administrative Agent may reasonably request relating to such Subsidiary.

Section 6.16     Account Payables. The Borrower shall not, nor shall it permit
any of its Subsidiaries to, allow any of its trade payables or other accounts
payable to be outstanding for more than 90 days beyond the date when due (except
in cases where any such trade payable is being disputed in good faith and
adequate reserves under GAAP have been established).

Section 6.17      Current Ratio. The Borrower shall not permit, as of the end of
any fiscal quarter, the ratio of (a) its consolidated current assets to (b) its
consolidated current liabilities, to

 

HOUSTON\2059604

-70-



be less than 1.00 to 1.00. For purposes of this calculation, (i) “current
assets” shall include, as of the date of calculation, the aggregate Unused
Commitment Amounts but shall exclude, as of the date of calculation (A) any cash
deposited with or at the request of a counterparty to any Hedge Contract and (B)
any assets representing a valuation account arising from the application of SFAS
133 and 143, and (ii) “current liabilities” shall exclude, as of the date of
calculation, (A) the current portion of long-term Debt and (B) any liabilities
representing a valuation account arising from the application of SFAS 133 and
143.

Section 6.18      Interest Coverage Ratio. The Borrower (a) shall not permit, as
of the fiscal quarter ending June 30, 2007, the ratio of (i) the consolidated
EBITDA of the Borrower for the fiscal quarter period then ended multiplied by
four, to (ii) the consolidated Interest Expense of the Borrower for the fiscal
quarter period then ended multiplied by four, to be less than 2.50 to 1.00; (b)
shall not permit, as of the fiscal quarter ending September 30, 2007, the ratio
of (i) the consolidated EBITDA of the Borrower for the two fiscal quarter period
then ended multiplied by two, to (ii) the consolidated Interest Expense of the
Borrower for the two fiscal quarter period then ended multiplied by two, to be
less than 2.50 to 1.00; (c) shall not permit, as of the fiscal quarter ending
December 31, 2007, the ratio of (i) the consolidated EBITDA of the Borrower for
the three fiscal quarter period then ended multiplied by 4/3, to (ii) the
consolidated Interest Expense of the Borrower for the three fiscal quarter
period then ended multiplied by 4/3, to be less than 2.50 to 1.00; and (d) shall
not, as of the end of each fiscal quarter ending on or after March 31, 2008, the
ratio of (i) the consolidated EBITDA of the Borrower calculated for the four
fiscal quarters then ended, to (ii) the consolidated Interest Expense of the
Borrower for the four fiscal quarters then ended, to be less than 2.50 to 1.00.

Section 6.19   Initial Acquisition Instruments/Private Placement Documents. The
Borrower shall not, nor shall it permit any of its Subsidiaries to, modify,
amend, supplement or replace, any of the Initial Acquisition Instruments or the
Private Placement Documents, in any respect that would adversely affect the
Lenders or the Borrower’s ability to perform the Obligations, without the prior
written consent of the Administrative Agent and the Required Lenders.

ARTICLE VII

EVENTS OF DEFAULT; REMEDIES

Section 7.01     Events of Default. The occurrence of any of the following
events shall constitute an “Event of Default” under any Loan Document:

(a)          Payment. Any Loan Party (i) fails to pay any principal when due
under this Agreement or (ii) fails to pay, within three (3) Business Days of the
date when due, any other amount due under this Agreement or any other Loan
Document, including payments of interest, fees, reimbursements, and
indemnifications.

(b)          Representation and Warranties. Any representation or warranty made
or deemed to be made (i) by the Borrower, any Guarantor or any of their
respective Subsidiaries (or any of their respective officers) in this Agreement
or in any other Loan Document, or (ii) by the Borrower, any Guarantor or any of
their respective Subsidiaries (or any of their respective

 

HOUSTON\2059604

-71-



officers) in connection with this Agreement or any other Loan Document, shall
prove to have been incorrect in any material respect when made or deemed to be
made;

(c)          Covenant Breaches. The Borrower, any Guarantor or any of their
respective Subsidiaries shall fail to (i) perform or observe any covenant
contained in Section 5.02(a), Section 5.06(e), Section 5.12, Section 5.13 or
Article VI or (ii) fail to perform or observe any other term or covenant set
forth in this Agreement or in any other Loan Document which is not covered by
clause (i) above or any other provision of this Section 7.01, if such failure
shall remain unremedied for 30 days after the occurrence of such breach or
failure;

(d)          Cross-Defaults. (i) The Borrower, any Guarantor or any of their
respective Subsidiaries shall fail to pay any principal of or premium or
interest on its Debt which is outstanding in a principal amount of at least
$1,000,000 individually or when aggregated with all such Debt of the Borrower,
any Guarantor or any of their respective Subsidiaries so in default (but
excluding the Obligations) when the same becomes due and payable (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise), and
such failure shall continue after the applicable grace or cure period, if any,
specified in the agreement or instrument relating to such Debt; (ii) any other
event shall occur or condition shall exist under any agreement or instrument
relating to Debt which is outstanding in a principal amount of at least
$1,000,000 individually or when aggregated with all such Debt of the Borrower,
such Subsidiary, or such Guarantor so in default, and shall continue after the
applicable grace period, if any, specified in such agreement or instrument, if
the effect of such event or condition is to accelerate, or to permit the
acceleration of, the maturity of such Debt; or (iii) any such Debt which is
outstanding in a principal amount of at least $1,000,000 individually or when
aggregated all such Debt of the Borrower, such Subsidiary, or such Guarantor so
in default, shall be declared to be due and payable, or required to be prepaid
(other than by a regularly scheduled required prepayment), prior to the stated
maturity thereof; provided that, for purposes of this paragraph (d), the
“principal amount” of the obligations in respect of Hedging Contracts at any
time shall be the maximum aggregate amount (giving effect to any netting
agreements) that would be required to be paid if such Hedging Contracts were
terminated at such time;

(e)          Insolvency. The Borrower, any Guarantor or any of their respective
Subsidiaries shall generally not pay its debts as such debts become due, or
shall admit in writing its inability to pay its debts generally, or shall make a
general assignment for the benefit of creditors; or any proceeding shall be
instituted by or against the Borrower, any of its Subsidiaries, or any Guarantor
seeking to adjudicate it a bankrupt or insolvent, or seeking liquidation,
winding up, reorganization, arrangement, adjustment, protection, relief, or
composition of it or its debts under any law relating to bankruptcy, insolvency
or reorganization or relief of debtors, or seeking the entry of an order for
relief or the appointment of a receiver, trustee or other similar official for
it or for any substantial part of its Property and, in the case of any such
proceeding instituted against the Borrower, any such Subsidiary or any such
Guarantor either such proceeding shall remain undismissed for a period of 60
days or any of the actions sought in such proceeding shall occur; or the
Borrower, any of its Subsidiaries, or any Guarantor shall take any company
action to authorize any of the actions set forth above in this paragraph (e);

(f)           Judgments. Any judgment or order for the payment of money in
excess of $1,000,000 shall be rendered against the Borrower, any Guarantor or
any of their respective

 

HOUSTON\2059604

-72-



Subsidiaries and either (i) enforcement proceedings shall have been commenced by
any creditor upon such judgment or order or (ii) there shall be any period of 45
consecutive days during which a stay of enforcement of such judgment or order,
by reason of a pending appeal or otherwise, shall not be in effect;

(g)          Termination Events. Any Termination Event with respect to a Plan
shall have occurred, and, 30 days after notice thereof shall have been given to
the Borrower by the Administrative Agent, (i) such Termination Event shall not
have been corrected and (ii) the then present value of such Plan’s vested
benefits exceeds the then current value of assets accumulated in such Plan by
more than the amount of $1,000,000 (or in the case of a Termination Event
involving the withdrawal of a “substantial employer” (as defined in Section
4001(a)(2) of ERISA), the withdrawing employer’s proportionate share of such
excess shall exceed such amount);

(h)          Plan Withdrawals. The Borrower or any member of the Controlled
Group as employer under a Multiemployer Plan shall have made a complete or
partial withdrawal from such Multiemployer Plan and the plan sponsor of such
Multiemployer Plan shall have notified such withdrawing employer that such
employer has incurred a withdrawal liability in an annual amount exceeding
$1,000,000;

 

(i)

Change in Control. A Change in Control shall have occurred;

(j)           Borrowing Base. Any failure to cure any Borrowing Base deficiency
in accordance with Section 2.05;

(k)          Loan Documents. Any material provision of any Loan Document shall
for any reason cease to be valid and binding on the Borrower or a Guarantor or
any of their respective Subsidiaries or any such Person shall so state in
writing;

(l)           Security Instruments. (i) The Administrative Agent shall fail to
have an Acceptable Security Interest in any portion of the Collateral or (ii)
any Security Instrument shall at any time and for any reason cease to create the
Lien on the Property purported to be subject to such agreement in accordance
with the terms of such agreement, or cease to be in full force and effect, or
shall be contested by the Borrower, any Guarantor or any of their respective
Subsidiaries;

(m)         Material Adverse Change. An event resulting in a Material Adverse
Change shall have occurred; or

(n)          Casualty. Loss, theft, substantial damage or destruction of a
material portion of the Collateral the subject of any Security Instrument not
fully covered by insurance (except for deductibles and allowing for the
depreciated value of such Collateral) shall have occurred.

Section 7.02      Optional Acceleration of Maturity. If any Event of Default
(other than an Event of Default pursuant to paragraph (e) of Section 7.01) shall
have occurred and be continuing, then, and in any such event,

 

HOUSTON\2059604

-73-



(a)          the Administrative Agent (i) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrower, declare the
obligation of each Lender and the Issuing Lender to make extensions of credit
hereunder, including making Advances and issuing, increasing or extending
Letters of Credit, to be terminated, whereupon the same shall forthwith
terminate, and (ii) shall at the request, or may with the consent, of the
Required Lenders, by notice to the Borrower, declare all principal, interest,
fees, reimbursements, indemnifications, and all other amounts payable under this
Agreement, the Notes, and the other Loan Documents to be forthwith due and
payable, whereupon all such amounts shall become and be forthwith due and
payable in full, without notice of intent to demand, demand, presentment for
payment, notice of nonpayment, protest, notice of protest, grace, notice of
dishonor, notice of intent to accelerate, notice of acceleration, and all other
notices, all of which are hereby expressly waived by the Borrower;

(b)          the Borrower shall, on demand of the Administrative Agent at the
request or with the consent of the Required Lenders, deposit with the
Administrative Agent into the Cash Collateral Account an amount of cash equal to
the Letter of Credit Exposure as security for the Obligations; and

(c)          the Administrative Agent shall at the request of, or may with the
consent of, the Required Lenders proceed to enforce its rights and remedies
under the Security Instruments, the Guaranties, and any other Loan Document for
the ratable benefit of Secured Parties by appropriate proceedings.

Section 7.03     Automatic Acceleration of Maturity. If any Event of Default
pursuant to paragraph (e) of Section 7.01 shall occur,

(a)          (i) the obligation of each Lender and the Issuing Lender to make
extensions of credit hereunder, including making Advances and issuing,
increasing or extending Letters of Credit, shall terminate, and (ii) all
principal, interest, fees, reimbursements, indemnifications, and all other
amounts payable under this Agreement, the Notes, and the other Loan Documents
shall become and be forthwith due and payable in full, without notice of intent
to demand, demand, presentment for payment, notice of nonpayment, protest,
notice of protest, grace, notice of dishonor, notice of intent to accelerate,
notice of acceleration, and all other notices, all of which are hereby expressly
waived by the Borrower;

(b)          the Borrower shall deposit with the Administrative Agent into the
Cash Collateral Account an amount of cash equal to the outstanding Letter of
Credit Exposure as security for the Obligations; and

(c)          the Administrative Agent shall at the request of, or may with the
consent of, the Required Lenders proceed to enforce its rights and remedies
under the Security Instruments, the Guaranties, and any other Loan Document for
the ratable benefit of Secured Parties by appropriate proceedings.

Section 7.04    Right of Setoff. If an Event of Default shall have occurred and
be continuing, the Administrative Agent, each Lender, the Issuing Lender, and
each of their respective Affiliates is hereby authorized at any time and from
time to time, to the fullest extent

 

HOUSTON\2059604

-74-



permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by the
Administrative Agent, such Lender, the Issuing Lender or any such Affiliate to
or for the credit or the account of the Borrower or any other Loan Party against
any and all of the obligations of the Borrower or such Loan Party now or
hereafter existing under this Agreement or any other Loan Document to the
Administrative Agent, such Lender or the Issuing Lender, irrespective of whether
or not the Administrative Agent, such Lender or the Issuing Lender shall have
made any demand under this Agreement or any other Loan Document and although
such obligations of the Borrower or such Loan Party may be contingent or
unmatured or are owed to a branch or office of the Administrative Agent, such
Lender or the Issuing Lender different from the branch or office holding such
deposit or obligated on such indebtedness. The rights of the Administrative
Agent, each Lender, the Issuing Lender and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that the Administrative Agent, such Lender, the Issuing Lender
or their respective Affiliates may have. The Administrative Agent, each Lender
and the Issuing Lender agrees to notify the Borrower and the Administrative
Agent promptly after any such setoff and application, provided that the failure
to give such notice shall not affect the validity of such setoff and
application.

Section 7.05   Non-exclusivity of Remedies. No remedy conferred upon the
Administrative Agent, the Issuing Lender and the Lenders is intended to be
exclusive of any other remedy, and each remedy shall be cumulative of all other
remedies existing by contract, at law, in equity, by statute or otherwise.

Section 7.06      Application of Proceeds. From and during the continuance of
any Event of Default, any monies or Property actually received by the
Administrative Agent pursuant to this Agreement or any other Loan Document, the
exercise of any rights or remedies under any Security Instrument or any other
agreement with the Borrower, any Guarantor or any of their respective
Subsidiaries which secures any of the Obligations, shall be applied in the
following order:

(a)          First, to the payment of all amounts, including costs and expenses
incurred in connection with the collection of such proceeds and the payment of
any part of the Obligations, due to the Administrative Agent under any of the
expense reimbursement or indemnity provisions of this Agreement or any other
Loan Document, any Security Instrument or other collateral documents, and any
applicable Legal Requirement;

(b)          Second, ratably, according to the then unpaid amounts thereof,
without preference or priority of any kind among them, to the payment of the
Obligations then due and payable, including Obligations with respect to Letters
of Credit, including any Lender Hedging Obligations of any Loan Party; and

(c)          Third, the remainder, if any, to the Borrower or its Subsidiaries,
or its respective successors or assigns, or such other Person as may be lawfully
entitled to receive the same or as a court of competent jurisdiction may direct.

 

HOUSTON\2059604

-75-



Administrative Agent shall have no responsibility to determine the existence or
amount of Lender Hedging Obligations and may reserve from the application of
amounts under this Section amounts distributable in respect of Lender Hedging
Obligations until it has received evidence satisfactory to it of the existence
and amount of such Lender Hedging Obligations. Subject to paragraph (a) of the
first sentence of this Section, Administrative Agent and Lenders hereby
acknowledge and confirm that the Liens in the Collateral secure the Obligations
and the Lender Hedging Obligations on a ratable basis.

ARTICLE VIII

THE ADMINISTRATIVE AGENT AND THE ISSUING LENDER

Section 8.01     Appointment and Authority. Each of the Lenders and the Issuing
Lender hereby irrevocably appoints Société Générale to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Lender, and neither the
Borrower nor any other Loan Party shall have rights as a third party beneficiary
of any of such provisions.

Section 8.02     Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

Section 8.03     Exculpatory Provisions. The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:

(a)          shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

(b)          shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and

 

HOUSTON\2059604

-76-



(c)          shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 9.01 and 7.02, and 7.03 or (ii) in the
absence of its own gross negligence or willful misconduct. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Administrative Agent by the
Borrower, a Lender or the Issuing Lender. The Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document or (v) the satisfaction of any condition set forth in
Article III or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.

 

Section 8.04     Reliance by Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of an Advance, or the issuance of a Letter of Credit,
that by its terms must be fulfilled to the satisfaction of a Lender or the
Issuing Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender or the Issuing Lender unless the Administrative
Agent shall have received notice to the contrary from such Lender or the Issuing
Lender prior to the making of such Advance or the issuance of such Letter of
Credit. The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

Section 8.05      Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with

 

HOUSTON\2059604

-77-



the syndication of the credit facilities provided for herein as well as
activities as Administrative Agent.

Section 8.06      Successor Administrative Agent and Issuing Lender. The
Administrative Agent and the Issuing Lender may at any time give notice of its
resignation to the Lenders, the Issuing Lender and the Borrower. Upon receipt of
any such notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in New York City or Houston, Texas or an Affiliate of any such
bank with an office in New York City or Houston, Texas. If no such successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 60 days after the retiring Administrative Agent or
Issuing Lender gives notice of its resignation, then the retiring Administrative
Agent or Issuing Lender, as applicable, may on behalf of the Lenders, appoint a
successor Administrative Agent or Issuing Lender, as applicable, meeting the
qualifications set forth above provided that if the Administrative Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent or Issuing
Lender, as applicable, shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that (A) in the case of any
Collateral held by the Administrative Agent on behalf of the Lenders or the
Issuing Lender under any of the Loan Documents, the retiring Administrative
Agent shall continue to hold such Collateral until such time as a successor
Administrative Agent is appointed, and (B) the retiring Issuing Lender shall
remain the Issuing Lender with respect to any Letters of Credit outstanding on
the effective date of its resignation and the provisions affecting the Issuing
Lender with respect to such Letters of Credit shall inure to the benefit of the
retiring Issuing Lender until the termination of all such Letters of Credit) and
(2) all payments, communications and determinations provided to be made by, to
or through the Administrative Agent or Issuing Lender, as applicable, shall
instead be made by or to each Lender directly, until such time as the Required
Lenders appoint a successor Administrative Agent or Issuing Lender, as provided
for above in this Section. Upon the acceptance of a successor’s appointment as
Administrative Agent or Issuing Lender hereunder, such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring (or retired) Administrative Agent or Issuing Lender, and the
retiring Administrative Agent or Issuing Lender shall be discharged from all of
its duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section and except that
the retiring Issuing Lender shall remain the Issuing Lender with respect to any
Letters of Credit outstanding on the effective date of its resignation and the
provisions affecting the Issuing Lender with respect to such Letters of Credit
shall inure to the benefit of the retiring Issuing Lender until the termination
of all such Letters of Credit). The fees payable by the Borrower to a successor
Administrative Agent or Issuing Lender shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring Administrative Agent’s or Issuing Lender’s resignation
hereunder and under the other Loan Documents, the provisions of this Article and
Sections 9.04 and 9.05 shall continue in effect for the benefit of such retiring
Administrative Agent or Issuing Lender, as applicable, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent or Issuing Lender,
as applicable was acting as Administrative Agent or Issuing Lender, as
applicable.

 

HOUSTON\2059604

-78-



Section 8.07      Non-Reliance on Administrative Agent and Other Lenders. Each
Lender and the Issuing Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

Section 8.08     No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the Bookrunners or Arrangers listed on the cover page
hereof shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or the Issuing Lender hereunder.

 

Section 8.09

Collateral Matters.

(a)          The Administrative Agent is authorized on behalf of the Secured
Parties, without the necessity of any notice to or further consent from such
Secured Parties, from time to time, to take any actions with respect to any
Collateral or Security Documents which may be necessary to perfect and maintain
the Liens upon the Collateral granted pursuant to the Security Documents. The
Administrative Agent is further authorized (but not obligated) on behalf of the
Secured Parties, without the necessity of any notice to or further consent from
the Secured Parties, from time to time, to take any action in exigent
circumstances as may be reasonably necessary to preserve any rights or
privileges of the Secured Parties under the Loan Documents or applicable Legal
Requirements. Persons that are owed any Lender Hedging Obligations by accepting
the benefit of the Liens granted pursuant to the Security Documents hereby
agrees to the terms of this paragraph (a).

(b)          The Lenders hereby, and Persons that are owed any Lender Hedging
Obligations by accepting the benefit of the Liens granted pursuant to the
Security Documents, irrevocably authorize the Administrative Agent to
(i) release any Lien granted to or held by the Administrative Agent upon any
Collateral (a) upon termination of this Agreement, termination of all Hedge
Contracts with such Persons, termination of all Letters of Credit, and the
payment in full of all outstanding Advances, Letter of Credit Obligations and
all other Obligations payable under this Agreement and under any other Loan
Document; (b) constituting property sold or to be sold or disposed of as part of
or in connection with any disposition permitted under this Agreement or any
other Loan Document; (c) constituting property in which the Borrower or any
Subsidiary owned no interest at the time the Lien was granted or at any time
thereafter; or (d) constituting property leased to the Borrower or any
Subsidiary under a lease which has expired or has been terminated in a
transaction permitted under this Agreement or is about to expire and which has
not been, and is not intended by the Borrower or such Subsidiary to be, renewed
or extended; and (ii) release a Guarantor from its obligations under a Guaranty
and any other applicable Loan Document if such Person ceases to be a Subsidiary
as a result of a transaction permitted under this Agreement. Upon the request of
the Administrative Agent at any

 

HOUSTON\2059604

-79-



time, the Secured Parties will confirm in writing the Administrative Agent’s
authority to release particular types or items of Collateral pursuant to this
Section 8.09.

ARTICLE IX

MISCELLANEOUS

Section 9.01     Amendments, Etc. No amendment or waiver of any provision of
this Agreement, the Notes, or any other Loan Document, nor consent to any
departure by the Borrower or any Subsidiary therefrom, shall in any event be
effective unless the same shall be in writing and signed by the Required Lenders
and the Borrower, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided,
however, that no amendment, waiver, or consent shall:

(a)          without the consent of each Lender: (i) waive any of the conditions
specified in Article III; (ii) increase the Borrowing Base; (iii) change any
provision of this Section or the definition of “Required Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
amend, waive or otherwise modify any rights hereunder or make any determination
or grant any consent hereunder; (iv) amend Section 2.11 or any other provision
of this Agreement in a manner that would alter the pro rata sharing of payments
or the pro rata allocation of disbursements required thereby; (v) release any
Guarantor from its obligations under any Guaranty unless such Guarantor ceases
to be a Subsidiary of the Borrower under a transaction permitted by the terms
hereof; (vi) permit the Borrower or any Subsidiary to enter into any merger or
consolidation with or into any other Person or amend Section 6.04(a); (vii)
release any Collateral securing the Obligations, except as provided in Section
8.09 above; (viii) change Section 7.06 or any other provision of this Agreement
in a manner that would alter the order of application of proceeds set forth in
Section 7.06; or (ix) increase the aggregate Commitments;

(b)          without the written consent of each Lender directly affected
thereby, (i) extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 7.02), (ii) reduce the principal of,
or interest on, the Obligations or any fees or other amounts payable hereunder
or under any other Loan Document, or (iii) postpone any date fixed for any
payment of principal of, or interest on, the Obligations or any fees or other
amounts payable hereunder or extend the Maturity Date or the Commitment
Termination Date;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Issuing Lender in addition to the Lenders required
above, affect the rights or duties of the Issuing Lender under this Agreement or
any Letter of Credit Application relating to any Letter of Credit issued or to
be issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by the Administrative Agent in addition to the Lenders required
above, affect the rights or duties of the Administrative Agent under this
Agreement or any other Loan Document; and (iii) the Administrative Agent’s Fee
Letter may be amended, or rights or privileges thereunder waived, in a writing
executed only by the parties thereto.

 

Section 9.02

Notices, Etc.

 

HOUSTON\2059604

-80-



(a)          General. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (c) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail, sent by facsimile or (subject to
subsection (c) below) electronic mail address as follows:

(i)           if to any Borrower or any other Loan Party, the Administrative
Agent, or the Issuing Lender, to the address, facsimile number, electronic mail
address or telephone number specified for such Person on Schedule I or to such
other address, facsimile number, electronic mail address or telephone number as
shall be designated by such party in a notice to the other parties; and

(ii)          if to any other Lender, to the address, facsimile number,
electronic mail address or telephone number specified in its Administrative
Questionnaire or to such other address, facsimile number, electronic mail
address or telephone number as shall be designated by such party in a notice to
the Administrative Agent.

(b)          Notices sent by hand or overnight courier service, or mailed by
certified or registered mail, shall be deemed to have been given when received;
notices sent by facsimile shall be deemed to have been given when sent (except
that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next Business Day
for the recipient). Notices delivered through electronic communications to the
extent provided in paragraph (c) below, shall be effective as provided in said
paragraph (c). In no event shall a voicemail message be effective as a notice,
communication or confirmation hereunder.

(c)          Effectiveness of Facsimile Documents and Signatures. Loan Documents
may be transmitted and/or signed by facsimile. The effectiveness of any such
documents and signatures shall, subject to applicable Legal Requirements, have
the same force and effect as manually-signed originals and shall be binding on
all Loan Parties, the Administrative Agent and the Lenders. The Administrative
Agent may also require that any such documents and signatures be confirmed by a
manually-signed original thereof; provided, however, that the failure to request
or deliver the same shall not limit the effectiveness of any facsimile document
or signature.

(d)          Limited Use of Electronic Mail. Unless expressly provided otherwise
herein, notices and other communications to the Lenders and the Issuing Lender
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or the Issuing Lender pursuant to Article II, except that, until the
Administrative Agent gives notice to the Borrower to the contrary, Notices of
Borrowing and Notices of Conversion or Continuation may be delivered to the
Administrative Agent by electronic communication. The Administrative Agent or
the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications. Unless the Administrative Agent
otherwise prescribes, (i) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended

 

HOUSTON\2059604

-81-



recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient, and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.

(e)          Reliance by Administrative Agent and Lenders. The Administrative
Agent and the Lenders shall be entitled to rely and act upon any notices
(including telephonic Notices of Borrowing) purportedly given by or on behalf of
the Borrower even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The BORROWER SHALL INDEMNIFY
THE ADMINISTRATIVE AGENT, THE ISSUING LENDER, EACH LENDER AND THEIR RELATED
PARTIES FROM ALL LOSSES, COSTS, EXPENSES AND LIABILITIES RESULTING FROM THE
RELIANCE BY SUCH PERSON ON EACH NOTICE PURPORTEDLY GIVEN BY OR ON BEHALF OF THE
BORROWER. All telephonic notices to and other communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

Section 9.03     No Waiver; Cumulative Remedies. No failure on the part of any
Lender or the Administrative Agent to exercise, and no delay by any such Person
in exercising, any right, remedy, power or privilege hereunder shall operate as
a waiver thereof; nor shall any single or partial exercise of any such right
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights, remedies, powers and privileges
herein provided in this Agreement are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

Section 9.04     Costs and Expenses. The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the Issuing
Lender in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Lender or the
Issuing Lender (including the fees, charges and disbursements of any counsel for
the Administrative Agent, any Lender or the Issuing Lender), in connection with
the enforcement or protection of its rights (A) in connection with this
Agreement and the other Loan Documents, including its rights under this Section,
or (B) in connection with the Advances made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Advances or Letters of
Credit. The foregoing costs and expenses shall include all search, filing,
recording, appraisal charges and fees and taxes

 

HOUSTON\2059604

-82-



related thereto, and other out-of-pocket expenses incurred by the Administrative
Agent or any Lender and the cost of independent public accountants and other
outside experts retained by the Administrative Agent or any Lender. All amounts
due under this Section 9.04 shall be payable within thirty days after demand.
The agreements in this Section shall survive the termination of the Commitments
and repayment of all other Obligations.

Section 9.05     Indemnification. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the Issuing
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), and
shall indemnify and hold harmless each Indemnitee from all fees and time charges
and disbursements for attorneys who may be employees of any Indemnitee, incurred
by any Indemnitee or asserted against any Indemnitee by any third party or by
the Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Advance or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by the Issuing Lender to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or Release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto, provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee. All amounts due under this
Section 9.05 shall be payable within ten Business Days after demand therefor.
The agreements in this Section shall survive the resignation of the
Administrative Agent, the Resignation of the Issuing Lender, the replacement of
any Lender, the termination of the Commitments and the repayment, satisfaction
or discharge of all the other Obligations.

Section 9.06      Reimbursement by Lenders. To the extent that the Borrower for
any reason fails to indefeasibly pay any amount required under Section 9.04 or
Section 9.05 to be paid by it to the Administrative Agent (or any sub-agent
thereof), the Issuing Lender or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the Issuing Lender or such Related Party, as the case may be, such
Lender’s Pro Rata Share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the Issuing

 

HOUSTON\2059604

-83-



Lender in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) or Issuing
Lender in connection with such capacity. The failure of any Lender to pay its
Pro Rata Share of such unpaid amounts shall not relieve any other Lender of its
obligation, if any, to pay its respective share of such unpaid amounts. No
Lender shall be responsible for the failure of any other Lender to comply with
this Section. All amounts due under this Section 9.06 shall be payable within
ten Business Days after demand therefor. THE AGREEMENTS IN THIS SECTION SHALL
SURVIVE THE RESIGNATION OF THE ADMINISTRATIVE AGENT, THE RESIGNATION OF THE
ISSUING LENDER, THE REPLACEMENT OF ANY LENDER, THE TERMINATION OF THE
COMMITMENTS AND THE REPAYMENT, SATISFACTION OR DISCHARGE OF ALL THE OTHER
OBLIGATIONS

Section 9.07     Waiver of Damages. To the fullest extent permitted by
applicable Legal Requirement, each Loan Party shall not assert, and hereby
waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Advance or Letter
of Credit or the use of the proceeds thereof. No Indemnitee shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.

 

Section 9.08

Successors and Assigns.

(a)          Generally. The terms and provisions of this Agreement and the other
Loan Documents shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby, except that
the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of paragraph (b) of this Section, (ii) by way of participation in accordance
with the provisions of paragraph (d) of this Section, or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of paragraph
(f) of this Section and any other attempted assignment or transfer by any party
hereto shall be null and void. Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Indemnitees) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

(b)          Assignments by Lenders. Any Lender may assign to one or more
Eligible Assignees all or any portion of its rights and obligations under this
Agreement (including, without limitation, all or a portion of its Commitments,
the Advances owing to it, participations in Letter of Credit Obligations) at the
time owing to it); provided, however, that

(i)           except in the case of an assignment of the entire remaining amount
of the assigning Lender’s Commitment and the Advances being assigned at the time
owing to it or in

 

HOUSTON\2059604

-84-



the case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, the aggregate amount of the Commitments and
Advances of such Lender being assigned pursuant to each such assignment
(determined as of the date of the Assignment and Acceptance with respect to such
assignment) shall not be less than $5,000,000.00;

(ii)          each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Advances or the Commitment assigned;

(iii)        the parties to each such assignment shall execute and deliver to
the Administrative Agent, for its acceptance and recording in the Register, an
Assignment and Acceptance; and

(iv)         each Eligible Assignee (other than an Eligible Assignee that is a
Lender or an Affiliate of a Lender) shall pay to the Administrative Agent a
$3,500 processing and recording fee and shall, if it is not a Lender, deliver to
the Administrative Agent an Administrative Questionnaire.

Upon such execution, delivery, acceptance and recording thereof by the
Administrative Agent pursuant to paragraph (c) of this Section, from and after
the effective date specified in each Assignment and Acceptance, (A) the Eligible
Assignee thereunder shall be a party hereto for all purposes and, to the extent
that rights and obligations hereunder have been assigned to it pursuant to such
Assignment and Acceptance, have the rights and obligations of a Lender hereunder
and (B) such assigning Lender thereunder shall, to the extent that rights and
obligations hereunder have been assigned by it pursuant to such Assignment and
Acceptance, relinquish its rights and be released from its obligations under
this Agreement (and, in the case of an Assignment and Acceptance covering all or
the remaining portion of such Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto) but shall continue to
be entitled to the benefits of Sections 2.13, 2.14, 9.04 and 9.05 with respect
to facts and circumstances occurring prior to the effective date of such
assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with paragraph (d) of this Section.

(c)          Register. The Administrative Agent shall maintain at its Applicable
Lending Office a copy of each Assignment and Acceptance delivered to and
accepted by it and a register for the recordation of the names and addresses of
the Lenders and the Commitments of, and principal amount of the Advances owing
to, each Lender from time to time (the “Register”). The entries in the Register
shall be conclusive and binding for all purposes, absent manifest error, and
each of the Loan Parties, the Administrative Agent, the Issuing Lender, and the
Lenders may treat each Person whose name is recorded in the Register as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Borrower or any Lender at any reasonable time and from
time to time upon reasonable prior notice.

(d)          Participations. Any Lender may at any time, without the consent of,
or notice to, the Borrower or the Administrative Agent, sell participations to
any Person (other than a natural person or the Borrower or any of any Borrower’s
Affiliates or Subsidiaries) (each, a

 

HOUSTON\2059604

-85-



“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Advances (including such Lender’s participations in Letter of Credit
Obligations) owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
waiver or other modification described in the first proviso to Section 9.01 that
directly affects such Participant. Subject to the last two sentences of this
paragraph (d), Borrower agrees that each Participant shall be entitled to the
benefits of, and be bound by the terms of, Sections 2.12, 2.13, 2.14, 9.04, 9.05
and 9.06 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to paragraph (b) of this Section. To the extent permitted
by law, each Participant also shall be entitled to the benefits of Section 7.04
as though it were a Lender, provided such Participant agrees to be subject to
Section 2.11 as though it were a Lender. A Participant shall not be entitled to
receive any greater payment under Section 2.13 or 2.14 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 2.14 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 2.14 as though it were a Lender.

(e)          Pledge to Federal Reserve Bank. Any Lender may at any time pledge
or assign a security interest in all or any portion of its rights under this
Agreement to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

(f)           Approved Funds. Notwithstanding anything to the contrary contained
herein, any Lender that is a Approved Fund may create a security interest in all
or any portion of the Advances owing to it and the Note, if any, held by it to
the trustee for holders of obligations owed, or securities issued, by such Fund
as security for such obligations or securities, provided that unless and until
such trustee actually becomes a Lender in compliance with the other provisions
of this Section 9.08, (i) no such pledge shall release the pledging Lender from
any of its obligations under the Loan Documents and (ii) such trustee shall not
be entitled to exercise any of the rights of a Lender under the Loan Documents
even though such trustee may have acquired ownership rights with respect to the
pledged interest through foreclosure or otherwise.

(g)          Electronic Execution of Assignments. The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Acceptance
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be

 

HOUSTON\2059604

-86-



of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

Section 9.09      Confidentiality. Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable Legal Requirements or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or (y)
becomes available to the Administrative Agent or any Lender or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Borrower. For purposes of this Section, “Information” means all information
received from any Loan Party relating to any Loan Party or any of their
respective businesses, other than any such information that is available to the
Administrative Agent or any Lender or any of its Affiliates on a nonconfidential
basis prior to disclosure by any Loan Party, provided that, in the case of
information received from a Loan Party after the date hereof, such information
is clearly identified at the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information in accordance with safe and sound banking
practices.Section 9.10  Counterparts; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. Except as provided in Section
3.01, this Agreement shall become effective when it shall have been executed by
the Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.

Section 9.11      Survival of Representations, etc. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof

 

HOUSTON\2059604

-87-



and thereof. Such representations and warranties have been or will be relied
upon by the Administrative Agent and each Lender, regardless of any
investigation made by the Administrative Agent or any Lender or on their behalf
and notwithstanding that the Administrative Agent or any Lender may have had
notice or knowledge of any Default at the time of any Advance, and shall
continue in full force and effect as long as any Advance or any other Obligation
hereunder shall remain unpaid or unsatisfied or any Letter of Credit shall
remain outstanding.

Section 9.12    Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

Section 9.13    Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the Maximum Rate. If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Advances or, if it exceeds such unpaid principal, refunded to the
Borrower. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Legal Requirement, (a)
characterize any payment that is not principal as an expense, fee, or premium
rather than interest, (b) exclude voluntary prepayments and the effects thereof,
and (c) amortize, prorate, allocate, and spread in equal or unequal parts the
total amount of interest throughout the contemplated term of the Obligations
hereunder.

Section 9.14     Governing Law. This Agreement and each of the other Loan
Documents shall be governed by and construed in accordance with the laws of the
State of New York and the applicable laws of the United States of America.

Section 9.15     Submission to Jurisdiction; Waiver of Venue; Service of
Process.

(a)          Submission to Jurisdiction. The Borrower, the Lenders, and the
other parties hereto irrevocably and unconditionally submits, for itself and its
property, to the nonexclusive jurisdiction of the courts of the State of New
York sitting in New York City and of the United States District Court for the
Southern District of the State of New York and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such New York State court or, to the fullest extent permitted by
applicable law, in such Federal court. Each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or in any other Loan Document shall
affect any right that the Administrative Agent,

 

HOUSTON\2059604

-88-



any Lender or the Issuing Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against the
Borrower or any other Loan Party or its properties in the courts of any
jurisdiction.

(b)          Waiver of Venue. Each of the Borrower, the Lenders and the other
parties hereto irrevocably and unconditionally waives, to the fullest extent
permitted by applicable law, any objection that it may now or hereafter have to
the laying of venue of any action or proceeding arising out of or relating to
this Agreement or any other Loan Document in any court referred to in paragraph
(a) of this Section. Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by applicable law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(c)          Service of Process. Each party hereto irrevocably consents to
service of process in the manner provided for notices in Section 9.02 other than
by electronic mail. Nothing in this Agreement will affect the right of any party
hereto to serve process in any other manner permitted by applicable law.

Section 9.16    Waiver of Jury Trial. EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LEGAL REQUIREMENTS, ANY RIGHT IT MAY HAVE TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION. EACH PARTY HEREBY AGREES AND
CONSENTS THAT THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES
HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

Section 9.17     USA Patriot Act. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act.

Section 9.18      Integration. This Agreement and the other Loan Documents
represent the final agreement among the parties and may not be contradicted by
evidence of prior,

 

HOUSTON\2059604

-89-



contemporaneous, or subsequent oral agreements of the parties. There are no
unwritten oral agreements among the parties.

 

[Remainder of this page intentionally left blank. Signature page follows.]

 

HOUSTON\2059604

-90-



 

EXECUTED as of the date first above written.

BORROWER:

ABRAXAS ENERGY PARTNERS, L.P.

 

By:

Abraxas General Partner, LLC,

its general partner

 

 

By:

 

Barbara M. Stuckey

 

President and Chief Operating Officer

 

 

ADMINISTRATIVE AGENT/

ISSUING LENDER/LENDER:

SOCIÉTÉ GÉNÉRALE

 

 

 

By:

 

Stephen Warfel

 

Director

 

 

HOUSTON\2059604

-91-

 

 